                      Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 1 of 77
Table B-1: Maximum CO Concentrations at Belle Glade
                                                              2014                     2015                     2016                     2017                     2018
Averaging
                        Landowners                    Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                      (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                               16,648      102,531      10,064       72,504       9,201      274,968      15,259       84,184      13,854       39,206
       INDEPENDENT HARVESTING                             1,062        1,371       1,070        1,467         620          930         923        4,223         399          539
       J&J AG PRODUCTS                                    2,122        6,612       1,133        4,275         674        1,448       4,345        7,811       1,194        7,991
       OKEELANTA SUGAR                                    2,453        5,562       2,145        5,064       2,056        7,984       3,094        5,691       2,489        3,034
 1-HR  OSCEOLA FARMS                                      3,534        4,822       2,781        7,632       2,371      274,907       5,158       11,361       3,810        6,188
       SUGARCANE GROWERS COOP OF FLORIDA                 12,178      102,520       5,717       69,671       6,888       75,866       8,310       38,154       5,687       39,206
       SUGARLAND HARVESTING                               3,915        4,927       1,743        5,691       7,421        9,270       2,305        2,731       3,075        4,507
       TRUCANE SUGAR                                        847        1,939         707        1,098         450          673         270        1,558
       US SUGAR                                          11,646       50,278       7,214       43,454       7,075       67,653      11,188       81,999       6,803      12,476
       All                                                6,475       33,142       3,862       64,319       4,634      249,534       8,088       53,615       4,228      24,924
       INDEPENDENT HARVESTING                               330          455         268          367         155          233         381        2,109         100         135
       J&J AG PRODUCTS                                      696        2,814         339        1,197         214          460       1,086        1,954         399       1,998
       OKEELANTA SUGAR                                      807        2,635         813        1,666       1,004        3,941       1,353        2,052       1,428       1,573
 4-HR  OSCEOLA FARMS                                      1,242        2,280       1,436        3,363       1,031      249,455       1,901        5,201       1,290       1,762
       SUGARCANE GROWERS COOP OF FLORIDA                  4,735       32,706       2,216       61,932       3,564       54,385       3,718       22,125       2,577      24,921
       SUGARLAND HARVESTING                               1,258        1,709         504        1,489       1,855        2,318         635          711         769       1,127
       TRUCANE SUGAR                                        212          752         232          534         165          362          68          405
       US SUGAR                                           5,240       32,220       2,739       23,590       3,041       45,989       3,467       52,072       2,476       5,714
       All                                                4,147       31,339       2,564       43,147       3,132      124,780       5,245       29,643       2,546      12,872
       INDEPENDENT HARVESTING                               196          246         134          183          77          118         261        1,301          50          67
       J&J AG PRODUCTS                                      357        1,712         170          878         135          254         546          977         224       1,431
       OKEELANTA SUGAR                                      463        1,572         509          982         563        2,353         774        1,194         877       1,099
 8-HR  OSCEOLA FARMS                                        819        1,140         729        2,244         619      124,728       1,022        2,601         752         937
       SUGARCANE GROWERS COOP OF FLORIDA                  2,922       30,947       1,109       41,892       1,782       27,194       1,883       15,660       1,289      12,460
       SUGARLAND HARVESTING                                 642        1,153         351          865         928        1,159         361          400         384         563
       TRUCANE SUGAR                                        106          378         148          268          86          214          40          244
       US SUGAR                                           3,242       26,680       1,388       11,795       2,680       36,393       2,514       28,702       1,741       3,410
       All                                                1,335       10,507       1,043       14,382       1,084       52,970       1,763       10,311         849       4,291
       INDEPENDENT HARVESTING                                65           82          51           64          26           39          87          469          17          22
       J&J AG PRODUCTS                                      119          571          65          293          45           85         217          326          78         805
       OKEELANTA SUGAR                                      193          527         172          406         195        1,130         258          398         292         366
 24-HR OSCEOLA FARMS                                        273          380         243        1,065         248       52,952         394          867         256         400
       SUGARCANE GROWERS COOP OF FLORIDA                    974       10,368         419       13,964         846        9,065         774        5,220         492       4,153
       SUGARLAND HARVESTING                                 214          384         117          288         309          386         120          133         128         188
       TRUCANE SUGAR                                         35          126          54           89          29           71          13           81
       US SUGAR                                           1,081        8,893         463        3,936         893       12,131         874        9,983         623       1,265
       All                                                   96          134          79          145          88          238         102          156          82         112
       INDEPENDENT HARVESTING                              1.01         1.38        0.42         0.50        0.23         0.29        1.00         1.94        0.10        0.16
       J&J AG PRODUCTS                                     1.80         4.41        1.14         2.33        0.67         1.00        4.01         4.36        2.80        5.53
       OKEELANTA SUGAR                                     6.09           10        5.99         8.12        3.30         6.47        5.96         8.33        6.03        6.97
ANNUAL OSCEOLA FARMS                                       8.75           11          14           18          14          161          17           22          10          14
       SUGARCANE GROWERS COOP OF FLORIDA                     26           55          24           86          27           75          28           49          20          42
       SUGARLAND HARVESTING                                6.54         8.10        3.62         4.39        3.68         3.98        3.18         3.35        2.39        2.74
       TRUCANE SUGAR                                       0.78         1.11        0.92         1.23        0.37         0.49        0.14         0.31
       US SUGAR                                              34           70          26           37          32           67          39           91          34          48
                      Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 2 of 77
Table B-2: Maximum EC Concentrations at Belle Glade
                                                              2014                     2015                     2016                     2017                     2018
Averaging
                        Landowners                    Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                      (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                                  569        3,505         344        2,479         315        9,401         522        2,878        474         1,340
       INDEPENDENT HARVESTING                                36           47          37           50          21           32          32          144          14           18
       J&J AG PRODUCTS                                       73          226          39          146          23           49         149          267          41          273
       OKEELANTA SUGAR                                       84          190          73          173          70          273         106          195          85          104
 1-HR  OSCEOLA FARMS                                        121          165          95          261          81        9,399         176          388        130           212
       SUGARCANE GROWERS COOP OF FLORIDA                    416        3,505         195        2,382         235        2,594         284        1,304        194         1,340
       SUGARLAND HARVESTING                                 134          168          60          195         254          317          79           93        105           154
       TRUCANE SUGAR                                         29           66          24           38          15           23        9.23           53
       US SUGAR                                             398        1,719         247        1,486         242        2,313         382        2,803         233         427
       All                                                  221        1,133         132        2,199         158        8,531         277        1,833         145         852
       INDEPENDENT HARVESTING                                11           16        9.15           13        5.30         7.96          13           72        3.41        4.61
       J&J AG PRODUCTS                                       24           96          12           41        7.31           16          37           67          14          68
       OKEELANTA SUGAR                                       28           90          28           57          34          135          46           70          49          54
 4-HR  OSCEOLA FARMS                                         42           78          49          115          35        8,528          65          178          44          60
       SUGARCANE GROWERS COOP OF FLORIDA                    162        1,118          76        2,117         122        1,859         127          756          88         852
       SUGARLAND HARVESTING                                  43           58          17           51          63           79          22           24          26          39
       TRUCANE SUGAR                                       7.24           26        7.92           18        5.64           12        2.31           14
       US SUGAR                                             179        1,102          94          806         104        1,572         119        1,780          85         195
       All                                                  142        1,071          88        1,475         107        4,266         179        1,013          87         440
       INDEPENDENT HARVESTING                              6.71         8.42        4.57         6.27        2.65         4.04        8.92           44        1.70        2.30
       J&J AG PRODUCTS                                       12           59        5.80           30        4.62         8.69          19           33        7.65          49
       OKEELANTA SUGAR                                       16           54          17           34          19           80          26           41          30          38
 8-HR  OSCEOLA FARMS                                         28           39          25           77          21        4,264          35           89          26          32
       SUGARCANE GROWERS COOP OF FLORIDA                    100        1,058          38        1,432          61          930          64          535          44         426
       SUGARLAND HARVESTING                                  22           39          12           30          32           40          12           14          13          19
       TRUCANE SUGAR                                       3.62           13        5.06         9.15        2.94         7.33        1.36         8.34
       US SUGAR                                             111          912          47          403          92        1,244          86          981          60         117
       All                                                   46          359          36          492          37        1,811          60          353          29         147
       INDEPENDENT HARVESTING                              2.24         2.81        1.74         2.20        0.88         1.35        2.97           16        0.57        0.77
       J&J AG PRODUCTS                                     4.07           20        2.21           10        1.54         2.90        7.43           11        2.68          28
       OKEELANTA SUGAR                                     6.60           18        5.90           14        6.67           39        8.83           14        9.99          13
 24-HR OSCEOLA FARMS                                       9.33           13        8.31           36        8.47        1,810          13           30        8.75          14
       SUGARCANE GROWERS COOP OF FLORIDA                     33          354          14          477          29          310          26          178          17         142
       SUGARLAND HARVESTING                                7.31           13        4.00         9.86          11           13        4.11         4.55        4.38        6.42
       TRUCANE SUGAR                                       1.21         4.31        1.86         3.05        0.98         2.44        0.45         2.78
       US SUGAR                                              37          304          16          135          31          415          30          341          21          43
       All                                                 3.27         4.58        2.71         4.97        3.02         8.13        3.50         5.34        2.82        3.83
       INDEPENDENT HARVESTING                              0.03         0.05        0.01         0.02        0.01         0.01        0.03         0.07        0.00        0.01
       J&J AG PRODUCTS                                     0.06         0.15        0.04         0.08        0.02         0.03        0.14         0.15        0.10        0.19
       OKEELANTA SUGAR                                     0.21         0.36        0.20         0.28        0.11         0.22        0.20         0.28        0.21        0.24
ANNUAL OSCEOLA FARMS                                       0.30         0.37        0.46         0.61        0.47         5.49        0.57         0.77        0.35        0.48
       SUGARCANE GROWERS COOP OF FLORIDA                   0.87         1.89        0.81         2.94        0.93         2.55        0.97         1.68        0.69        1.44
       SUGARLAND HARVESTING                                0.22         0.28        0.12         0.15        0.13         0.14        0.11         0.11        0.08        0.09
       TRUCANE SUGAR                                       0.03         0.04        0.03         0.04        0.01         0.02        0.00         0.01
       US SUGAR                                            1.17         2.41        0.90         1.26        1.11         2.28        1.35         3.10        1.17        1.64
                      Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 3 of 77
Table B-3: Maximum NH3 Concentrations at Belle Glade
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                        Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             6,118       37,682       3,699       26,647       3,381      101,057       5,608       30,939       5,092       14,409
       INDEPENDENT HARVESTING                            390          504         393          539         228          342         339        1,552         146          198
       J&J AG PRODUCTS                                   780        2,430         416        1,571         248          532       1,597        2,871         439        2,937
       OKEELANTA SUGAR                                   901        2,044         789        1,861         756        2,934       1,137        2,092         915        1,115
 1-HR  OSCEOLA FARMS                                   1,299        1,772       1,022        2,805         871      101,034       1,896        4,176       1,400        2,274
       SUGARCANE GROWERS COOP OF FLORIDA               4,476       37,678       2,101       25,606       2,532       27,883       3,054       14,022       2,090       14,409
       SUGARLAND HARVESTING                            1,439        1,811         641        2,092       2,727        3,407         847        1,004       1,130        1,656
       TRUCANE SUGAR                                     311          712         260          404         165          247          99          573
       US SUGAR                                        4,280       18,478       2,651       15,970       2,600       24,864       4,112       30,136       2,500       4,585
       All                                             2,380       12,180       1,419       23,639       1,703       91,709       2,973       19,705       1,554       9,160
       INDEPENDENT HARVESTING                            121          167          98          135          57           86         140          775          37          50
       J&J AG PRODUCTS                                   256        1,034         125          440          79          169         399          718         147         734
       OKEELANTA SUGAR                                   296          968         299          612         369        1,449         497          754         525         578
 4-HR  OSCEOLA FARMS                                     456          838         528        1,236         379       91,680         699        1,912         474         648
       SUGARCANE GROWERS COOP OF FLORIDA               1,740       12,020         815       22,761       1,310       19,988       1,366        8,132         947       9,159
       SUGARLAND HARVESTING                              462          628         185          547         682          852         233          261         283         414
       TRUCANE SUGAR                                      78          276          85          196          61          133          25          149
       US SUGAR                                        1,926       11,841       1,007        8,670       1,118       16,902       1,274       19,138        910        2,100
       All                                             1,524       11,518         942       15,857       1,151       45,859       1,928       10,894        936        4,731
       INDEPENDENT HARVESTING                             72           91          49           67          28           43          96          478         18           25
       J&J AG PRODUCTS                                   131          629          62          323          50           93         201          359         82          526
       OKEELANTA SUGAR                                   170          578         187          361         207          865         285          439        322          404
 8-HR  OSCEOLA FARMS                                     301          419         268          825         228       45,840         375          956        276          344
       SUGARCANE GROWERS COOP OF FLORIDA               1,074       11,374         408       15,396         655        9,994         692        5,756        474        4,579
       SUGARLAND HARVESTING                              236          424         129          318         341          426         133          147        141          207
       TRUCANE SUGAR                                      39          139          54           98          32           79          15           90
       US SUGAR                                        1,192        9,806         510        4,335         985       13,375         924       10,548         640       1,253
       All                                               491        3,861         383        5,286         398       19,468         648        3,789         312       1,577
       INDEPENDENT HARVESTING                             24           30          19           24        9.49           14          32          172        6.10        8.25
       J&J AG PRODUCTS                                    44          210          24          108          17           31          80          120          29         296
       OKEELANTA SUGAR                                    71          194          63          149          72          415          95          146         107         135
 24-HR OSCEOLA FARMS                                     100          140          89          391          91       19,461         145          319          94         147
       SUGARCANE GROWERS COOP OF FLORIDA                 358        3,810         154        5,132         311        3,331         285        1,919         181       1,526
       SUGARLAND HARVESTING                               79          141          43          106         114          142          44           49          47          69
       TRUCANE SUGAR                                      13           46          20           33          11           26        4.88           30
       US SUGAR                                          397        3,269         170        1,447         328        4,458         321        3,669         229         465
       All                                                35           49          29           53          33           87          38           57          30          41
       INDEPENDENT HARVESTING                           0.37         0.51        0.15         0.18        0.08         0.10        0.37         0.71        0.04        0.06
       J&J AG PRODUCTS                                  0.66         1.62        0.42         0.86        0.25         0.37        1.47         1.60        1.03        2.03
       OKEELANTA SUGAR                                  2.24         3.82        2.20         2.98        1.21         2.38        2.19         3.06        2.22        2.56
ANNUAL OSCEOLA FARMS                                    3.21         3.93        4.99         6.51        5.05           59        6.10         8.23        3.81        5.16
       SUGARCANE GROWERS COOP OF FLORIDA                9.40           20        8.75           32        9.98           27          10           18        7.44          15
       SUGARLAND HARVESTING                             2.40         2.98        1.33         1.61        1.35         1.46        1.17         1.23        0.88        1.01
       TRUCANE SUGAR                                    0.29         0.41        0.34         0.45        0.14         0.18        0.05         0.11
       US SUGAR                                           13           26        9.70           13          12           24          14           33          13          18
                      Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 4 of 77
Table B-4: Maximum NOx Concentrations at Belle Glade
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                        Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             8,680       53,456       5,247       37,801       4,797      143,360       7,956       43,891       7,223       20,441
       INDEPENDENT HARVESTING                            554          715         558          765         323          485         481        2,202         208          281
       J&J AG PRODUCTS                                 1,107        3,447         591        2,229         351          755       2,265        4,073         622        4,166
       OKEELANTA SUGAR                                 1,279        2,900       1,119        2,640       1,072        4,163       1,613        2,967       1,298        1,582
 1-HR  OSCEOLA FARMS                                   1,842        2,514       1,450        3,979       1,236      143,327       2,689        5,923       1,986        3,226
       SUGARCANE GROWERS COOP OF FLORIDA               6,349       53,451       2,981       36,324       3,591       39,554       4,332       19,892       2,965       20,441
       SUGARLAND HARVESTING                            2,041        2,569         909        2,967       3,869        4,833       1,202        1,424       1,603        2,350
       TRUCANE SUGAR                                     442        1,011         369          572         235          351         141          812
       US SUGAR                                        6,072       26,213       3,761       22,655       3,689       35,272       5,833       42,751       3,547       6,504
       All                                             3,376       17,279       2,014       33,534       2,416      130,099       4,217       27,953       2,204      12,995
       INDEPENDENT HARVESTING                            172          237         140          191          81          121         198        1,100          52          70
       J&J AG PRODUCTS                                   363        1,467         177          624         111          240         566        1,019         208       1,042
       OKEELANTA SUGAR                                   421        1,374         424          869         523        2,055         705        1,070         744         820
 4-HR  OSCEOLA FARMS                                     647        1,189         748        1,754         537      130,058         991        2,712         673         919
       SUGARCANE GROWERS COOP OF FLORIDA               2,468       17,052       1,155       32,289       1,858       28,355       1,938       11,535       1,344      12,993
       SUGARLAND HARVESTING                              656          891         263          776         967        1,208         331          371         401         587
       TRUCANE SUGAR                                     110          392         121          278          86          189          35          211
       US SUGAR                                        2,732       16,798       1,428       12,299       1,586       23,977       1,808       27,149       1,291       2,979
       All                                             2,162       16,339       1,337       22,495       1,633       65,056       2,735       15,455       1,327       6,711
       INDEPENDENT HARVESTING                            102          128          70           96          40           62         136          678          26          35
       J&J AG PRODUCTS                                   186          892          88          458          70          132         284          509         117         746
       OKEELANTA SUGAR                                   241          820         266          512         294        1,227         404          622         457         573
 8-HR  OSCEOLA FARMS                                     427          594         380        1,170         323       65,029         533        1,356         392         489
       SUGARCANE GROWERS COOP OF FLORIDA               1,523       16,135         578       21,841         929       14,178         982        8,165         672       6,496
       SUGARLAND HARVESTING                              335          601         183          451         484          604         188          208         200         294
       TRUCANE SUGAR                                      55          197          77          140          45          112          21          127
       US SUGAR                                        1,690       13,910         724        6,150       1,397       18,974       1,311       14,964         908       1,778
       All                                               696        5,478         544        7,498         565       27,617         919        5,376         442       2,237
       INDEPENDENT HARVESTING                             34           43          27           34          13           21          45          245        8.66          12
       J&J AG PRODUCTS                                    62          297          34          153          23           44         113          170          41         420
       OKEELANTA SUGAR                                   101          275          90          212         102          589         135          207         152         191
 24-HR OSCEOLA FARMS                                     142          198         127          555         129       27,608         205          452         133         209
       SUGARCANE GROWERS COOP OF FLORIDA                 508        5,406         218        7,280         441        4,726         404        2,722         257       2,165
       SUGARLAND HARVESTING                              112          200          61          150         161          201          63           69          67          98
       TRUCANE SUGAR                                      18           66          28           47          15           37        6.92           42
       US SUGAR                                          563        4,637         241        2,052         466        6,325         456        5,205         325         659
       All                                                50           70          41           76          46          124          53           81          43          58
       INDEPENDENT HARVESTING                           0.53         0.72        0.22         0.26        0.12         0.15        0.52         1.01        0.05        0.08
       J&J AG PRODUCTS                                  0.94         2.30        0.59         1.22        0.35         0.52        2.09         2.27        1.46        2.88
       OKEELANTA SUGAR                                  3.17         5.42        3.12         4.23        1.72         3.37        3.11         4.34        3.14        3.63
ANNUAL OSCEOLA FARMS                                    4.56         5.58        7.08         9.23        7.16           84        8.65           12        5.41        7.32
       SUGARCANE GROWERS COOP OF FLORIDA                  13           29          12           45          14           39          15           26          11          22
       SUGARLAND HARVESTING                             3.41         4.22        1.89         2.29        1.92         2.07        1.66         1.75        1.24        1.43
       TRUCANE SUGAR                                    0.41         0.58        0.48         0.64        0.19         0.26        0.07         0.16
       US SUGAR                                           18           37          14           19          17           35          21           47          18          25
                      Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 5 of 77
Table B-5: Maximum OC Concentrations at Belle Glade
                                                              2014                     2015                     2016                     2017                     2018
Averaging
                        Landowners                    Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                      (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                                  569        3,505         344        2,479         315        9,401         522        2,878        474         1,340
       INDEPENDENT HARVESTING                                36           47          37           50          21           32          32          144          14           18
       J&J AG PRODUCTS                                       73          226          39          146          23           49         149          267          41          273
       OKEELANTA SUGAR                                       84          190          73          173          70          273         106          195          85          104
 1-HR  OSCEOLA FARMS                                        121          165          95          261          81        9,399         176          388        130           212
       SUGARCANE GROWERS COOP OF FLORIDA                    416        3,505         195        2,382         235        2,594         284        1,304        194         1,340
       SUGARLAND HARVESTING                                 134          168          60          195         254          317          79           93        105           154
       TRUCANE SUGAR                                         29           66          24           38          15           23        9.23           53
       US SUGAR                                             398        1,719         247        1,486         242        2,313         382        2,803         233         427
       All                                                  221        1,133         132        2,199         158        8,531         277        1,833         145         852
       INDEPENDENT HARVESTING                                11           16        9.15           13        5.30         7.96          13           72        3.41        4.61
       J&J AG PRODUCTS                                       24           96          12           41        7.31           16          37           67          14          68
       OKEELANTA SUGAR                                       28           90          28           57          34          135          46           70          49          54
 4-HR  OSCEOLA FARMS                                         42           78          49          115          35        8,528          65          178          44          60
       SUGARCANE GROWERS COOP OF FLORIDA                    162        1,118          76        2,117         122        1,859         127          756          88         852
       SUGARLAND HARVESTING                                  43           58          17           51          63           79          22           24          26          39
       TRUCANE SUGAR                                       7.24           26        7.92           18        5.64           12        2.31           14
       US SUGAR                                             179        1,102          94          806         104        1,572         119        1,780          85         195
       All                                                  142        1,071          88        1,475         107        4,266         179        1,013          87         440
       INDEPENDENT HARVESTING                              6.71         8.42        4.57         6.27        2.65         4.04        8.92           44        1.70        2.30
       J&J AG PRODUCTS                                       12           59        5.80           30        4.62         8.69          19           33        7.65          49
       OKEELANTA SUGAR                                       16           54          17           34          19           80          26           41          30          38
 8-HR  OSCEOLA FARMS                                         28           39          25           77          21        4,264          35           89          26          32
       SUGARCANE GROWERS COOP OF FLORIDA                    100        1,058          38        1,432          61          930          64          535          44         426
       SUGARLAND HARVESTING                                  22           39          12           30          32           40          12           14          13          19
       TRUCANE SUGAR                                       3.62           13        5.06         9.15        2.94         7.33        1.36         8.34
       US SUGAR                                             111          912          47          403          92        1,244          86          981          60         117
       All                                                   46          359          36          492          37        1,811          60          353          29         147
       INDEPENDENT HARVESTING                              2.24         2.81        1.74         2.20        0.88         1.35        2.97           16        0.57        0.77
       J&J AG PRODUCTS                                     4.07           20        2.21           10        1.54         2.90        7.43           11        2.68          28
       OKEELANTA SUGAR                                     6.60           18        5.90           14        6.67           39        8.83           14        9.99          13
 24-HR OSCEOLA FARMS                                       9.33           13        8.31           36        8.47        1,810          13           30        8.75          14
       SUGARCANE GROWERS COOP OF FLORIDA                     33          354          14          477          29          310          26          178          17         142
       SUGARLAND HARVESTING                                7.31           13        4.00         9.86          11           13        4.11         4.55        4.38        6.42
       TRUCANE SUGAR                                       1.21         4.31        1.86         3.05        0.98         2.44        0.45         2.78
       US SUGAR                                              37          304          16          135          31          415          30          341          21          43
       All                                                 3.27         4.58        2.71         4.97        3.02         8.13        3.50         5.34        2.82        3.83
       INDEPENDENT HARVESTING                              0.03         0.05        0.01         0.02        0.01         0.01        0.03         0.07        0.00        0.01
       J&J AG PRODUCTS                                     0.06         0.15        0.04         0.08        0.02         0.03        0.14         0.15        0.10        0.19
       OKEELANTA SUGAR                                     0.21         0.36        0.20         0.28        0.11         0.22        0.20         0.28        0.21        0.24
ANNUAL OSCEOLA FARMS                                       0.30         0.37        0.46         0.61        0.47         5.49        0.57         0.77        0.35        0.48
       SUGARCANE GROWERS COOP OF FLORIDA                   0.87         1.89        0.81         2.94        0.93         2.55        0.97         1.68        0.69        1.44
       SUGARLAND HARVESTING                                0.22         0.28        0.12         0.15        0.13         0.14        0.11         0.11        0.08        0.09
       TRUCANE SUGAR                                       0.03         0.04        0.03         0.04        0.01         0.02        0.00         0.01
       US SUGAR                                            1.17         2.41        0.90         1.26        1.11         2.28        1.35         3.10        1.17        1.64
                      Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 6 of 77
Table B-6: Maximum PAHs Concentrations at Belle Glade
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             2.33           14        1.41           10        1.29           38        2.13           12        1.94         5.48
       INDEPENDENT HARVESTING                          0.15         0.19        0.15         0.21        0.09         0.13        0.13         0.59        0.06         0.08
       J&J AG PRODUCTS                                 0.30         0.92        0.16         0.60        0.09         0.20        0.61         1.09        0.17         1.12
       OKEELANTA SUGAR                                 0.34         0.78        0.30         0.71        0.29         1.12        0.43         0.80        0.35         0.42
 1-HR  OSCEOLA FARMS                                   0.49         0.67        0.39         1.07        0.33           38        0.72         1.59        0.53         0.87
       SUGARCANE GROWERS COOP OF FLORIDA               1.70           14        0.80         9.74        0.96           11        1.16         5.33        0.80         5.48
       SUGARLAND HARVESTING                            0.55         0.69        0.24         0.80        1.04         1.30        0.32         0.38        0.43         0.63
       TRUCANE SUGAR                                   0.12         0.27        0.10         0.15        0.06         0.09        0.04         0.22
       US SUGAR                                        1.63         7.03        1.01         6.08        0.99         9.46        1.56           11        0.95        1.74
       All                                             0.91         4.63        0.54         8.99        0.65           35        1.13         7.50        0.59        3.49
       INDEPENDENT HARVESTING                          0.05         0.06        0.04         0.05        0.02         0.03        0.05         0.29        0.01        0.02
       J&J AG PRODUCTS                                 0.10         0.39        0.05         0.17        0.03         0.06        0.15         0.27        0.06        0.28
       OKEELANTA SUGAR                                 0.11         0.37        0.11         0.23        0.14         0.55        0.19         0.29        0.20        0.22
 4-HR  OSCEOLA FARMS                                   0.17         0.32        0.20         0.47        0.14           35        0.27         0.73        0.18        0.25
       SUGARCANE GROWERS COOP OF FLORIDA               0.66         4.57        0.31         8.66        0.50         7.60        0.52         3.09        0.36        3.48
       SUGARLAND HARVESTING                            0.18         0.24        0.07         0.21        0.26         0.32        0.09         0.10        0.11        0.16
       TRUCANE SUGAR                                   0.03         0.11        0.03         0.07        0.02         0.05        0.01         0.06
       US SUGAR                                        0.73         4.51        0.38         3.30        0.43         6.43        0.48         7.28        0.35        0.80
       All                                             0.58         4.38        0.36         6.03        0.44           17        0.73         4.14        0.36        1.80
       INDEPENDENT HARVESTING                          0.03         0.03        0.02         0.03        0.01         0.02        0.04         0.18        0.01        0.01
       J&J AG PRODUCTS                                 0.05         0.24        0.02         0.12        0.02         0.04        0.08         0.14        0.03        0.20
       OKEELANTA SUGAR                                 0.06         0.22        0.07         0.14        0.08         0.33        0.11         0.17        0.12        0.15
 8-HR  OSCEOLA FARMS                                   0.11         0.16        0.10         0.31        0.09           17        0.14         0.36        0.11        0.13
       SUGARCANE GROWERS COOP OF FLORIDA               0.41         4.33        0.16         5.86        0.25         3.80        0.26         2.19        0.18        1.74
       SUGARLAND HARVESTING                            0.09         0.16        0.05         0.12        0.13         0.16        0.05         0.06        0.05        0.08
       TRUCANE SUGAR                                   0.01         0.05        0.02         0.04        0.01         0.03        0.01         0.03
       US SUGAR                                        0.45         3.73        0.19         1.65        0.37         5.09        0.35         4.01        0.24        0.48
       All                                             0.19         1.47        0.15         2.01        0.15         7.41        0.25         1.44        0.12        0.60
       INDEPENDENT HARVESTING                          0.01         0.01        0.01         0.01        0.00         0.01        0.01         0.07        0.00        0.00
       J&J AG PRODUCTS                                 0.02         0.08        0.01         0.04        0.01         0.01        0.03         0.05        0.01        0.11
       OKEELANTA SUGAR                                 0.03         0.07        0.02         0.06        0.03         0.16        0.04         0.06        0.04        0.05
 24-HR OSCEOLA FARMS                                   0.04         0.05        0.03         0.15        0.03         7.40        0.06         0.12        0.04        0.06
       SUGARCANE GROWERS COOP OF FLORIDA               0.14         1.45        0.06         1.95        0.12         1.27        0.11         0.73        0.07        0.58
       SUGARLAND HARVESTING                            0.03         0.05        0.02         0.04        0.04         0.05        0.02         0.02        0.02        0.03
       TRUCANE SUGAR                                   0.00         0.02        0.01         0.01        0.00         0.01        0.00         0.01
       US SUGAR                                        0.15         1.24        0.06         0.55        0.12         1.70        0.12         1.40        0.09        0.18
       All                                             0.01         0.02        0.01         0.02        0.01         0.03        0.01         0.02        0.01        0.02
       INDEPENDENT HARVESTING                          0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       J&J AG PRODUCTS                                 0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       OKEELANTA SUGAR                                 0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
ANNUAL OSCEOLA FARMS                                   0.00         0.00        0.00         0.00        0.00         0.02        0.00         0.00        0.00        0.00
       SUGARCANE GROWERS COOP OF FLORIDA               0.00         0.01        0.00         0.01        0.00         0.01        0.00         0.01        0.00        0.01
       SUGARLAND HARVESTING                            0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       TRUCANE SUGAR                                   0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00
       US SUGAR                                        0.00         0.01        0.00         0.01        0.00         0.01        0.01         0.01        0.00        0.01
                      Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 7 of 77
Table B-7: Maximum PM10 Concentrations at Belle Glade
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                  Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             1,423        8,763         860        6,197         786       23,502       1,304        7,195       1,184        3,351
       INDEPENDENT HARVESTING                             91          117          91          125          53           79          79          361          34           46
       J&J AG PRODUCTS                                   181          565          97          365          58          124         371          668         102          683
       OKEELANTA SUGAR                                   210          475         183          433         176          682         264          486         213          259
 1-HR  OSCEOLA FARMS                                     302          412         238          652         203       23,496         441          971         326          529
       SUGARCANE GROWERS COOP OF FLORIDA               1,041        8,762         489        5,955         589        6,484         710        3,261         486        3,351
       SUGARLAND HARVESTING                              335          421         149          486         634          792         197          233         263          385
       TRUCANE SUGAR                                      72          166          60           94          38           58          23          133
       US SUGAR                                          995        4,297         617        3,714         605        5,782         956        7,008         581       1,066
       All                                               553        2,833         330        5,497         396       21,328         691        4,582         361       2,130
       INDEPENDENT HARVESTING                             28           39          23           31          13           20          33          180        8.52          12
       J&J AG PRODUCTS                                    59          240          29          102          18           39          93          167          34         171
       OKEELANTA SUGAR                                    69          225          69          142          86          337         116          175         122         134
 4-HR  OSCEOLA FARMS                                     106          195         123          287          88       21,321         162          445         110         151
       SUGARCANE GROWERS COOP OF FLORIDA                 405        2,795         189        5,293         305        4,648         318        1,891         220       2,130
       SUGARLAND HARVESTING                              107          146          43          127         159          198          54           61          66          96
       TRUCANE SUGAR                                      18           64          20           46          14           31        5.77           35
       US SUGAR                                          448        2,754         234        2,016         260        3,931         296        4,451         212         488
       All                                               354        2,679         219        3,688         268       10,665         448        2,534         218       1,100
       INDEPENDENT HARVESTING                             17           21          11           16        6.62           10          22          111        4.26        5.76
       J&J AG PRODUCTS                                    30          146          15           75          12           22          47           84          19         122
       OKEELANTA SUGAR                                    40          134          44           84          48          201          66          102          75          94
 8-HR  OSCEOLA FARMS                                      70           97          62          192          53       10,660          87          222          64          80
       SUGARCANE GROWERS COOP OF FLORIDA                 250        2,645          95        3,581         152        2,324         161        1,338         110       1,065
       SUGARLAND HARVESTING                               55           99          30           74          79           99          31           34          33          48
       TRUCANE SUGAR                                    9.05           32          13           23        7.35           18        3.40           21
       US SUGAR                                          277        2,280         119        1,008         229        3,110         215        2,453         149         291
       All                                               114          898          89        1,229          93        4,527         151          881          73         367
       INDEPENDENT HARVESTING                           5.60         7.02        4.36         5.50        2.21         3.37        7.44           40        1.42        1.92
       J&J AG PRODUCTS                                    10           49        5.52           25        3.85         7.24          19           28        6.69          69
       OKEELANTA SUGAR                                    17           45          15           35          17           97          22           34          25          31
 24-HR OSCEOLA FARMS                                      23           32          21           91          21        4,526          34           74          22          34
       SUGARCANE GROWERS COOP OF FLORIDA                  83          886          36        1,194          72          775          66          446          42         355
       SUGARLAND HARVESTING                               18           33          10           25          26           33          10           11          11          16
       TRUCANE SUGAR                                    3.02           11        4.65         7.63        2.45         6.11        1.13         6.95
       US SUGAR                                           92          760          40          336          76        1,037          75          853          53         108
       All                                              8.18           11        6.78           12        7.56           20        8.76           13        7.04        9.59
       INDEPENDENT HARVESTING                           0.09         0.12        0.04         0.04        0.02         0.02        0.09         0.17        0.01        0.01
       J&J AG PRODUCTS                                  0.15         0.38        0.10         0.20        0.06         0.09        0.34         0.37        0.24        0.47
       OKEELANTA SUGAR                                  0.52         0.89        0.51         0.69        0.28         0.55        0.51         0.71        0.52        0.60
ANNUAL OSCEOLA FARMS                                    0.75         0.91        1.16         1.51        1.17           14        1.42         1.91        0.89        1.20
       SUGARCANE GROWERS COOP OF FLORIDA                2.19         4.73        2.04         7.34        2.32         6.39        2.43         4.20        1.73        3.60
       SUGARLAND HARVESTING                             0.56         0.69        0.31         0.38        0.31         0.34        0.27         0.29        0.20        0.23
       TRUCANE SUGAR                                    0.07         0.09        0.08         0.11        0.03         0.04        0.01         0.03
       US SUGAR                                         2.92         6.02        2.26         3.14        2.76         5.69        3.37         7.75        2.92        4.11
                      Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 8 of 77
Table B-8: Maximum PM2.5 Concentrations at Belle Glade
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                        Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             1,236        7,615         748        5,385         683       20,423       1,133        6,253       1,029        2,912
       INDEPENDENT HARVESTING                             79          102          80          109          46           69          69          314          30           40
       J&J AG PRODUCTS                                   158          491          84          318          50          108         323          580          89          594
       OKEELANTA SUGAR                                   182          413         159          376         153          593         230          423         185          225
 1-HR  OSCEOLA FARMS                                     262          358         207          567         176       20,418         383          844         283          460
       SUGARCANE GROWERS COOP OF FLORIDA                 905        7,615         425        5,175         512        5,635         617        2,834         422        2,912
       SUGARLAND HARVESTING                              291          366         129          423         551          689         171          203         228          335
       TRUCANE SUGAR                                      63          144          53           82          33           50          20          116
       US SUGAR                                          865        3,734         536        3,227         526        5,025         831        6,090         505         927
       All                                               481        2,462         287        4,777         344       18,534         601        3,982         314       1,851
       INDEPENDENT HARVESTING                             25           34          20           27          12           17          28          157        7.40          10
       J&J AG PRODUCTS                                    52          209          25           89          16           34          81          145          30         148
       OKEELANTA SUGAR                                    60          196          60          124          75          293         100          152         106         117
 4-HR  OSCEOLA FARMS                                      92          169         107          250          77       18,528         141          386          96         131
       SUGARCANE GROWERS COOP OF FLORIDA                 352        2,429         165        4,600         265        4,039         276        1,643         191       1,851
       SUGARLAND HARVESTING                               93          127          37          111         138          172          47           53          57          84
       TRUCANE SUGAR                                      16           56          17           40          12           27        5.01           30
       US SUGAR                                          389        2,393         203        1,752         226        3,416         258        3,868         184         424
       All                                               308        2,328         190        3,205         233        9,268         390        2,202         189         956
       INDEPENDENT HARVESTING                             15           18        9.94           14        5.75         8.78          19           97        3.70        5.00
       J&J AG PRODUCTS                                    27          127          13           65          10           19          41           73          17         106
       OKEELANTA SUGAR                                    34          117          38           73          42          175          58           89          65          82
 8-HR  OSCEOLA FARMS                                      61           85          54          167          46        9,264          76          193          56          70
       SUGARCANE GROWERS COOP OF FLORIDA                 217        2,299          82        3,111         132        2,020         140        1,163          96         925
       SUGARLAND HARVESTING                               48           86          26           64          69           86          27           30          29          42
       TRUCANE SUGAR                                    7.87           28          11           20        6.39           16        2.96           18
       US SUGAR                                          241        1,982         103          876         199        2,703         187        2,132         129         253
       All                                                99          780          77        1,068          81        3,934         131          766          63         319
       INDEPENDENT HARVESTING                           4.86         6.10        3.79         4.78        1.92         2.93        6.46           35        1.23        1.67
       J&J AG PRODUCTS                                  8.83           42        4.80           22        3.34         6.29          16           24        5.81          60
       OKEELANTA SUGAR                                    14           39          13           30          14           84          19           30          22          27
 24-HR OSCEOLA FARMS                                      20           28          18           79          18        3,933          29           64          19          30
       SUGARCANE GROWERS COOP OF FLORIDA                  72          770          31        1,037          63          673          58          388          37         308
       SUGARLAND HARVESTING                               16           29        8.70           21          23           29        8.93         9.89        9.52          14
       TRUCANE SUGAR                                    2.62         9.37        4.04         6.63        2.13         5.31        0.99         6.04
       US SUGAR                                           80          661          34          292          66          901          65          741          46          94
       All                                              7.11         9.94        5.89           11        6.57           18        7.61           12        6.12        8.33
       INDEPENDENT HARVESTING                           0.08         0.10        0.03         0.04        0.02         0.02        0.07         0.14        0.01        0.01
       J&J AG PRODUCTS                                  0.13         0.33        0.08         0.17        0.05         0.07        0.30         0.32        0.21        0.41
       OKEELANTA SUGAR                                  0.45         0.77        0.44         0.60        0.25         0.48        0.44         0.62        0.45        0.52
ANNUAL OSCEOLA FARMS                                    0.65         0.79        1.01         1.32        1.02           12        1.23         1.66        0.77        1.04
       SUGARCANE GROWERS COOP OF FLORIDA                1.90         4.11        1.77         6.38        2.02         5.55        2.12         3.65        1.50        3.13
       SUGARLAND HARVESTING                             0.49         0.60        0.27         0.33        0.27         0.30        0.24         0.25        0.18        0.20
       TRUCANE SUGAR                                    0.06         0.08        0.07         0.09        0.03         0.04        0.01         0.02
       US SUGAR                                         2.54         5.23        1.96         2.73        2.40         4.94        2.93         6.73        2.53        3.57
                      Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 9 of 77
Table B-9: Maximum SOx Concentrations at Belle Glade
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                        Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                               470        2,892         284        2,045         260        7,756         430        2,374        391         1,106
       INDEPENDENT HARVESTING                             30           39          30           41          17           26          26          119          11           15
       J&J AG PRODUCTS                                    60          186          32          121          19           41         123          220          34          225
       OKEELANTA SUGAR                                    69          157          61          143          58          225          87          161          70           86
 1-HR  OSCEOLA FARMS                                     100          136          78          215          67        7,754         145          320        107           175
       SUGARCANE GROWERS COOP OF FLORIDA                 343        2,892         161        1,965         194        2,140         234        1,076        160         1,106
       SUGARLAND HARVESTING                              110          139          49          161         209          261          65           77          87          127
       TRUCANE SUGAR                                      24           55          20           31          13           19        7.62           44
       US SUGAR                                          328        1,418         203        1,226         200        1,908         316        2,313         192         352
       All                                               183          935         109        1,814         131        7,038         228        1,512         119         703
       INDEPENDENT HARVESTING                           9.32           13        7.55           10        4.37         6.57          11           59        2.81        3.80
       J&J AG PRODUCTS                                    20           79        9.57           34        6.03           13          31           55          11          56
       OKEELANTA SUGAR                                    23           74          23           47          28          111          38           58          40          44
 4-HR  OSCEOLA FARMS                                      35           64          40           95          29        7,036          54          147          36          50
       SUGARCANE GROWERS COOP OF FLORIDA                 134          922          63        1,747         101        1,534         105          624          73         703
       SUGARLAND HARVESTING                               35           48          14           42          52           65          18           20          22          32
       TRUCANE SUGAR                                    5.98           21        6.54           15        4.65           10        1.90           11
       US SUGAR                                          148          909          77          665          86        1,297          98        1,469          70         161
       All                                               117          884          72        1,217          88        3,519         148          836          72         363
       INDEPENDENT HARVESTING                           5.54         6.95        3.77         5.17        2.18         3.34        7.36           37        1.41        1.90
       J&J AG PRODUCTS                                    10           48        4.79           25        3.81         7.17          15           28        6.31          40
       OKEELANTA SUGAR                                    13           44          14           28          16           66          22           34          25          31
 8-HR  OSCEOLA FARMS                                      23           32          21           63          17        3,518          29           73          21          26
       SUGARCANE GROWERS COOP OF FLORIDA                  82          873          31        1,182          50          767          53          442          36         351
       SUGARLAND HARVESTING                               18           33        9.91           24          26           33          10           11          11          16
       TRUCANE SUGAR                                    2.99           11        4.18         7.55        2.43         6.05        1.12         6.88
       US SUGAR                                           91          753          39          333          76        1,026          71          810          49          96
       All                                                38          296          29          406          31        1,494          50          291          24         121
       INDEPENDENT HARVESTING                           1.85         2.32        1.44         1.82        0.73         1.11        2.45           13        0.47        0.63
       J&J AG PRODUCTS                                  3.35           16        1.82         8.25        1.27         2.39        6.13         9.19        2.21          23
       OKEELANTA SUGAR                                  5.44           15        4.86           11        5.50           32        7.28           11        8.24          10
 24-HR OSCEOLA FARMS                                    7.70           11        6.86           30        6.99        1,494          11           24        7.22          11
       SUGARCANE GROWERS COOP OF FLORIDA                  27          292          12          394          24          256          22          147          14         117
       SUGARLAND HARVESTING                             6.03           11        3.30         8.14        8.72           11        3.39         3.76        3.61        5.30
       TRUCANE SUGAR                                    1.00         3.56        1.53         2.52        0.81         2.02        0.37         2.29
       US SUGAR                                           30          251          13          111          25          342          25          282          18          36
       All                                              2.70         3.78        2.24         4.10        2.49         6.71        2.89         4.40        2.32        3.16
       INDEPENDENT HARVESTING                           0.03         0.04        0.01         0.01        0.01         0.01        0.03         0.05        0.00        0.00
       J&J AG PRODUCTS                                  0.05         0.12        0.03         0.07        0.02         0.03        0.11         0.12        0.08        0.16
       OKEELANTA SUGAR                                  0.17         0.29        0.17         0.23        0.09         0.18        0.17         0.23        0.17        0.20
ANNUAL OSCEOLA FARMS                                    0.25         0.30        0.38         0.50        0.39         4.53        0.47         0.63        0.29        0.40
       SUGARCANE GROWERS COOP OF FLORIDA                0.72         1.56        0.67         2.42        0.77         2.11        0.80         1.39        0.57        1.19
       SUGARLAND HARVESTING                             0.18         0.23        0.10         0.12        0.10         0.11        0.09         0.09        0.07        0.08
       TRUCANE SUGAR                                    0.02         0.03        0.03         0.03        0.01         0.01        0.00         0.01
       US SUGAR                                         0.96         1.99        0.74         1.04        0.91         1.88        1.11         2.56        0.96        1.36
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 10 of 77
Table B-10: Maximum TSP Concentrations at Belle Glade
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                        Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             2,846       17,527       1,720       12,394       1,573       47,003       2,608       14,390       2,368        6,702
       INDEPENDENT HARVESTING                            181          234         183          251         106          159         158          722          68           92
       J&J AG PRODUCTS                                   363        1,130         194          731         115          247         743        1,335         204        1,366
       OKEELANTA SUGAR                                   419          951         367          866         352        1,365         529          973         425          519
 1-HR  OSCEOLA FARMS                                     604          824         475        1,305         405       46,993         882        1,942         651        1,058
       SUGARCANE GROWERS COOP OF FLORIDA               2,082       17,525         977       11,910       1,177       12,969       1,420        6,522         972        6,702
       SUGARLAND HARVESTING                              669          842         298          973       1,269        1,585         394          467         526          770
       TRUCANE SUGAR                                     145          331         121          188          77          115          46          266
       US SUGAR                                        1,991        8,595       1,233        7,428       1,209       11,565       1,912       14,017       1,163       2,133
       All                                             1,107        5,665         660       10,995         792       42,655       1,383        9,165         723       4,261
       INDEPENDENT HARVESTING                             56           78          46           63          26           40          65          361          17          23
       J&J AG PRODUCTS                                   119          481          58          205          37           79         186          334          68         342
       OKEELANTA SUGAR                                   138          450         139          285         172          674         231          351         244         269
 4-HR  OSCEOLA FARMS                                     212          390         245          575         176       42,642         325          889         221         301
       SUGARCANE GROWERS COOP OF FLORIDA                 809        5,591         379       10,587         609        9,297         636        3,782         441       4,260
       SUGARLAND HARVESTING                              215          292          86          254         317          396         109          122         131         193
       TRUCANE SUGAR                                      36          128          40           91          28           62          12           69
       US SUGAR                                          896        5,508         468        4,032         520        7,861         593        8,901         423         977
       All                                               709        5,357         438        7,376         535       21,330         897        5,067         435       2,200
       INDEPENDENT HARVESTING                             34           42          23           31          13           20          45          222        8.52          12
       J&J AG PRODUCTS                                    61          293          29          150          23           43          93          167          38         245
       OKEELANTA SUGAR                                    79          269          87          168          96          402         132          204         150         188
 8-HR  OSCEOLA FARMS                                     140          195         125          384         106       21,321         175          445         129         160
       SUGARCANE GROWERS COOP OF FLORIDA                 499        5,290         190        7,161         305        4,649         322        2,677         220       2,130
       SUGARLAND HARVESTING                              110          197          60          148         159          198          62           68          66          96
       TRUCANE SUGAR                                      18           65          25           46          15           37        6.80           42
       US SUGAR                                          554        4,561         237        2,016         458        6,221         430        4,906         298         583
       All                                               228        1,796         178        2,459         185        9,055         301        1,762         145         733
       INDEPENDENT HARVESTING                             11           14        8.72           11        4.41         6.74          15           80        2.84        3.84
       J&J AG PRODUCTS                                    20           98          11           50        7.70           14          37           56          13         138
       OKEELANTA SUGAR                                    33           90          29           69          33          193          44           68          50          63
 24-HR OSCEOLA FARMS                                      47           65          42          182          42        9,052          67          148          44          68
       SUGARCANE GROWERS COOP OF FLORIDA                 166        1,772          72        2,387         145        1,550         132          892          84         710
       SUGARLAND HARVESTING                               37           66          20           49          53           66          21           23          22          32
       TRUCANE SUGAR                                    6.04           22        9.30           15        4.90           12        2.27           14
       US SUGAR                                          185        1,520          79          673         153        2,074         149        1,707         107         216
       All                                                16           23          14           25          15           41          18           27          14          19
       INDEPENDENT HARVESTING                           0.17         0.24        0.07         0.08        0.04         0.05        0.17         0.33        0.02        0.03
       J&J AG PRODUCTS                                  0.31         0.75        0.19         0.40        0.12         0.17        0.69         0.75        0.48        0.94
       OKEELANTA SUGAR                                  1.04         1.78        1.02         1.39        0.56         1.11        1.02         1.42        1.03        1.19
ANNUAL OSCEOLA FARMS                                    1.49         1.83        2.32         3.03        2.35           27        2.84         3.83        1.77        2.40
       SUGARCANE GROWERS COOP OF FLORIDA                4.37         9.47        4.07           15        4.64           13        4.87         8.40        3.46        7.20
       SUGARLAND HARVESTING                             1.12         1.38        0.62         0.75        0.63         0.68        0.54         0.57        0.41        0.47
       TRUCANE SUGAR                                    0.13         0.19        0.16         0.21        0.06         0.08        0.02         0.05
       US SUGAR                                         5.84           12        4.51         6.28        5.53           11        6.74           15        5.83        8.21
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 11 of 77
Table B-11: Maximum VOCs Concentrations at Belle Glade
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                            1,850       11,392       1,118        8,056       1,022       30,552       1,695        9,354       1,539        4,356
       INDEPENDENT HARVESTING                           118          152         119          163          69          103         103          469          44           60
       J&J AG PRODUCTS                                  236          735         126          475          75          161         483          868         133          888
       OKEELANTA SUGAR                                  273          618         238          563         228          887         344          632         277          337
 1-HR  OSCEOLA FARMS                                    393          536         309          848         263       30,545         573        1,262         423          688
       SUGARCANE GROWERS COOP OF FLORIDA              1,353       11,391         635        7,741         765        8,430         923        4,239         632        4,356
       SUGARLAND HARVESTING                             435          547         194          632         825        1,030         256          303         342          501
       TRUCANE SUGAR                                     94          215          79          122          50           75          30          173
       US SUGAR                                       1,294        5,586         802        4,828         786        7,517       1,243        9,111        756        1,386
       All                                              719        3,682         429        7,147         515       27,726         899        5,957        470        2,769
       INDEPENDENT HARVESTING                            37           51          30           41          17           26          42          234         11           15
       J&J AG PRODUCTS                                   77          313          38          133          24           51         121          217         44          222
       OKEELANTA SUGAR                                   90          293          90          185         112          438         150          228        159          175
 4-HR  OSCEOLA FARMS                                    138          253         160          374         115       27,717         211          578        143          196
       SUGARCANE GROWERS COOP OF FLORIDA                526        3,634         246        6,881         396        6,043         413        2,458        286        2,769
       SUGARLAND HARVESTING                             140          190          56          165         206          258          71           79         85          125
       TRUCANE SUGAR                                     24           84          26           59          18           40        7.50           45
       US SUGAR                                         582        3,580         304        2,621         338        5,110         385        5,786         275         635
       All                                              461        3,482         285        4,794         348       13,864         583        3,294         283       1,430
       INDEPENDENT HARVESTING                            22           27          15           20        8.61           13          29          145        5.54        7.48
       J&J AG PRODUCTS                                   40          190          19           98          15           28          61          109          25         159
       OKEELANTA SUGAR                                   51          175          57          109          63          262          86          133          97         122
 8-HR  OSCEOLA FARMS                                     91          127          81          249          69       13,859         114          289          84         104
       SUGARCANE GROWERS COOP OF FLORIDA                325        3,439         123        4,655         198        3,022         209        1,740         143       1,384
       SUGARLAND HARVESTING                              71          128          39           96         103          129          40           44          43          63
       TRUCANE SUGAR                                     12           42          16           30        9.56           24        4.42           27
       US SUGAR                                         360        2,964         154        1,311         298        4,044         279        3,189         193         379
       All                                              148        1,167         116        1,598         120        5,886         196        1,146          94         477
       INDEPENDENT HARVESTING                          7.27         9.13        5.67         7.15        2.87         4.38        9.67           52        1.85        2.49
       J&J AG PRODUCTS                                   13           63        7.18           33        5.00         9.41          24           36        8.69          89
       OKEELANTA SUGAR                                   21           59          19           45          22          126          29           44          32          41
 24-HR OSCEOLA FARMS                                     30           42          27          118          28        5,884          44           96          28          44
       SUGARCANE GROWERS COOP OF FLORIDA                108        1,152          47        1,552          94        1,007          86          580          55         462
       SUGARLAND HARVESTING                              24           43          13           32          34           43          13           15          14          21
       TRUCANE SUGAR                                   3.92           14        6.04         9.91        3.19         7.94        1.47         9.04
       US SUGAR                                         120          988          51          437          99        1,348          97        1,109          69         141
       All                                               11           15        8.81           16        9.83           26          11           17        9.16          12
       INDEPENDENT HARVESTING                          0.11         0.15        0.05         0.06        0.03         0.03        0.11         0.22        0.01        0.02
       J&J AG PRODUCTS                                 0.20         0.49        0.13         0.26        0.07         0.11        0.45         0.48        0.31        0.61
       OKEELANTA SUGAR                                 0.68         1.15        0.67         0.90        0.37         0.72        0.66         0.93        0.67        0.77
ANNUAL OSCEOLA FARMS                                   0.97         1.19        1.51         1.97        1.53           18        1.84         2.49        1.15        1.56
       SUGARCANE GROWERS COOP OF FLORIDA               2.84         6.15        2.65         9.55        3.02         8.30        3.16         5.46        2.25        4.68
       SUGARLAND HARVESTING                            0.73         0.90        0.40         0.49        0.41         0.44        0.35         0.37        0.27        0.30
       TRUCANE SUGAR                                   0.09         0.12        0.10         0.14        0.04         0.05        0.02         0.03
       US SUGAR                                        3.80         7.83        2.93         4.08        3.59         7.39        4.38           10        3.79        5.34
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 12 of 77
Table B-2: Maximum CO Concentrations at Canal Point
                                                              2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                     Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                      (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                                8,225       20,356       9,889      339,227      15,036      530,782      14,069      474,157      10,546      425,011
       INDEPENDENT HARVESTING                               695          760         302          331         415          524       1,293        1,600         234          295
       J&J AG PRODUCTS                                      622          754       1,289        1,426         943          972       1,503        2,450       3,128        3,752
       OKEELANTA SUGAR                                    2,051        3,040       1,374        1,653       2,325        2,728       2,319        2,981       1,567        1,788
 1-HR  OSCEOLA FARMS                                      4,479        7,030       1,934        2,486       1,959        2,991       4,488        6,828       3,053        4,058
       SUGARCANE GROWERS COOP OF FLORIDA                  5,086       10,550       4,562        8,061      14,095      350,419       5,458        6,672       2,827        6,929
       SUGARLAND HARVESTING                               4,470        5,064       4,995        5,440       1,254        1,422       2,033        2,514       1,826        1,862
       TRUCANE SUGAR                                      2,015        2,381       1,786        2,091       1,127        1,547       1,930        2,520
       US SUGAR                                           8,225       20,356       8,081      339,132      13,748      530,780      14,069      474,111       9,879     425,011
       All                                                5,401       17,036       5,327      308,452      12,380      444,384       7,217      389,404       4,000     382,644
       INDEPENDENT HARVESTING                               289          333          75           85         194          198         323          400          88         108
       J&J AG PRODUCTS                                      277          351         412          436         252          266         707          732         971       1,445
       OKEELANTA SUGAR                                      660        1,326         497          590         581          682       1,253        1,455         686         706
 4-HR  OSCEOLA FARMS                                      1,521        1,783       1,297        1,703       1,280        1,679       1,479        2,223       1,389       1,651
       SUGARCANE GROWERS COOP OF FLORIDA                  1,329        5,760       1,800        2,916       8,207      296,406       1,531        2,674       1,241       1,732
       SUGARLAND HARVESTING                               1,942        2,067       1,249        1,360         435          517         527          628         608         738
       TRUCANE SUGAR                                        697        1,065       1,191        1,585         301          532         626          641
       US SUGAR                                           5,401       17,036       5,157      308,324       9,853      444,384       6,698      389,351       3,362     382,644
       All                                                5,280       14,435       4,447      154,875       9,817      395,136       5,120      348,113       2,479     191,322
       INDEPENDENT HARVESTING                               163          196          38           43         113          118         191          214          59          70
       J&J AG PRODUCTS                                      145          175         206          218         126          133         473          664         877       1,125
       OKEELANTA SUGAR                                      330          663         269          299         291          341         901          963         343         353
 8-HR  OSCEOLA FARMS                                        851        1,061         649          871         950        1,617         741        1,296       1,019       1,350
       SUGARCANE GROWERS COOP OF FLORIDA                  1,052        3,296       1,286        1,831       4,104      172,226         897        2,030         733       1,037
       SUGARLAND HARVESTING                                 832          886         624          680         267          307         314          346         351         427
       TRUCANE SUGAR                                        348          532         637          998         239          273         558          629
       US SUGAR                                           5,280       14,435       3,229      154,515       9,513      395,136       3,827      348,087       1,754     191,322
       All                                                1,790        5,217       1,482       65,490       3,272      131,712       1,799      116,038         826      63,774
       INDEPENDENT HARVESTING                                54           65          13           14          38           39          64           71          20          23
       J&J AG PRODUCTS                                       66           85          69           73          42           44         158          221         292         375
       OKEELANTA SUGAR                                      181          278         111          122          97          114         300          321         114         118
 24-HR OSCEOLA FARMS                                        289          395         216          312         407          599         281          434         340         450
       SUGARCANE GROWERS COOP OF FLORIDA                    351        1,099         429          643       1,368       86,049         299          677         304         634
       SUGARLAND HARVESTING                                 253          270         208          227          89          102         105          115         117         142
       TRUCANE SUGAR                                        116          177         212          333          80           91         186          210
       US SUGAR                                           1,790        5,217       1,183       65,370       3,171      131,712       1,564      116,029         715      63,774
       All                                                   60           70          63          258          69          767          87          415          67         251
       INDEPENDENT HARVESTING                              0.41         0.49        0.09         0.10        0.31         0.34        0.47         0.49        0.11        0.12
       J&J AG PRODUCTS                                     0.62         0.71        0.76         0.81        0.45         0.47        1.69         1.91        3.69        3.96
       OKEELANTA SUGAR                                     3.19         3.46        2.29         2.45        1.14         1.29        3.25         3.46        2.14        2.30
ANNUAL OSCEOLA FARMS                                       8.34         8.91          13           14          12           14          13           16          15          17
       SUGARCANE GROWERS COOP OF FLORIDA                   9.59           13          10           11          16          261        8.35           10        7.95        9.37
       SUGARLAND HARVESTING                                4.16         4.67        2.97         3.30        2.01         2.13        2.77         2.91        2.17        2.26
       TRUCANE SUGAR                                       0.83         1.07        1.56         1.69        0.59         0.69        1.68         1.87
       US SUGAR                                              31           42          32          224          33          727          55          379          35         218
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 13 of 77
Table B-4: Maximum EC Concentrations at Canal Point
                                                              2014                     2015                     2016                     2017                     2018
Averaging
                        Landowners                    Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                      (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                                  281          696         338       11,598         514       18,146         481       16,210         361       14,530
       INDEPENDENT HARVESTING                                24           26          10           11          14           18          44           55        7.99           10
       J&J AG PRODUCTS                                       21           26          44           49          32           33          51           84         107          128
       OKEELANTA SUGAR                                       70          104          47           57          79           93          79          102          54           61
 1-HR  OSCEOLA FARMS                                        153          240          66           85          67          102         153          233         104          139
       SUGARCANE GROWERS COOP OF FLORIDA                    174          361         156          276         482       11,980         187          228          97          237
       SUGARLAND HARVESTING                                 153          173         171          186          43           49          70           86          62           64
       TRUCANE SUGAR                                         69           81          61           71          39           53          66           86
       US SUGAR                                             281          696         276       11,594         470       18,146         481       16,209         338      14,530
       All                                                  185          582         182       10,545         423       15,193         247       13,313         137      13,082
       INDEPENDENT HARVESTING                              9.89           11        2.58         2.91        6.62         6.75          11           14        3.02        3.68
       J&J AG PRODUCTS                                     9.48           12          14           15        8.61         9.08          24           25          33          49
       OKEELANTA SUGAR                                       23           45          17           20          20           23          43           50          23          24
 4-HR  OSCEOLA FARMS                                         52           61          44           58          44           57          51           76          47          56
       SUGARCANE GROWERS COOP OF FLORIDA                     45          197          62          100         281       10,134          52           91          42          59
       SUGARLAND HARVESTING                                  66           71          43           46          15           18          18           21          21          25
       TRUCANE SUGAR                                         24           36          41           54          10           18          21           22
       US SUGAR                                             185          582         176       10,541         337       15,193         229       13,311         115      13,082
       All                                                  181          494         152        5,295         336       13,509         175       11,901          85       6,541
       INDEPENDENT HARVESTING                              5.58         6.70        1.29         1.46        3.87         4.04        6.53         7.33        2.02        2.39
       J&J AG PRODUCTS                                     4.95         6.00        7.04         7.45        4.30         4.54          16           23          30          38
       OKEELANTA SUGAR                                       11           23        9.20           10        9.94           12          31           33          12          12
 8-HR  OSCEOLA FARMS                                         29           36          22           30          32           55          25           44          35          46
       SUGARCANE GROWERS COOP OF FLORIDA                     36          113          44           63         140        5,888          31           69          25          35
       SUGARLAND HARVESTING                                  28           30          21           23        9.13           11          11           12          12          15
       TRUCANE SUGAR                                         12           18          22           34        8.19         9.34          19           21
       US SUGAR                                             181          494         110        5,283         325       13,509         131       11,900          60       6,541
       All                                                   61          178          51        2,239         112        4,503          62        3,967          28       2,180
       INDEPENDENT HARVESTING                              1.86         2.23        0.43         0.49        1.29         1.35        2.18         2.44        0.67        0.80
       J&J AG PRODUCTS                                     2.24         2.92        2.35         2.48        1.43         1.51        5.39         7.57          10          13
       OKEELANTA SUGAR                                     6.20         9.50        3.80         4.16        3.31         3.89          10           11        3.91        4.02
 24-HR OSCEOLA FARMS                                       9.87           14        7.39           11          14           20        9.61           15          12          15
       SUGARCANE GROWERS COOP OF FLORIDA                     12           38          15           22          47        2,942          10           23          10          22
       SUGARLAND HARVESTING                                8.66         9.22        7.12         7.75        3.04         3.50        3.58         3.94        4.00        4.87
       TRUCANE SUGAR                                       3.97         6.07        7.26           11        2.73         3.11        6.36         7.16
       US SUGAR                                              61          178          40        2,235         108        4,503          53        3,967          24       2,180
       All                                                 2.05         2.39        2.17         8.80        2.36           26        2.97           14        2.29        8.58
       INDEPENDENT HARVESTING                              0.01         0.02        0.00         0.00        0.01         0.01        0.02         0.02        0.00        0.00
       J&J AG PRODUCTS                                     0.02         0.02        0.03         0.03        0.02         0.02        0.06         0.07        0.13        0.14
       OKEELANTA SUGAR                                     0.11         0.12        0.08         0.08        0.04         0.04        0.11         0.12        0.07        0.08
ANNUAL OSCEOLA FARMS                                       0.29         0.30        0.45         0.49        0.42         0.47        0.46         0.55        0.52        0.57
       SUGARCANE GROWERS COOP OF FLORIDA                   0.33         0.44        0.34         0.38        0.56         8.91        0.29         0.35        0.27        0.32
       SUGARLAND HARVESTING                                0.14         0.16        0.10         0.11        0.07         0.07        0.09         0.10        0.07        0.08
       TRUCANE SUGAR                                       0.03         0.04        0.05         0.06        0.02         0.02        0.06         0.06
       US SUGAR                                            1.06         1.42        1.10         7.66        1.14           25        1.89           13        1.18        7.44
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 14 of 77
Table B-6: Maximum NH3 Concentrations at Canal Point
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                        Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             3,023        7,481       3,634      124,673       5,526      195,074       5,171      174,263       3,876      156,201
       INDEPENDENT HARVESTING                            256          279         111          122         152          192         475          588          86          109
       J&J AG PRODUCTS                                   229          277         474          524         347          357         552          900       1,150        1,379
       OKEELANTA SUGAR                                   754        1,117         505          608         854        1,003         852        1,096         576          657
 1-HR  OSCEOLA FARMS                                   1,646        2,584         711          914         720        1,099       1,649        2,509       1,122        1,491
       SUGARCANE GROWERS COOP OF FLORIDA               1,869        3,877       1,677        2,963       5,180      128,787       2,006        2,452       1,039        2,546
       SUGARLAND HARVESTING                            1,643        1,861       1,836        1,999         461          523         747          924         671          684
       TRUCANE SUGAR                                     741          875         656          769         414          568         709          926
       US SUGAR                                        3,023        7,481       2,970      124,638       5,053      195,073       5,171      174,246       3,631     156,201
       All                                             1,985        6,261       1,958      113,363       4,550      163,321       2,652      143,114       1,470     140,630
       INDEPENDENT HARVESTING                            106          122          28           31          71           73         119          147          32          40
       J&J AG PRODUCTS                                   102          129         151          160          93           98         260          269         357         531
       OKEELANTA SUGAR                                   243          487         183          217         214          251         460          535         252         259
 4-HR  OSCEOLA FARMS                                     559          655         477          626         470          617         544          817         510         607
       SUGARCANE GROWERS COOP OF FLORIDA                 488        2,117         662        1,072       3,016      108,936         562          983         456         637
       SUGARLAND HARVESTING                              714          760         459          500         160          190         194          231         223         271
       TRUCANE SUGAR                                     256          391         438          583         111          195         230          236
       US SUGAR                                        1,985        6,261       1,895      113,316       3,621      163,321       2,462      143,095       1,236     140,630
       All                                             1,940        5,305       1,634       56,920       3,608      145,221       1,882      127,939         911      70,315
       INDEPENDENT HARVESTING                             60           72          14           16          42           43          70           79          22          26
       J&J AG PRODUCTS                                    53           64          76           80          46           49         174          244         322         414
       OKEELANTA SUGAR                                   121          244          99          110         107          125         331          354         126         130
 8-HR  OSCEOLA FARMS                                     313          390         238          320         349          594         272          476         374         496
       SUGARCANE GROWERS COOP OF FLORIDA                 387        1,211         473          673       1,508       63,297         330          746         269         381
       SUGARLAND HARVESTING                              306          326         229          250          98          113         115          127         129         157
       TRUCANE SUGAR                                     128          196         234          367          88          100         205          231
       US SUGAR                                        1,940        5,305       1,187       56,788       3,496      145,221       1,407      127,930         645      70,315
       All                                               658        1,917         545       24,069       1,203       48,407         661       42,646         304      23,438
       INDEPENDENT HARVESTING                             20           24        4.62         5.22          14           14          23           26        7.24        8.57
       J&J AG PRODUCTS                                    24           31          25           27          15           16          58           81         107         138
       OKEELANTA SUGAR                                    67          102          41           45          36           42         110          118          42          43
 24-HR OSCEOLA FARMS                                     106          145          79          115         150          220         103          160         125         165
       SUGARCANE GROWERS COOP OF FLORIDA                 129          404         158          236         503       31,625         110          249         112         233
       SUGARLAND HARVESTING                               93           99          77           83          33           38          38           42          43          52
       TRUCANE SUGAR                                      43           65          78          122          29           33          68           77
       US SUGAR                                          658        1,917         435       24,025       1,165       48,407         575       42,643         263      23,438
       All                                                22           26          23           95          25          282          32          152          25          92
       INDEPENDENT HARVESTING                           0.15         0.18        0.03         0.04        0.11         0.12        0.17         0.18        0.04        0.04
       J&J AG PRODUCTS                                  0.23         0.26        0.28         0.30        0.17         0.17        0.62         0.70        1.36        1.46
       OKEELANTA SUGAR                                  1.17         1.27        0.84         0.90        0.42         0.47        1.20         1.27        0.79        0.85
ANNUAL OSCEOLA FARMS                                    3.07         3.28        4.87         5.26        4.51         5.04        4.91         5.94        5.54        6.16
       SUGARCANE GROWERS COOP OF FLORIDA                3.52         4.70        3.68         4.13        6.02           96        3.07         3.79        2.92        3.45
       SUGARLAND HARVESTING                             1.53         1.72        1.09         1.21        0.74         0.78        1.02         1.07        0.80        0.83
       TRUCANE SUGAR                                    0.31         0.39        0.57         0.62        0.22         0.25        0.62         0.69
       US SUGAR                                           11           15          12           82          12          267          20          139          13          80
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 15 of 77
Table B-8: Maximum NOx Concentrations at Canal Point
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                  Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             4,288       10,613       5,156      176,862       7,839      276,732       7,335      247,210       5,499      221,587
       INDEPENDENT HARVESTING                            363          396         157          172         216          273         674          834         122          154
       J&J AG PRODUCTS                                   324          393         672          743         492          507         783        1,277       1,631        1,956
       OKEELANTA SUGAR                                 1,069        1,585         716          862       1,212        1,423       1,209        1,554         817          932
 1-HR  OSCEOLA FARMS                                   2,335        3,665       1,009        1,296       1,021        1,560       2,340        3,560       1,592        2,116
       SUGARCANE GROWERS COOP OF FLORIDA               2,651        5,501       2,379        4,203       7,349      182,697       2,846        3,479       1,474        3,612
       SUGARLAND HARVESTING                            2,331        2,640       2,604        2,836         654          741       1,060        1,311         952          971
       TRUCANE SUGAR                                   1,050        1,242         931        1,090         587          806       1,006        1,314
       US SUGAR                                        4,288       10,613       4,213      176,812       7,168      276,731       7,335      247,186       5,151     221,587
       All                                             2,816        8,882       2,778      160,817       6,454      231,688       3,763      203,022       2,086     199,498
       INDEPENDENT HARVESTING                            151          174          39           44         101          103         169          209          46          56
       J&J AG PRODUCTS                                   145          183         215          227         131          138         369          382         506         753
       OKEELANTA SUGAR                                   344          691         259          308         303          356         653          759         358         368
 4-HR  OSCEOLA FARMS                                     793          930         676          888         667          875         771        1,159         724         861
       SUGARCANE GROWERS COOP OF FLORIDA                 693        3,003         938        1,520       4,279      154,537         798        1,394         647         903
       SUGARLAND HARVESTING                            1,013        1,078         651          709         227          270         275          328         317         385
       TRUCANE SUGAR                                     363          555         621          826         157          277         326          334
       US SUGAR                                        2,816        8,882       2,689      160,750       5,137      231,688       3,492      202,995       1,753     199,498
       All                                             2,753        7,526       2,318       80,747       5,118      206,011       2,670      181,495       1,293      99,749
       INDEPENDENT HARVESTING                             85          102          20           22          59           62         100          112          31          36
       J&J AG PRODUCTS                                    75           91         107          114          66           69         247          346         457         587
       OKEELANTA SUGAR                                   172          346         140          156         152          178         470          502         179         184
 8-HR  OSCEOLA FARMS                                     443          553         338          454         495          843         386          676         531         704
       SUGARCANE GROWERS COOP OF FLORIDA                 548        1,718         670          955       2,140       89,793         468        1,058         382         540
       SUGARLAND HARVESTING                              434          462         326          355         139          160         164          180         183         223
       TRUCANE SUGAR                                     182          278         332          520         125          142         291          328
       US SUGAR                                        2,753        7,526       1,684       80,559       4,960      206,011       1,995      181,481        915       99,749
       All                                               933        2,720         773       34,145       1,706       68,670         938       60,498        431       33,250
       INDEPENDENT HARVESTING                             28           34        6.56         7.40          20           21          33           37         10           12
       J&J AG PRODUCTS                                    34           45          36           38          22           23          82          115        152          196
       OKEELANTA SUGAR                                    95          145          58           63          51           59         157          167         60           61
 24-HR OSCEOLA FARMS                                     151          206         113          163         212          312         147          226        177          235
       SUGARCANE GROWERS COOP OF FLORIDA                 183          573         223          335         713       44,863         156          353        159          331
       SUGARLAND HARVESTING                              132          141         109          118          46           53          55           60         61           74
       TRUCANE SUGAR                                      61           93         111          174          42           47          97          109
       US SUGAR                                          933        2,720         617       34,082       1,653       68,670         816       60,494         373      33,250
       All                                                31           36          33          134          36          400          45          216          35         131
       INDEPENDENT HARVESTING                           0.22         0.26        0.05         0.05        0.16         0.18        0.25         0.26        0.06        0.06
       J&J AG PRODUCTS                                  0.32         0.37        0.40         0.42        0.24         0.25        0.88         0.99        1.93        2.07
       OKEELANTA SUGAR                                  1.66         1.81        1.19         1.28        0.60         0.67        1.70         1.80        1.12        1.20
ANNUAL OSCEOLA FARMS                                    4.35         4.65        6.90         7.46        6.40         7.15        6.96         8.43        7.85        8.74
       SUGARCANE GROWERS COOP OF FLORIDA                5.00         6.67        5.22         5.86        8.54          136        4.35         5.38        4.14        4.89
       SUGARLAND HARVESTING                             2.17         2.43        1.55         1.72        1.05         1.11        1.44         1.52        1.13        1.18
       TRUCANE SUGAR                                    0.44         0.56        0.81         0.88        0.31         0.36        0.88         0.98
       US SUGAR                                           16           22          17          117          17          379          29          197          18         114
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 16 of 77
Table B-10: Maximum OC Concentrations at Canal Point
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                  Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                               281          696         338       11,598         514       18,146         481       16,210         361       14,530
       INDEPENDENT HARVESTING                             24           26          10           11          14           18          44           55        7.99           10
       J&J AG PRODUCTS                                    21           26          44           49          32           33          51           84         107          128
       OKEELANTA SUGAR                                    70          104          47           57          79           93          79          102          54           61
 1-HR  OSCEOLA FARMS                                     153          240          66           85          67          102         153          233         104          139
       SUGARCANE GROWERS COOP OF FLORIDA                 174          361         156          276         482       11,980         187          228          97          237
       SUGARLAND HARVESTING                              153          173         171          186          43           49          70           86          62           64
       TRUCANE SUGAR                                      69           81          61           71          39           53          66           86
       US SUGAR                                          281          696         276       11,594         470       18,146         481       16,209         338      14,530
       All                                               185          582         182       10,545         423       15,193         247       13,313         137      13,082
       INDEPENDENT HARVESTING                           9.89           11        2.58         2.91        6.62         6.75          11           14        3.02        3.68
       J&J AG PRODUCTS                                  9.48           12          14           15        8.61         9.08          24           25          33          49
       OKEELANTA SUGAR                                    23           45          17           20          20           23          43           50          23          24
 4-HR  OSCEOLA FARMS                                      52           61          44           58          44           57          51           76          47          56
       SUGARCANE GROWERS COOP OF FLORIDA                  45          197          62          100         281       10,134          52           91          42          59
       SUGARLAND HARVESTING                               66           71          43           46          15           18          18           21          21          25
       TRUCANE SUGAR                                      24           36          41           54          10           18          21           22
       US SUGAR                                          185          582         176       10,541         337       15,193         229       13,311         115      13,082
       All                                               181          494         152        5,295         336       13,509         175       11,901          85       6,541
       INDEPENDENT HARVESTING                           5.58         6.70        1.29         1.46        3.87         4.04        6.53         7.33        2.02        2.39
       J&J AG PRODUCTS                                  4.95         6.00        7.04         7.45        4.30         4.54          16           23          30          38
       OKEELANTA SUGAR                                    11           23        9.20           10        9.94           12          31           33          12          12
 8-HR  OSCEOLA FARMS                                      29           36          22           30          32           55          25           44          35          46
       SUGARCANE GROWERS COOP OF FLORIDA                  36          113          44           63         140        5,888          31           69          25          35
       SUGARLAND HARVESTING                               28           30          21           23        9.13           11          11           12          12          15
       TRUCANE SUGAR                                      12           18          22           34        8.19         9.34          19           21
       US SUGAR                                          181          494         110        5,283         325       13,509         131       11,900          60       6,541
       All                                                61          178          51        2,239         112        4,503          62        3,967          28       2,180
       INDEPENDENT HARVESTING                           1.86         2.23        0.43         0.49        1.29         1.35        2.18         2.44        0.67        0.80
       J&J AG PRODUCTS                                  2.24         2.92        2.35         2.48        1.43         1.51        5.39         7.57          10          13
       OKEELANTA SUGAR                                  6.20         9.50        3.80         4.16        3.31         3.89          10           11        3.91        4.02
 24-HR OSCEOLA FARMS                                    9.87           14        7.39           11          14           20        9.61           15          12          15
       SUGARCANE GROWERS COOP OF FLORIDA                  12           38          15           22          47        2,942          10           23          10          22
       SUGARLAND HARVESTING                             8.66         9.22        7.12         7.75        3.04         3.50        3.58         3.94        4.00        4.87
       TRUCANE SUGAR                                    3.97         6.07        7.26           11        2.73         3.11        6.36         7.16
       US SUGAR                                           61          178          40        2,235         108        4,503          53        3,967          24       2,180
       All                                              2.05         2.39        2.17         8.80        2.36           26        2.97           14        2.29        8.58
       INDEPENDENT HARVESTING                           0.01         0.02        0.00         0.00        0.01         0.01        0.02         0.02        0.00        0.00
       J&J AG PRODUCTS                                  0.02         0.02        0.03         0.03        0.02         0.02        0.06         0.07        0.13        0.14
       OKEELANTA SUGAR                                  0.11         0.12        0.08         0.08        0.04         0.04        0.11         0.12        0.07        0.08
ANNUAL OSCEOLA FARMS                                    0.29         0.30        0.45         0.49        0.42         0.47        0.46         0.55        0.52        0.57
       SUGARCANE GROWERS COOP OF FLORIDA                0.33         0.44        0.34         0.38        0.56         8.91        0.29         0.35        0.27        0.32
       SUGARLAND HARVESTING                             0.14         0.16        0.10         0.11        0.07         0.07        0.09         0.10        0.07        0.08
       TRUCANE SUGAR                                    0.03         0.04        0.05         0.06        0.02         0.02        0.06         0.06
       US SUGAR                                         1.06         1.42        1.10         7.66        1.14           25        1.89           13        1.18        7.44
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 17 of 77
Table B-12: Maximum PAHs Concentrations at Canal Point
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             1.15         2.85        1.38           47        2.10           74        1.97           66        1.47           59
       INDEPENDENT HARVESTING                          0.10         0.11        0.04         0.05        0.06         0.07        0.18         0.22        0.03         0.04
       J&J AG PRODUCTS                                 0.09         0.11        0.18         0.20        0.13         0.14        0.21         0.34        0.44         0.52
       OKEELANTA SUGAR                                 0.29         0.43        0.19         0.23        0.33         0.38        0.32         0.42        0.22         0.25
 1-HR  OSCEOLA FARMS                                   0.63         0.98        0.27         0.35        0.27         0.42        0.63         0.95        0.43         0.57
       SUGARCANE GROWERS COOP OF FLORIDA               0.71         1.48        0.64         1.13        1.97           49        0.76         0.93        0.40         0.97
       SUGARLAND HARVESTING                            0.63         0.71        0.70         0.76        0.18         0.20        0.28         0.35        0.26         0.26
       TRUCANE SUGAR                                   0.28         0.33        0.25         0.29        0.16         0.22        0.27         0.35
       US SUGAR                                        1.15         2.85        1.13           47        1.92           74        1.97           66        1.38          59
       All                                             0.76         2.38        0.74           43        1.73           62        1.01           54        0.56          54
       INDEPENDENT HARVESTING                          0.04         0.05        0.01         0.01        0.03         0.03        0.05         0.06        0.01        0.02
       J&J AG PRODUCTS                                 0.04         0.05        0.06         0.06        0.04         0.04        0.10         0.10        0.14        0.20
       OKEELANTA SUGAR                                 0.09         0.19        0.07         0.08        0.08         0.10        0.18         0.20        0.10        0.10
 4-HR  OSCEOLA FARMS                                   0.21         0.25        0.18         0.24        0.18         0.23        0.21         0.31        0.19        0.23
       SUGARCANE GROWERS COOP OF FLORIDA               0.19         0.81        0.25         0.41        1.15           41        0.21         0.37        0.17        0.24
       SUGARLAND HARVESTING                            0.27         0.29        0.17         0.19        0.06         0.07        0.07         0.09        0.08        0.10
       TRUCANE SUGAR                                   0.10         0.15        0.17         0.22        0.04         0.07        0.09         0.09
       US SUGAR                                        0.76         2.38        0.72           43        1.38           62        0.94           54        0.47          54
       All                                             0.74         2.02        0.62           22        1.37           55        0.72           49        0.35          27
       INDEPENDENT HARVESTING                          0.02         0.03        0.01         0.01        0.02         0.02        0.03         0.03        0.01        0.01
       J&J AG PRODUCTS                                 0.02         0.02        0.03         0.03        0.02         0.02        0.07         0.09        0.12        0.16
       OKEELANTA SUGAR                                 0.05         0.09        0.04         0.04        0.04         0.05        0.13         0.13        0.05        0.05
 8-HR  OSCEOLA FARMS                                   0.12         0.15        0.09         0.12        0.13         0.23        0.10         0.18        0.14        0.19
       SUGARCANE GROWERS COOP OF FLORIDA               0.15         0.46        0.18         0.26        0.57           24        0.13         0.28        0.10        0.14
       SUGARLAND HARVESTING                            0.12         0.12        0.09         0.10        0.04         0.04        0.04         0.05        0.05        0.06
       TRUCANE SUGAR                                   0.05         0.07        0.09         0.14        0.03         0.04        0.08         0.09
       US SUGAR                                        0.74         2.02        0.45           22        1.33           55        0.54           49        0.25          27
       All                                             0.25         0.73        0.21         9.16        0.46           18        0.25           16        0.12        8.92
       INDEPENDENT HARVESTING                          0.01         0.01        0.00         0.00        0.01         0.01        0.01         0.01        0.00        0.00
       J&J AG PRODUCTS                                 0.01         0.01        0.01         0.01        0.01         0.01        0.02         0.03        0.04        0.05
       OKEELANTA SUGAR                                 0.03         0.04        0.02         0.02        0.01         0.02        0.04         0.04        0.02        0.02
 24-HR OSCEOLA FARMS                                   0.04         0.06        0.03         0.04        0.06         0.08        0.04         0.06        0.05        0.06
       SUGARCANE GROWERS COOP OF FLORIDA               0.05         0.15        0.06         0.09        0.19           12        0.04         0.09        0.04        0.09
       SUGARLAND HARVESTING                            0.04         0.04        0.03         0.03        0.01         0.01        0.01         0.02        0.02        0.02
       TRUCANE SUGAR                                   0.02         0.02        0.03         0.05        0.01         0.01        0.03         0.03
       US SUGAR                                        0.25         0.73        0.17         9.14        0.44           18        0.22           16        0.10        8.92
       All                                             0.01         0.01        0.01         0.04        0.01         0.11        0.01         0.06        0.01        0.04
       INDEPENDENT HARVESTING                          0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       J&J AG PRODUCTS                                 0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       OKEELANTA SUGAR                                 0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
ANNUAL OSCEOLA FARMS                                   0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       SUGARCANE GROWERS COOP OF FLORIDA               0.00         0.00        0.00         0.00        0.00         0.04        0.00         0.00        0.00        0.00
       SUGARLAND HARVESTING                            0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       TRUCANE SUGAR                                   0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00
       US SUGAR                                        0.00         0.01        0.00         0.03        0.00         0.10        0.01         0.05        0.00        0.03
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 18 of 77
Table B-14: Maximum PM10 Concentrations at Canal Point
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              703        1,740         845       28,994       1,285       45,366       1,202       40,526        901        36,326
       INDEPENDENT HARVESTING                            59           65          26           28          35           45         111          137          20           25
       J&J AG PRODUCTS                                   53           64         110          122          81           83         128          209        267           321
       OKEELANTA SUGAR                                  175          260         117          141         199          233         198          255        134           153
 1-HR  OSCEOLA FARMS                                    383          601         165          213         167          256         384          584        261           347
       SUGARCANE GROWERS COOP OF FLORIDA                435          902         390          689       1,205       29,950         467          570        242           592
       SUGARLAND HARVESTING                             382          433         427          465         107          122         174          215        156           159
       TRUCANE SUGAR                                    172          204         153          179          96          132         165          215
       US SUGAR                                         703        1,740         691       28,986       1,175       45,366       1,202       40,522         844      36,326
       All                                              462        1,456         455       26,363       1,058       37,982         617       33,282         342      32,705
       INDEPENDENT HARVESTING                            25           28        6.45         7.28          17           17          28           34        7.55        9.20
       J&J AG PRODUCTS                                   24           30          35           37          22           23          60           63          83         124
       OKEELANTA SUGAR                                   56          113          43           50          50           58         107          124          59          60
 4-HR  OSCEOLA FARMS                                    130          152         111          146         109          143         126          190         119         141
       SUGARCANE GROWERS COOP OF FLORIDA                114          492         154          249         701       25,334         131          229         106         148
       SUGARLAND HARVESTING                             166          177         107          116          37           44          45           54          52          63
       TRUCANE SUGAR                                     60           91         102          135          26           45          53           55
       US SUGAR                                         462        1,456         441       26,352         842       37,982         573       33,278         287      32,705
       All                                              451        1,234         380       13,237         839       33,772         438       29,753         212      16,352
       INDEPENDENT HARVESTING                            14           17        3.23         3.64        9.67           10          16           18        5.05        5.98
       J&J AG PRODUCTS                                   12           15          18           19          11           11          40           57          75          96
       OKEELANTA SUGAR                                   28           57          23           26          25           29          77           82          29          30
 8-HR  OSCEOLA FARMS                                     73           91          55           74          81          138          63          111          87         115
       SUGARCANE GROWERS COOP OF FLORIDA                 90          282         110          157         351       14,720          77          173          63          89
       SUGARLAND HARVESTING                              71           76          53           58          23           26          27           30          30          36
       TRUCANE SUGAR                                     30           45          54           85          20           23          48           54
       US SUGAR                                         451        1,234         276       13,206         813       33,772         327       29,751         150      16,352
       All                                              153          446         127        5,597         280       11,257         154        9,918          71       5,451
       INDEPENDENT HARVESTING                          4.65         5.58        1.08         1.21        3.22         3.36        5.44         6.11        1.68        1.99
       J&J AG PRODUCTS                                 5.60         7.30        5.87         6.21        3.59         3.78          13           19          25          32
       OKEELANTA SUGAR                                   16           24        9.50           10        8.28         9.72          26           27        9.77          10
 24-HR OSCEOLA FARMS                                     25           34          18           27          35           51          24           37          29          38
       SUGARCANE GROWERS COOP OF FLORIDA                 30           94          37           55         117        7,355          26           58          26          54
       SUGARLAND HARVESTING                              22           23          18           19        7.61         8.75        8.95         9.84          10          12
       TRUCANE SUGAR                                   9.93           15          18           28        6.82         7.78          16           18
       US SUGAR                                         153          446         101        5,587         271       11,257         134        9,917          61       5,451
       All                                             5.12         5.98        5.42           22        5.89           66        7.43           35        5.72          21
       INDEPENDENT HARVESTING                          0.04         0.04        0.01         0.01        0.03         0.03        0.04         0.04        0.01        0.01
       J&J AG PRODUCTS                                 0.05         0.06        0.07         0.07        0.04         0.04        0.14         0.16        0.32        0.34
       OKEELANTA SUGAR                                 0.27         0.30        0.20         0.21        0.10         0.11        0.28         0.30        0.18        0.20
ANNUAL OSCEOLA FARMS                                   0.71         0.76        1.13         1.22        1.05         1.17        1.14         1.38        1.29        1.43
       SUGARCANE GROWERS COOP OF FLORIDA               0.82         1.09        0.86         0.96        1.40           22        0.71         0.88        0.68        0.80
       SUGARLAND HARVESTING                            0.36         0.40        0.25         0.28        0.17         0.18        0.24         0.25        0.19        0.19
       TRUCANE SUGAR                                   0.07         0.09        0.13         0.14        0.05         0.06        0.14         0.16
       US SUGAR                                        2.66         3.56        2.76           19        2.86           62        4.72           32        2.95          19
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 19 of 77
Table B-16: Maximum PM2.5 Concentrations at Canal Point
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                        Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                               611        1,512         734       25,196       1,117       39,423       1,045       35,217        783        31,567
       INDEPENDENT HARVESTING                             52           56          22           25          31           39          96          119          17           22
       J&J AG PRODUCTS                                    46           56          96          106          70           72         112          182        232           279
       OKEELANTA SUGAR                                   152          226         102          123         173          203         172          221        116           133
 1-HR  OSCEOLA FARMS                                     333          522         144          185         146          222         333          507        227           301
       SUGARCANE GROWERS COOP OF FLORIDA                 378          784         339          599       1,047       26,027         405          496        210           515
       SUGARLAND HARVESTING                              332          376         371          404          93          106         151          187        136           138
       TRUCANE SUGAR                                     150          177         133          155          84          115         143          187
       US SUGAR                                          611        1,512         600       25,188       1,021       39,423       1,045       35,214         734      31,567
       All                                               401        1,265         396       22,910         919       33,006         536       28,922         297      28,420
       INDEPENDENT HARVESTING                             21           25        5.61         6.32          14           15          24           30        6.56        8.00
       J&J AG PRODUCTS                                    21           26          31           32          19           20          53           54          72         107
       OKEELANTA SUGAR                                    49           99          37           44          43           51          93          108          51          52
 4-HR  OSCEOLA FARMS                                     113          132          96          126          95          125         110          165         103         123
       SUGARCANE GROWERS COOP OF FLORIDA                  99          428         134          217         610       22,015         114          199          92         129
       SUGARLAND HARVESTING                              144          154          93          101          32           38          39           47          45          55
       TRUCANE SUGAR                                      52           79          88          118          22           39          46           48
       US SUGAR                                          401        1,265         383       22,900         732       33,006         498       28,918         250      28,420
       All                                               392        1,072         330       11,503         729       29,348         380       25,856         184      14,210
       INDEPENDENT HARVESTING                             12           15        2.80         3.16        8.40         8.77          14           16        4.39        5.19
       J&J AG PRODUCTS                                    11           13          15           16        9.35         9.86          35           49          65          84
       OKEELANTA SUGAR                                    25           49          20           22          22           25          67           71          25          26
 8-HR  OSCEOLA FARMS                                      63           79          48           65          71          120          55           96          76         100
       SUGARCANE GROWERS COOP OF FLORIDA                  78          245          96          136         305       12,792          67          151          54          77
       SUGARLAND HARVESTING                               62           66          46           51          20           23          23           26          26          32
       TRUCANE SUGAR                                      26           40          47           74          18           20          41           47
       US SUGAR                                          392        1,072         240       11,476         707       29,348         284       25,854         130      14,210
       All                                               133          387         110        4,864         243        9,783         134        8,619          61       4,737
       INDEPENDENT HARVESTING                           4.04         4.85        0.93         1.05        2.80         2.92        4.73         5.31        1.46        1.73
       J&J AG PRODUCTS                                  4.87         6.34        5.10         5.39        3.12         3.29          12           16          22          28
       OKEELANTA SUGAR                                    13           21        8.26         9.03        7.20         8.44          22           24        8.49        8.73
 24-HR OSCEOLA FARMS                                      21           29          16           23          30           44          21           32          25          33
       SUGARCANE GROWERS COOP OF FLORIDA                  26           82          32           48         102        6,391          22           50          23          47
       SUGARLAND HARVESTING                               19           20          15           17        6.61         7.60        7.78         8.55        8.69          11
       TRUCANE SUGAR                                    8.63           13          16           25        5.93         6.76          14           16
       US SUGAR                                          133          387          88        4,855         236        9,783         116        8,618          53       4,737
       All                                              4.45         5.20        4.71           19        5.12           57        6.46           31        4.97          19
       INDEPENDENT HARVESTING                           0.03         0.04        0.01         0.01        0.02         0.03        0.03         0.04        0.01        0.01
       J&J AG PRODUCTS                                  0.05         0.05        0.06         0.06        0.03         0.04        0.13         0.14        0.27        0.29
       OKEELANTA SUGAR                                  0.24         0.26        0.17         0.18        0.09         0.10        0.24         0.26        0.16        0.17
ANNUAL OSCEOLA FARMS                                    0.62         0.66        0.98         1.06        0.91         1.02        0.99         1.20        1.12        1.25
       SUGARCANE GROWERS COOP OF FLORIDA                0.71         0.95        0.74         0.84        1.22           19        0.62         0.77        0.59        0.70
       SUGARLAND HARVESTING                             0.31         0.35        0.22         0.25        0.15         0.16        0.21         0.22        0.16        0.17
       TRUCANE SUGAR                                    0.06         0.08        0.12         0.13        0.04         0.05        0.12         0.14
       US SUGAR                                         2.31         3.09        2.40           17        2.48           54        4.10           28        2.57          16
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 20 of 77
Table B-18: Maximum SOx Concentrations at Canal Point
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                  Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                               232          574         279        9,568         424       14,971         397       13,374         297       11,988
       INDEPENDENT HARVESTING                             20           21        8.52         9.33          12           15          36           45        6.59         8.33
       J&J AG PRODUCTS                                    18           21          36           40          27           27          42           69          88          106
       OKEELANTA SUGAR                                    58           86          39           47          66           77          65           84          44           50
 1-HR  OSCEOLA FARMS                                     126          198          55           70          55           84         127          193          86          114
       SUGARCANE GROWERS COOP OF FLORIDA                 143          298         129          227         398        9,884         154          188          80          195
       SUGARLAND HARVESTING                              126          143         141          153          35           40          57           71          52           53
       TRUCANE SUGAR                                      57           67          50           59          32           44          54           71
       US SUGAR                                          232          574         228        9,565         388       14,971         397       13,372         279      11,988
       All                                               152          481         150        8,700         349       12,534         204       10,983         113      10,793
       INDEPENDENT HARVESTING                           8.16         9.40        2.13         2.40        5.47         5.57        9.12           11        2.49        3.04
       J&J AG PRODUCTS                                  7.82         9.90          12           12        7.10         7.49          20           21          27          41
       OKEELANTA SUGAR                                    19           37          14           17          16           19          35           41          19          20
 4-HR  OSCEOLA FARMS                                      43           50          37           48          36           47          42           63          39          47
       SUGARCANE GROWERS COOP OF FLORIDA                  37          162          51           82         231        8,360          43           75          35          49
       SUGARLAND HARVESTING                               55           58          35           38          12           15          15           18          17          21
       TRUCANE SUGAR                                      20           30          34           45        8.48           15          18           18
       US SUGAR                                          152          481         145        8,696         278       12,534         189       10,982          95      10,793
       All                                               149          407         125        4,368         277       11,145         144        9,819          70       5,396
       INDEPENDENT HARVESTING                           4.60         5.53        1.06         1.20        3.19         3.33        5.39         6.05        1.67        1.97
       J&J AG PRODUCTS                                  4.08         4.95        5.81         6.15        3.55         3.74          13           19          25          32
       OKEELANTA SUGAR                                  9.31           19        7.59         8.44        8.20         9.62          25           27        9.67        9.95
 8-HR  OSCEOLA FARMS                                      24           30          18           25          27           46          21           37          29          38
       SUGARCANE GROWERS COOP OF FLORIDA                  30           93          36           52         116        4,858          25           57          21          29
       SUGARLAND HARVESTING                               23           25          18           19        7.53         8.66        8.86         9.74        9.91          12
       TRUCANE SUGAR                                    9.83           15          18           28        6.75         7.70          16           18
       US SUGAR                                          149          407          91        4,358         268       11,145         108        9,818          49       5,396
       All                                                50          147          42        1,847          92        3,715          51        3,273          23       1,799
       INDEPENDENT HARVESTING                           1.53         1.84        0.35         0.40        1.06         1.11        1.80         2.02        0.56        0.66
       J&J AG PRODUCTS                                  1.85         2.41        1.94         2.05        1.18         1.25        4.45         6.25        8.25          11
       OKEELANTA SUGAR                                  5.12         7.83        3.14         3.43        2.73         3.21        8.47         9.05        3.22        3.32
 24-HR OSCEOLA FARMS                                    8.14           11        6.10         8.80          11           17        7.93           12        9.58          13
       SUGARCANE GROWERS COOP OF FLORIDA                9.89           31          12           18          39        2,427        8.43           19        8.58          18
       SUGARLAND HARVESTING                             7.15         7.60        5.87         6.39        2.51         2.89        2.95         3.25        3.30        4.01
       TRUCANE SUGAR                                    3.28         5.00        5.99         9.39        2.25         2.57        5.25         5.91
       US SUGAR                                           50          147          33        1,844          89        3,715          44        3,273          20       1,799
       All                                              1.69         1.97        1.79         7.26        1.94           22        2.45           12        1.89        7.08
       INDEPENDENT HARVESTING                           0.01         0.01        0.00         0.00        0.01         0.01        0.01         0.01        0.00        0.00
       J&J AG PRODUCTS                                  0.02         0.02        0.02         0.02        0.01         0.01        0.05         0.05        0.10        0.11
       OKEELANTA SUGAR                                  0.09         0.10        0.06         0.07        0.03         0.04        0.09         0.10        0.06        0.06
ANNUAL OSCEOLA FARMS                                    0.24         0.25        0.37         0.40        0.35         0.39        0.38         0.46        0.42        0.47
       SUGARCANE GROWERS COOP OF FLORIDA                0.27         0.36        0.28         0.32        0.46         7.35        0.24         0.29        0.22        0.26
       SUGARLAND HARVESTING                             0.12         0.13        0.08         0.09        0.06         0.06        0.08         0.08        0.06        0.06
       TRUCANE SUGAR                                    0.02         0.03        0.04         0.05        0.02         0.02        0.05         0.05
       US SUGAR                                         0.88         1.17        0.91         6.32        0.94           21        1.56           11        0.97        6.14
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 21 of 77
Table B-20: Maximum TSP Concentrations at Canal Point
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                        Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             1,406        3,480       1,690       57,988       2,570       90,732       2,405       81,052       1,803       72,652
       INDEPENDENT HARVESTING                            119          130          52           57          71           89         221          274          40           51
       J&J AG PRODUCTS                                   106          129         220          244         161          166         257          419         535          641
       OKEELANTA SUGAR                                   351          520         235          283         397          466         396          510         268          306
 1-HR  OSCEOLA FARMS                                     766        1,202         331          425         335          511         767        1,167         522          694
       SUGARCANE GROWERS COOP OF FLORIDA                 869        1,803         780        1,378       2,409       59,901         933        1,141         483        1,184
       SUGARLAND HARVESTING                              764          866         854          930         214          243         348          430         312          318
       TRUCANE SUGAR                                     344          407         305          357         193          264         330          431
       US SUGAR                                        1,406        3,480       1,381       57,971       2,350       90,732       2,405       81,045       1,689      72,652
       All                                               923        2,912         911       52,727       2,116       75,963       1,234       66,565         684      65,409
       INDEPENDENT HARVESTING                             49           57          13           15          33           34          55           68          15          18
       J&J AG PRODUCTS                                    47           60          70           74          43           45         121          125         166         247
       OKEELANTA SUGAR                                   113          227          85          101          99          117         214          249         117         121
 4-HR  OSCEOLA FARMS                                     260          305         222          291         219          287         253          380         237         282
       SUGARCANE GROWERS COOP OF FLORIDA                 227          985         308          498       1,403       50,668         262          457         212         296
       SUGARLAND HARVESTING                              332          353         213          232          74           88          90          107         104         126
       TRUCANE SUGAR                                     119          182         204          271          51           91         107          110
       US SUGAR                                          923        2,912         882       52,705       1,684       75,963       1,145       66,556        575       65,409
       All                                               903        2,468         760       26,474       1,678       67,545         875       59,507        424       32,705
       INDEPENDENT HARVESTING                             28           34        6.45         7.28          19           20          33           37         10           12
       J&J AG PRODUCTS                                    25           30          35           37          22           23          81          114        150          192
       OKEELANTA SUGAR                                    56          113          46           51          50           58         154          165         59           60
 8-HR  OSCEOLA FARMS                                     145          181         111          149         162          276         127          222        174          231
       SUGARCANE GROWERS COOP OF FLORIDA                 180          563         220          313         701       29,440         153          347        125          177
       SUGARLAND HARVESTING                              142          151         107          116          46           53          54           59         60           73
       TRUCANE SUGAR                                      60           91         109          171          41           47          95          107
       US SUGAR                                          903        2,468         552       26,413       1,626       67,545         654       59,502         300      32,705
       All                                               306          892         253       11,195         559       22,515         308       19,836         141      10,902
       INDEPENDENT HARVESTING                           9.30           11        2.15         2.43        6.45         6.73          11           12        3.37        3.99
       J&J AG PRODUCTS                                    11           15          12           12        7.17         7.57          27           38          50          64
       OKEELANTA SUGAR                                    31           47          19           21          17           19          51           55          20          20
 24-HR OSCEOLA FARMS                                      49           67          37           53          70          102          48           74          58          77
       SUGARCANE GROWERS COOP OF FLORIDA                  60          188          73          110         234       14,709          51          116          52         108
       SUGARLAND HARVESTING                               43           46          36           39          15           18          18           20          20          24
       TRUCANE SUGAR                                      20           30          36           57          14           16          32           36
       US SUGAR                                          306          892         202       11,174         542       22,515         267       19,834         122      10,902
       All                                                10           12          11           44          12          131          15           71          11          43
       INDEPENDENT HARVESTING                           0.07         0.08        0.01         0.02        0.05         0.06        0.08         0.08        0.02        0.02
       J&J AG PRODUCTS                                  0.11         0.12        0.13         0.14        0.08         0.08        0.29         0.33        0.63        0.68
       OKEELANTA SUGAR                                  0.55         0.59        0.39         0.42        0.20         0.22        0.56         0.59        0.37        0.39
ANNUAL OSCEOLA FARMS                                    1.43         1.52        2.26         2.44        2.10         2.35        2.28         2.76        2.58        2.87
       SUGARCANE GROWERS COOP OF FLORIDA                1.64         2.19        1.71         1.92        2.80           45        1.43         1.76        1.36        1.60
       SUGARLAND HARVESTING                             0.71         0.80        0.51         0.56        0.34         0.36        0.47         0.50        0.37        0.39
       TRUCANE SUGAR                                    0.14         0.18        0.27         0.29        0.10         0.12        0.29         0.32
       US SUGAR                                         5.31         7.11        5.52           38        5.72          124        9.44           65        5.91          37
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 22 of 77
Table B-22: Maximum VOCs Concentrations at Canal Point
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              914        2,262       1,099       37,692       1,671       58,976       1,563       52,684       1,172       47,223
       INDEPENDENT HARVESTING                            77           84          34           37          46           58         144          178          26           33
       J&J AG PRODUCTS                                   69           84         143          158         105          108         167          272         348          417
       OKEELANTA SUGAR                                  228          338         153          184         258          303         258          331         174          199
 1-HR  OSCEOLA FARMS                                    498          781         215          276         218          332         499          759         339          451
       SUGARCANE GROWERS COOP OF FLORIDA                565        1,172         507          896       1,566       38,935         606          741         314          770
       SUGARLAND HARVESTING                             497          563         555          604         139          158         226          279         203          207
       TRUCANE SUGAR                                    224          265         198          232         125          172         214          280
       US SUGAR                                         914        2,262         898       37,681       1,528       58,976       1,563       52,679       1,098      47,223
       All                                              600        1,893         592       34,272       1,376       49,376         802       43,267         445      42,516
       INDEPENDENT HARVESTING                            32           37        8.39         9.46          22           22          36           44        9.81          12
       J&J AG PRODUCTS                                   31           39          46           48          28           30          79           81         108         161
       OKEELANTA SUGAR                                   73          147          55           66          65           76         139          162          76          78
 4-HR  OSCEOLA FARMS                                    169          198         144          189         142          187         164          247         154         183
       SUGARCANE GROWERS COOP OF FLORIDA                148          640         200          324         912       32,934         170          297         138         192
       SUGARLAND HARVESTING                             216          230         139          151          48           57          59           70          68          82
       TRUCANE SUGAR                                     77          118         132          176          33           59          70           71
       US SUGAR                                         600        1,893         573       34,258       1,095       49,376         744       43,261         374      42,516
       All                                              587        1,604         494       17,208       1,091       43,904         569       38,679         276      21,258
       INDEPENDENT HARVESTING                            18           22        4.19         4.73          13           13          21           24        6.56        7.77
       J&J AG PRODUCTS                                   16           19          23           24          14           15          53           74          97         125
       OKEELANTA SUGAR                                   37           74          30           33          32           38         100          107          38          39
 8-HR  OSCEOLA FARMS                                     95          118          72           97         106          180          82          144         113         150
       SUGARCANE GROWERS COOP OF FLORIDA                117          366         143          203         456       19,136         100          226          81         115
       SUGARLAND HARVESTING                              93           98          69           76          30           34          35           38          39          47
       TRUCANE SUGAR                                     39           59          71          111          27           30          62           70
       US SUGAR                                         587        1,604         359       17,168       1,057       43,904         425       38,676         195      21,258
       All                                              199          580         165        7,277         364       14,635         200       12,893          92       7,086
       INDEPENDENT HARVESTING                          6.05         7.26        1.40         1.58        4.19         4.37        7.07         7.94        2.19        2.59
       J&J AG PRODUCTS                                 7.28         9.49        7.63         8.07        4.66         4.92          18           25          32          42
       OKEELANTA SUGAR                                   20           31          12           14          11           13          33           36          13          13
 24-HR OSCEOLA FARMS                                     32           44          24           35          45           67          31           48          38          50
       SUGARCANE GROWERS COOP OF FLORIDA                 39          122          48           71         152        9,561          33           75          34          70
       SUGARLAND HARVESTING                              28           30          23           25        9.89           11          12           13          13          16
       TRUCANE SUGAR                                     13           20          24           37        8.87           10          21           23
       US SUGAR                                         199          580         131        7,263         352       14,635         174       12,892          79       7,086
       All                                             6.66         7.77        7.05           29        7.65           85        9.66           46        7.44          28
       INDEPENDENT HARVESTING                          0.05         0.05        0.01         0.01        0.03         0.04        0.05         0.05        0.01        0.01
       J&J AG PRODUCTS                                 0.07         0.08        0.08         0.09        0.05         0.05        0.19         0.21        0.41        0.44
       OKEELANTA SUGAR                                 0.35         0.38        0.25         0.27        0.13         0.14        0.36         0.38        0.24        0.26
ANNUAL OSCEOLA FARMS                                   0.93         0.99        1.47         1.59        1.36         1.52        1.48         1.80        1.67        1.86
       SUGARCANE GROWERS COOP OF FLORIDA               1.07         1.42        1.11         1.25        1.82           29        0.93         1.15        0.88        1.04
       SUGARLAND HARVESTING                            0.46         0.52        0.33         0.37        0.22         0.24        0.31         0.32        0.24        0.25
       TRUCANE SUGAR                                   0.09         0.12        0.17         0.19        0.07         0.08        0.19         0.21
       US SUGAR                                        3.45         4.62        3.59           25        3.71           81        6.13           42        3.84          24
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 23 of 77
Table B-3: Maximum CO Concentrations at Clewiston
                                                            2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                   Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                    (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              8,027       57,394       7,343       16,869       4,108       25,917       8,693       39,529       5,056       35,903
       INDEPENDENT HARVESTING                           1,734       57,394         589        1,696       1,389        2,081       1,027        2,321         379        1,638
       J&J AG PRODUCTS                                  1,470        4,627         651        1,136         862        1,769       1,127        3,421       1,013       35,903
       OKEELANTA SUGAR                                  2,810        3,864       2,430        4,334       2,359        3,840       2,030        6,978       1,968        4,189
 1-HR  OSCEOLA FARMS                                    2,643        3,528       2,039        2,254         913        1,236       4,813        5,892       1,670        5,578
       SUGARCANE GROWERS COOP OF FLORIDA                3,937        5,482       1,329        1,654       1,284        1,957       5,983        7,433       2,531        3,162
       SUGARLAND HARVESTING                             5,939       22,275       3,187       11,232       2,101       25,917       4,999       39,529       2,098        5,147
       TRUCANE SUGAR                                      518          640         699          990         373          678         239        1,780
       US SUGAR                                         3,752       10,954       4,717       16,869       2,948        6,252       7,681       17,390       4,143      25,776
       All                                              4,309       26,729       2,669        5,445       2,749        6,877       3,624       18,203       3,158      15,116
       INDEPENDENT HARVESTING                             886       26,729         180          424         421          762         280          648         152         538
       J&J AG PRODUCTS                                    461        1,373         203          445         215          442         485        1,569         576      15,116
       OKEELANTA SUGAR                                  1,388        1,848       1,253        1,467       1,125        1,824       1,154        1,848       1,385       1,827
 4-HR  OSCEOLA FARMS                                    1,355        1,802       1,030        1,104         490          884       1,203        1,473         642       1,437
       SUGARCANE GROWERS COOP OF FLORIDA                2,454        3,840         823          872         763          855       1,565        2,541       1,420       2,719
       SUGARLAND HARVESTING                             1,827       10,780       1,118        4,567         680        6,479       1,250       18,198       1,092       3,191
       TRUCANE SUGAR                                      236          308         264          453         139          247         102          445
       US SUGAR                                         1,641        7,357       1,733        4,239       1,336        3,922       2,554        6,671       2,293       7,320
       All                                              2,589       14,482       1,744        3,120       1,639        3,918       3,061        9,101       2,157       7,558
       INDEPENDENT HARVESTING                             443       14,482          90          212         237          381         140          453          87         416
       J&J AG PRODUCTS                                    251          686         124          291         132          272         270        1,198         415       7,558
       OKEELANTA SUGAR                                    838        1,053         727          875         617        1,279         837        1,060         693         967
 8-HR  OSCEOLA FARMS                                      751        1,030         623          690         353          662         705          766         437         941
       SUGARCANE GROWERS COOP OF FLORIDA                1,402        1,957         562          697         393          510         967        1,313         710       1,363
       SUGARLAND HARVESTING                             1,173        8,689         735        2,896         411        3,473         639        9,099         666       2,450
       TRUCANE SUGAR                                      118          155         205          334          77          126          61          223
       US SUGAR                                         1,196        6,144       1,091        2,178         811        3,481       1,814        3,951       1,403       3,692
       All                                                844        4,827         581        1,155         546        1,306       1,020        5,407         719       2,747
       INDEPENDENT HARVESTING                             173        4,827          30           71          79          127          71          190          29         144
       J&J AG PRODUCTS                                     84          250          41           97          44           91          94          417         138       2,574
       OKEELANTA SUGAR                                    279          369         264          318         206          426         279          353         258         322
 24-HR OSCEOLA FARMS                                      228          313         208          230         118          221         235          276         150         314
       SUGARCANE GROWERS COOP OF FLORIDA                  450          779         187          232         137          170         322          438         237         454
       SUGARLAND HARVESTING                               395        2,896         337          965         173        1,158         247        5,376         222         817
       TRUCANE SUGAR                                       39           52          68          111          29           42          25           74
       US SUGAR                                           416        2,473         364          730         270        1,160         611        1,317         468       1,231
       All                                                 58           78          61           76          49           58          69           90          63          79
       INDEPENDENT HARVESTING                            2.22           17        0.25         0.57        0.51         0.95        1.01         1.43        0.27        0.70
       J&J AG PRODUCTS                                   1.27         2.41        0.99         1.69        0.58         1.10        1.75         3.77        3.50          11
       OKEELANTA SUGAR                                   6.63         8.33        8.74           11        4.95         5.93        5.81         8.04        8.58        9.72
ANNUAL OSCEOLA FARMS                                     5.48         6.14        5.78         7.02        5.49         6.72        7.54         8.58        6.79        8.61
       SUGARCANE GROWERS COOP OF FLORIDA                 6.72         8.84        8.26         9.73        8.70         9.61          10           12        8.90          10
       SUGARLAND HARVESTING                                11           24        9.15           15        8.08           17        6.98           30        5.54        8.42
       TRUCANE SUGAR                                     0.28         0.46        0.90         1.21        0.33         0.39        0.16         0.34
       US SUGAR                                            20           29          23           34          17           26          30           39          27          37
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 24 of 77
Table B-6: Maximum EC Concentrations at Clewiston
                                                            2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                   Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                    (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                                274        1,962         251          577         140          886         297        1,351        173         1,227
       INDEPENDENT HARVESTING                              59        1,962          20           58          47           71          35           79          13           56
       J&J AG PRODUCTS                                     50          158          22           39          29           60          39          117          35        1,227
       OKEELANTA SUGAR                                     96          132          83          148          81          131          69          239          67          143
 1-HR  OSCEOLA FARMS                                       90          121          70           77          31           42         165          201          57          191
       SUGARCANE GROWERS COOP OF FLORIDA                  135          187          45           57          44           67         205          254          87          108
       SUGARLAND HARVESTING                               203          762         109          384          72          886         171        1,351          72          176
       TRUCANE SUGAR                                       18           22          24           34          13           23        8.18           61
       US SUGAR                                           128          375         161          577         101          214         263          595         142         881
       All                                                147          914          91          186          94          235         124          622         108         517
       INDEPENDENT HARVESTING                              30          914        6.14           15          14           26        9.56           22        5.21          18
       J&J AG PRODUCTS                                     16           47        6.96           15        7.36           15          17           54          20         517
       OKEELANTA SUGAR                                     47           63          43           50          38           62          39           63          47          62
 4-HR  OSCEOLA FARMS                                       46           62          35           38          17           30          41           50          22          49
       SUGARCANE GROWERS COOP OF FLORIDA                   84          131          28           30          26           29          53           87          49          93
       SUGARLAND HARVESTING                                62          369          38          156          23          222          43          622          37         109
       TRUCANE SUGAR                                     8.07           11        9.04           15        4.75         8.45        3.49           15
       US SUGAR                                            56          252          59          145          46          134          87          228          78         250
       All                                                 89          495          60          107          56          134         105          311          74         258
       INDEPENDENT HARVESTING                              15          495        3.07         7.25        8.09           13        4.78           15        2.97          14
       J&J AG PRODUCTS                                   8.59           23        4.25         9.95        4.51         9.29        9.25           41          14         258
       OKEELANTA SUGAR                                     29           36          25           30          21           44          29           36          24          33
 8-HR  OSCEOLA FARMS                                       26           35          21           24          12           23          24           26          15          32
       SUGARCANE GROWERS COOP OF FLORIDA                   48           67          19           24          13           17          33           45          24          47
       SUGARLAND HARVESTING                                40          297          25           99          14          119          22          311          23          84
       TRUCANE SUGAR                                     4.04         5.30        6.99           11        2.62         4.32        2.10         7.61
       US SUGAR                                            41          210          37           74          28          119          62          135          48         126
       All                                                 29          165          20           39          19           45          35          185          25          94
       INDEPENDENT HARVESTING                            5.93          165        1.02         2.42        2.70         4.34        2.43         6.51        0.99        4.92
       J&J AG PRODUCTS                                   2.86         8.53        1.42         3.32        1.50         3.10        3.22           14        4.72          88
       OKEELANTA SUGAR                                   9.55           13        9.04           11        7.03           15        9.54           12        8.82          11
 24-HR OSCEOLA FARMS                                     7.81           11        7.10         7.86        4.02         7.54        8.03         9.42        5.12          11
       SUGARCANE GROWERS COOP OF FLORIDA                   15           27        6.40         7.95        4.69         5.81          11           15        8.09          16
       SUGARLAND HARVESTING                                14           99          12           33        5.91           40        8.43          184        7.59          28
       TRUCANE SUGAR                                     1.35         1.77        2.33         3.81        1.00         1.44        0.84         2.54
       US SUGAR                                            14           85          12           25        9.24           40          21           45          16          42
       All                                               1.98         2.66        2.07         2.59        1.67         1.99        2.35         3.09        2.17        2.71
       INDEPENDENT HARVESTING                            0.08         0.58        0.01         0.02        0.02         0.03        0.03         0.05        0.01        0.02
       J&J AG PRODUCTS                                   0.04         0.08        0.03         0.06        0.02         0.04        0.06         0.13        0.12        0.36
       OKEELANTA SUGAR                                   0.23         0.28        0.30         0.37        0.17         0.20        0.20         0.27        0.29        0.33
ANNUAL OSCEOLA FARMS                                     0.19         0.21        0.20         0.24        0.19         0.23        0.26         0.29        0.23        0.29
       SUGARCANE GROWERS COOP OF FLORIDA                 0.23         0.30        0.28         0.33        0.30         0.33        0.35         0.42        0.30        0.35
       SUGARLAND HARVESTING                              0.38         0.83        0.31         0.50        0.28         0.58        0.24         1.02        0.19        0.29
       TRUCANE SUGAR                                     0.01         0.02        0.03         0.04        0.01         0.01        0.01         0.01
       US SUGAR                                          0.68         1.01        0.78         1.15        0.58         0.89        1.02         1.35        0.93        1.26
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 25 of 77
Table B-9: Maximum NH3 Concentrations at Clewiston
                                                             2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                    Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                               2,950       21,094       2,699        6,200       1,510        9,525       3,195       14,528       1,858       13,195
       INDEPENDENT HARVESTING                              637       21,094         217          623         511          765         378          853         139          602
       J&J AG PRODUCTS                                     540        1,701         239          417         317          650         414        1,257         372       13,195
       OKEELANTA SUGAR                                   1,033        1,420         893        1,593         867        1,411         746        2,565         723        1,539
 1-HR  OSCEOLA FARMS                                       971        1,297         749          828         335          454       1,769        2,165         614        2,050
       SUGARCANE GROWERS COOP OF FLORIDA                 1,447        2,015         488          608         472          719       2,199        2,732         930        1,162
       SUGARLAND HARVESTING                              2,183        8,187       1,171        4,128         772        9,525       1,837       14,528         771        1,892
       TRUCANE SUGAR                                       191          235         257          364         137          249          88          654
       US SUGAR                                          1,379        4,026       1,733        6,200       1,083        2,298       2,823        6,391       1,523       9,473
       All                                               1,584        9,823         981        2,001       1,010        2,527       1,332        6,690       1,161       5,555
       INDEPENDENT HARVESTING                              326        9,823          66          156         155          280         103          238          56         198
       J&J AG PRODUCTS                                     169          505          75          163          79          163         178          577         212       5,555
       OKEELANTA SUGAR                                     510          679         460          539         413          670         424          679         509         672
 4-HR  OSCEOLA FARMS                                       498          662         379          406         180          325         442          541         236         528
       SUGARCANE GROWERS COOP OF FLORIDA                   902        1,411         302          320         280          314         575          934         522         999
       SUGARLAND HARVESTING                                671        3,962         411        1,679         250        2,381         459        6,688         401       1,173
       TRUCANE SUGAR                                        87          113          97          166          51           91          38          164
       US SUGAR                                            603        2,704         637        1,558         491        1,442         939        2,452        843        2,690
       All                                                 951        5,322         641        1,147         603        1,440       1,125        3,345        793        2,778
       INDEPENDENT HARVESTING                              163        5,322          33           78          87          140          51          166         32          153
       J&J AG PRODUCTS                                      92          252          46          107          48          100          99          440        152        2,778
       OKEELANTA SUGAR                                     308          387         267          322         227          470         308          390        255          355
 8-HR  OSCEOLA FARMS                                       276          379         229          254         130          243         259          281        161          346
       SUGARCANE GROWERS COOP OF FLORIDA                   515          719         207          256         144          187         355          483        261          501
       SUGARLAND HARVESTING                                431        3,193         270        1,064         151        1,277         235        3,344        245          901
       TRUCANE SUGAR                                        43           57          75          123          28           46          23           82
       US SUGAR                                            439        2,258         401          800         298        1,279         667        1,452        516        1,357
       All                                                 310        1,774         214          425         201          480         375        1,987        264        1,010
       INDEPENDENT HARVESTING                               64        1,774          11           26          29           47          26           70         11           53
       J&J AG PRODUCTS                                      31           92          15           36          16           33          35          153         51          946
       OKEELANTA SUGAR                                     103          136          97          117          76          157         103          130         95          118
 24-HR OSCEOLA FARMS                                        84          115          76           85          43           81          86          101         55          115
       SUGARCANE GROWERS COOP OF FLORIDA                   165          286          69           85          50           62         118          161         87          167
       SUGARLAND HARVESTING                                145        1,064         124          355          64          426          91        1,976         82          300
       TRUCANE SUGAR                                        14           19          25           41          11           15        9.02           27
       US SUGAR                                            153          909         134          268          99          426         225          484         172         452
       All                                                  21           29          22           28          18           21          25           33          23          29
       INDEPENDENT HARVESTING                             0.82         6.22        0.09         0.21        0.19         0.35        0.37         0.53        0.10        0.26
       J&J AG PRODUCTS                                    0.47         0.89        0.36         0.62        0.21         0.41        0.64         1.39        1.29        3.88
       OKEELANTA SUGAR                                    2.44         3.06        3.21         3.98        1.82         2.18        2.14         2.95        3.15        3.57
ANNUAL OSCEOLA FARMS                                      2.01         2.26        2.12         2.58        2.02         2.47        2.77         3.15        2.49        3.17
       SUGARCANE GROWERS COOP OF FLORIDA                  2.47         3.25        3.04         3.57        3.20         3.53        3.76         4.49        3.27        3.76
       SUGARLAND HARVESTING                               4.10         8.90        3.36         5.39        2.97         6.25        2.56           11        2.04        3.10
       TRUCANE SUGAR                                      0.10         0.17        0.33         0.44        0.12         0.14        0.06         0.13
       US SUGAR                                           7.30           11        8.41           12        6.28         9.52          11           14          10          14
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 26 of 77
Table B-12: Maximum NOx Concentrations at Clewiston
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                            4,185       29,924       3,828        8,795       2,142       13,512       4,532       20,609       2,636       18,719
       INDEPENDENT HARVESTING                           904       29,924         307          884         724        1,085         536        1,210         198          854
       J&J AG PRODUCTS                                  766        2,413         339          592         449          923         588        1,784         528       18,719
       OKEELANTA SUGAR                                1,465        2,015       1,267        2,259       1,230        2,002       1,059        3,638       1,026        2,184
 1-HR  OSCEOLA FARMS                                  1,378        1,840       1,063        1,175         476          644       2,509        3,072         871        2,908
       SUGARCANE GROWERS COOP OF FLORIDA              2,052        2,858         693          862         669        1,020       3,119        3,875       1,319        1,649
       SUGARLAND HARVESTING                           3,096       11,614       1,661        5,856       1,095       13,512       2,606       20,609       1,094        2,683
       TRUCANE SUGAR                                    270          334         364          516         194          353         125          928
       US SUGAR                                       1,956        5,711       2,459        8,795       1,537        3,259       4,005        9,066       2,160      13,439
       All                                            2,247       13,935       1,391        2,839       1,433        3,585       1,889        9,490       1,647       7,881
       INDEPENDENT HARVESTING                           462       13,935          94          221         219          397         146          338          79         280
       J&J AG PRODUCTS                                  240          716         106          232         112          231         253          818         300       7,881
       OKEELANTA SUGAR                                  724          963         653          765         586          951         602          964         722         953
 4-HR  OSCEOLA FARMS                                    706          940         537          576         256          461         627          768         335         749
       SUGARCANE GROWERS COOP OF FLORIDA              1,279        2,002         429          455         398          446         816        1,325         740       1,417
       SUGARLAND HARVESTING                             953        5,620         583        2,381         354        3,378         652        9,488         569       1,664
       TRUCANE SUGAR                                    123          160         138          236          72          129          53          232
       US SUGAR                                         855        3,836         903        2,210         697        2,045       1,331        3,478       1,195       3,816
       All                                            1,350        7,551         909        1,626         855        2,043       1,596        4,745       1,124       3,940
       INDEPENDENT HARVESTING                           231        7,551          47          111         123          199          73          236          45         217
       J&J AG PRODUCTS                                  131          358          65          152          69          142         141          625         216       3,940
       OKEELANTA SUGAR                                  437          549         379          456         322          667         436          553         361         504
 8-HR  OSCEOLA FARMS                                    391          537         325          360         184          345         367          399         228         491
       SUGARCANE GROWERS COOP OF FLORIDA                731        1,020         293          364         205          266         504          684         370         711
       SUGARLAND HARVESTING                             612        4,530         383        1,510         214        1,811         333        4,744         347       1,278
       TRUCANE SUGAR                                     62           81         107          174          40           66          32          116
       US SUGAR                                         623        3,203         569        1,136         423        1,815         946        2,060        731        1,925
       All                                              440        2,517         303          602         285          681         532        2,819        375        1,432
       INDEPENDENT HARVESTING                            90        2,517          16           37          41           66          37           99         15           75
       J&J AG PRODUCTS                                   44          130          22           51          23           47          49          217         72        1,342
       OKEELANTA SUGAR                                  146          193         138          166         107          222         146          184        135          168
 24-HR OSCEOLA FARMS                                    119          163         108          120          61          115         122          144         78          164
       SUGARCANE GROWERS COOP OF FLORIDA                235          406          98          121          71           89         168          228        123          237
       SUGARLAND HARVESTING                             206        1,510         176          503          90          604         129        2,803        116          426
       TRUCANE SUGAR                                     21           27          36           58          15           22          13           39
       US SUGAR                                         217        1,290         190          381         141          605         319          687         244         642
       All                                               30           41          32           40          26           30          36           47          33          41
       INDEPENDENT HARVESTING                          1.16         8.82        0.13         0.30        0.27         0.49        0.53         0.75        0.14        0.36
       J&J AG PRODUCTS                                 0.66         1.26        0.52         0.88        0.30         0.58        0.91         1.97        1.83        5.51
       OKEELANTA SUGAR                                 3.46         4.34        4.55         5.64        2.58         3.09        3.03         4.19        4.47        5.07
ANNUAL OSCEOLA FARMS                                   2.86         3.20        3.01         3.66        2.86         3.50        3.93         4.47        3.54        4.49
       SUGARCANE GROWERS COOP OF FLORIDA               3.51         4.61        4.31         5.07        4.54         5.01        5.33         6.37        4.64        5.33
       SUGARLAND HARVESTING                            5.81           13        4.77         7.64        4.21         8.87        3.64           16        2.89        4.39
       TRUCANE SUGAR                                   0.15         0.24        0.47         0.63        0.17         0.20        0.08         0.18
       US SUGAR                                          10           15          12           17        8.91           14          16           21          14          19
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 27 of 77
Table B-15: Maximum OC Concentrations at Clewiston
                                                             2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                    Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                                 274        1,962         251          577         140          886         297        1,351        173         1,227
       INDEPENDENT HARVESTING                               59        1,962          20           58          47           71          35           79          13           56
       J&J AG PRODUCTS                                      50          158          22           39          29           60          39          117          35        1,227
       OKEELANTA SUGAR                                      96          132          83          148          81          131          69          239          67          143
 1-HR  OSCEOLA FARMS                                        90          121          70           77          31           42         165          201          57          191
       SUGARCANE GROWERS COOP OF FLORIDA                   135          187          45           57          44           67         205          254          87          108
       SUGARLAND HARVESTING                                203          762         109          384          72          886         171        1,351          72          176
       TRUCANE SUGAR                                        18           22          24           34          13           23        8.18           61
       US SUGAR                                            128          375         161          577         101          214         263          595         142         881
       All                                                 147          914          91          186          94          235         124          622         108         517
       INDEPENDENT HARVESTING                               30          914        6.14           15          14           26        9.56           22        5.21          18
       J&J AG PRODUCTS                                      16           47        6.96           15        7.36           15          17           54          20         517
       OKEELANTA SUGAR                                      47           63          43           50          38           62          39           63          47          62
 4-HR  OSCEOLA FARMS                                        46           62          35           38          17           30          41           50          22          49
       SUGARCANE GROWERS COOP OF FLORIDA                    84          131          28           30          26           29          53           87          49          93
       SUGARLAND HARVESTING                                 62          369          38          156          23          222          43          622          37         109
       TRUCANE SUGAR                                      8.07           11        9.04           15        4.75         8.45        3.49           15
       US SUGAR                                             56          252          59          145          46          134          87          228          78         250
       All                                                  89          495          60          107          56          134         105          311          74         258
       INDEPENDENT HARVESTING                               15          495        3.07         7.25        8.09           13        4.78           15        2.97          14
       J&J AG PRODUCTS                                    8.59           23        4.25         9.95        4.51         9.29        9.25           41          14         258
       OKEELANTA SUGAR                                      29           36          25           30          21           44          29           36          24          33
 8-HR  OSCEOLA FARMS                                        26           35          21           24          12           23          24           26          15          32
       SUGARCANE GROWERS COOP OF FLORIDA                    48           67          19           24          13           17          33           45          24          47
       SUGARLAND HARVESTING                                 40          297          25           99          14          119          22          311          23          84
       TRUCANE SUGAR                                      4.04         5.30        6.99           11        2.62         4.32        2.10         7.61
       US SUGAR                                             41          210          37           74          28          119          62          135          48         126
       All                                                  29          165          20           39          19           45          35          185          25          94
       INDEPENDENT HARVESTING                             5.93          165        1.02         2.42        2.70         4.34        2.43         6.51        0.99        4.92
       J&J AG PRODUCTS                                    2.86         8.53        1.42         3.32        1.50         3.10        3.22           14        4.72          88
       OKEELANTA SUGAR                                    9.55           13        9.04           11        7.03           15        9.54           12        8.82          11
 24-HR OSCEOLA FARMS                                      7.81           11        7.10         7.86        4.02         7.54        8.03         9.42        5.12          11
       SUGARCANE GROWERS COOP OF FLORIDA                    15           27        6.40         7.95        4.69         5.81          11           15        8.09          16
       SUGARLAND HARVESTING                                 14           99          12           33        5.91           40        8.43          184        7.59          28
       TRUCANE SUGAR                                      1.35         1.77        2.33         3.81        1.00         1.44        0.84         2.54
       US SUGAR                                             14           85          12           25        9.24           40          21           45          16          42
       All                                                1.98         2.66        2.07         2.59        1.67         1.99        2.35         3.09        2.17        2.71
       INDEPENDENT HARVESTING                             0.08         0.58        0.01         0.02        0.02         0.03        0.03         0.05        0.01        0.02
       J&J AG PRODUCTS                                    0.04         0.08        0.03         0.06        0.02         0.04        0.06         0.13        0.12        0.36
       OKEELANTA SUGAR                                    0.23         0.28        0.30         0.37        0.17         0.20        0.20         0.27        0.29        0.33
ANNUAL OSCEOLA FARMS                                      0.19         0.21        0.20         0.24        0.19         0.23        0.26         0.29        0.23        0.29
       SUGARCANE GROWERS COOP OF FLORIDA                  0.23         0.30        0.28         0.33        0.30         0.33        0.35         0.42        0.30        0.35
       SUGARLAND HARVESTING                               0.38         0.83        0.31         0.50        0.28         0.58        0.24         1.02        0.19        0.29
       TRUCANE SUGAR                                      0.01         0.02        0.03         0.04        0.01         0.01        0.01         0.01
       US SUGAR                                           0.68         1.01        0.78         1.15        0.58         0.89        1.02         1.35        0.93        1.26
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 28 of 77
Table B-18: Maximum PAHs Concentrations at Clewiston
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             1.12         8.03        1.03         2.36        0.57         3.62        1.22         5.53        0.71         5.02
       INDEPENDENT HARVESTING                          0.24         8.03        0.08         0.24        0.19         0.29        0.14         0.32        0.05         0.23
       J&J AG PRODUCTS                                 0.21         0.65        0.09         0.16        0.12         0.25        0.16         0.48        0.14         5.02
       OKEELANTA SUGAR                                 0.39         0.54        0.34         0.61        0.33         0.54        0.28         0.98        0.28         0.59
 1-HR  OSCEOLA FARMS                                   0.37         0.49        0.29         0.32        0.13         0.17        0.67         0.82        0.23         0.78
       SUGARCANE GROWERS COOP OF FLORIDA               0.55         0.77        0.19         0.23        0.18         0.27        0.84         1.04        0.35         0.44
       SUGARLAND HARVESTING                            0.83         3.11        0.45         1.57        0.29         3.62        0.70         5.53        0.29         0.72
       TRUCANE SUGAR                                   0.07         0.09        0.10         0.14        0.05         0.09        0.03         0.25
       US SUGAR                                        0.52         1.53        0.66         2.36        0.41         0.87        1.07         2.43        0.58        3.60
       All                                             0.60         3.74        0.37         0.76        0.38         0.96        0.51         2.55        0.44        2.11
       INDEPENDENT HARVESTING                          0.12         3.74        0.03         0.06        0.06         0.11        0.04         0.09        0.02        0.08
       J&J AG PRODUCTS                                 0.06         0.19        0.03         0.06        0.03         0.06        0.07         0.22        0.08        2.11
       OKEELANTA SUGAR                                 0.19         0.26        0.18         0.21        0.16         0.26        0.16         0.26        0.19        0.26
 4-HR  OSCEOLA FARMS                                   0.19         0.25        0.14         0.15        0.07         0.12        0.17         0.21        0.09        0.20
       SUGARCANE GROWERS COOP OF FLORIDA               0.34         0.54        0.12         0.12        0.11         0.12        0.22         0.36        0.20        0.38
       SUGARLAND HARVESTING                            0.26         1.51        0.16         0.64        0.10         0.91        0.17         2.54        0.15        0.45
       TRUCANE SUGAR                                   0.03         0.04        0.04         0.06        0.02         0.03        0.01         0.06
       US SUGAR                                        0.23         1.03        0.24         0.59        0.19         0.55        0.36         0.93        0.32        1.02
       All                                             0.36         2.03        0.24         0.44        0.23         0.55        0.43         1.27        0.30        1.06
       INDEPENDENT HARVESTING                          0.06         2.03        0.01         0.03        0.03         0.05        0.02         0.06        0.01        0.06
       J&J AG PRODUCTS                                 0.04         0.10        0.02         0.04        0.02         0.04        0.04         0.17        0.06        1.06
       OKEELANTA SUGAR                                 0.12         0.15        0.10         0.12        0.09         0.18        0.12         0.15        0.10        0.14
 8-HR  OSCEOLA FARMS                                   0.10         0.14        0.09         0.10        0.05         0.09        0.10         0.11        0.06        0.13
       SUGARCANE GROWERS COOP OF FLORIDA               0.20         0.27        0.08         0.10        0.05         0.07        0.14         0.18        0.10        0.19
       SUGARLAND HARVESTING                            0.16         1.21        0.10         0.40        0.06         0.49        0.09         1.27        0.09        0.34
       TRUCANE SUGAR                                   0.02         0.02        0.03         0.05        0.01         0.02        0.01         0.03
       US SUGAR                                        0.17         0.86        0.15         0.30        0.11         0.49        0.25         0.55        0.20        0.52
       All                                             0.12         0.68        0.08         0.16        0.08         0.18        0.14         0.76        0.10        0.38
       INDEPENDENT HARVESTING                          0.02         0.68        0.00         0.01        0.01         0.02        0.01         0.03        0.00        0.02
       J&J AG PRODUCTS                                 0.01         0.03        0.01         0.01        0.01         0.01        0.01         0.06        0.02        0.36
       OKEELANTA SUGAR                                 0.04         0.05        0.04         0.04        0.03         0.06        0.04         0.05        0.04        0.05
 24-HR OSCEOLA FARMS                                   0.03         0.04        0.03         0.03        0.02         0.03        0.03         0.04        0.02        0.04
       SUGARCANE GROWERS COOP OF FLORIDA               0.06         0.11        0.03         0.03        0.02         0.02        0.05         0.06        0.03        0.06
       SUGARLAND HARVESTING                            0.06         0.40        0.05         0.13        0.02         0.16        0.03         0.75        0.03        0.11
       TRUCANE SUGAR                                   0.01         0.01        0.01         0.02        0.00         0.01        0.00         0.01
       US SUGAR                                        0.06         0.35        0.05         0.10        0.04         0.16        0.09         0.18        0.07        0.17
       All                                             0.01         0.01        0.01         0.01        0.01         0.01        0.01         0.01        0.01        0.01
       INDEPENDENT HARVESTING                          0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       J&J AG PRODUCTS                                 0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       OKEELANTA SUGAR                                 0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
ANNUAL OSCEOLA FARMS                                   0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       SUGARCANE GROWERS COOP OF FLORIDA               0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       SUGARLAND HARVESTING                            0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       TRUCANE SUGAR                                   0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00
       US SUGAR                                        0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.01        0.00        0.01
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 29 of 77
Table B-21: Maximum PM10 Concentrations at Clewiston
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              686        4,906         628        1,442         351        2,215         743        3,379        432         3,069
       INDEPENDENT HARVESTING                           148        4,906          50          145         119          178          88          198          32          140
       J&J AG PRODUCTS                                  126          396          56           97          74          151          96          292          87        3,069
       OKEELANTA SUGAR                                  240          330         208          370         202          328         174          596        168           358
 1-HR  OSCEOLA FARMS                                    226          302         174          193          78          106         411          504        143           477
       SUGARCANE GROWERS COOP OF FLORIDA                336          469         114          141         110          167         511          635        216           270
       SUGARLAND HARVESTING                             508        1,904         272          960         180        2,215         427        3,379        179           440
       TRUCANE SUGAR                                     44           55          60           85          32           58          20          152
       US SUGAR                                         321          936         403        1,442         252          534         657        1,486        354        2,203
       All                                              368        2,284         228          465         235          588         310        1,556        270        1,292
       INDEPENDENT HARVESTING                            76        2,284          15           36          36           65          24           55         13           46
       J&J AG PRODUCTS                                   39          117          17           38          18           38          41          134         49        1,292
       OKEELANTA SUGAR                                  119          158         107          125          96          156          99          158        118          156
 4-HR  OSCEOLA FARMS                                    116          154          88           94          42           76         103          126         55          123
       SUGARCANE GROWERS COOP OF FLORIDA                210          328          70           75          65           73         134          217        121          232
       SUGARLAND HARVESTING                             156          921          96          390          58          554         107        1,555         93          273
       TRUCANE SUGAR                                     20           26          23           39          12           21        8.72           38
       US SUGAR                                         140          629         148          362         114          335         218          570         196         626
       All                                              221        1,238         149          267         140          335         262          778         184         646
       INDEPENDENT HARVESTING                            38        1,238        7.67           18          20           33          12           39        7.41          36
       J&J AG PRODUCTS                                   21           59          11           25          11           23          23          102          35         646
       OKEELANTA SUGAR                                   72           90          62           75          53          109          72           91          59          83
 8-HR  OSCEOLA FARMS                                     64           88          53           59          30           57          60           65          37          80
       SUGARCANE GROWERS COOP OF FLORIDA                120          167          48           60          34           44          83          112          61         116
       SUGARLAND HARVESTING                             100          743          63          248          35          297          55          778          57         209
       TRUCANE SUGAR                                     10           13          17           29        6.56           11        5.24           19
       US SUGAR                                         102          525          93          186          69          298         155          338         120         316
       All                                               72          413          50           99          47          112          87          462          61         235
       INDEPENDENT HARVESTING                            15          413        2.56         6.04        6.74           11        6.08           16        2.47          12
       J&J AG PRODUCTS                                 7.16           21        3.54         8.29        3.76         7.74        8.04           36          12         220
       OKEELANTA SUGAR                                   24           32          23           27          18           36          24           30          22          28
 24-HR OSCEOLA FARMS                                     20           27          18           20          10           19          20           24          13          27
       SUGARCANE GROWERS COOP OF FLORIDA                 38           67          16           20          12           15          28           37          20          39
       SUGARLAND HARVESTING                              34          248          29           83          15           99          21          460          19          70
       TRUCANE SUGAR                                   3.36         4.42        5.83         9.52        2.49         3.60        2.10         6.34
       US SUGAR                                          36          211          31           62          23           99          52          113          40         105
       All                                             4.96         6.65        5.18         6.48        4.18         4.97        5.88         7.73        5.42        6.78
       INDEPENDENT HARVESTING                          0.19         1.45        0.02         0.05        0.04         0.08        0.09         0.12        0.02        0.06
       J&J AG PRODUCTS                                 0.11         0.21        0.08         0.14        0.05         0.09        0.15         0.32        0.30        0.90
       OKEELANTA SUGAR                                 0.57         0.71        0.75         0.92        0.42         0.51        0.50         0.69        0.73        0.83
ANNUAL OSCEOLA FARMS                                   0.47         0.52        0.49         0.60        0.47         0.57        0.64         0.73        0.58        0.74
       SUGARCANE GROWERS COOP OF FLORIDA               0.57         0.76        0.71         0.83        0.74         0.82        0.87         1.04        0.76        0.87
       SUGARLAND HARVESTING                            0.95         2.07        0.78         1.25        0.69         1.45        0.60         2.54        0.47        0.72
       TRUCANE SUGAR                                   0.02         0.04        0.08         0.10        0.03         0.03        0.01         0.03
       US SUGAR                                        1.70         2.51        1.96         2.86        1.46         2.21        2.55         3.37        2.33        3.14
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 30 of 77
Table B-24: Maximum PM2.5 Concentrations at Clewiston
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              596        4,263         545        1,253         305        1,925         646        2,936        376         2,667
       INDEPENDENT HARVESTING                           129        4,263          44          126         103          155          76          172          28          122
       J&J AG PRODUCTS                                  109          344          48           84          64          131          84          254          75        2,667
       OKEELANTA SUGAR                                  209          287         180          322         175          285         151          518        146           311
 1-HR  OSCEOLA FARMS                                    196          262         151          167          68           92         357          438        124           414
       SUGARCANE GROWERS COOP OF FLORIDA                292          407          99          123          95          145         444          552        188           235
       SUGARLAND HARVESTING                             441        1,654         237          834         156        1,925         371        2,936        156           382
       TRUCANE SUGAR                                     39           48          52           74          28           50          18          132
       US SUGAR                                         279          814         350        1,253         219          464         571        1,292        308        1,914
       All                                              320        1,985         198          404         204          511         269        1,352        235        1,123
       INDEPENDENT HARVESTING                            66        1,985          13           32          31           57          21           48         11           40
       J&J AG PRODUCTS                                   34          102          15           33          16           33          36          117         43        1,123
       OKEELANTA SUGAR                                  103          137          93          109          84          135          86          137        103          136
 4-HR  OSCEOLA FARMS                                    101          134          77           82          36           66          89          109         48          107
       SUGARCANE GROWERS COOP OF FLORIDA                182          285          61           65          57           64         116          189        105          202
       SUGARLAND HARVESTING                             136          801          83          339          50          481          93        1,352         81          237
       TRUCANE SUGAR                                     18           23          20           34          10           18        7.58           33
       US SUGAR                                         122          546         129          315          99          291         190          495         170         544
       All                                              192        1,076         130          232         122          291         227          676         160         561
       INDEPENDENT HARVESTING                            33        1,076        6.67           16          18           28          10           34        6.44          31
       J&J AG PRODUCTS                                   19           51        9.24           22        9.80           20          20           89          31         561
       OKEELANTA SUGAR                                   62           78          54           65          46           95          62           79          51          72
 8-HR  OSCEOLA FARMS                                     56           77          46           51          26           49          52           57          32          70
       SUGARCANE GROWERS COOP OF FLORIDA                104          145          42           52          29           38          72           98          53         101
       SUGARLAND HARVESTING                              87          645          55          215          31          258          47          676          49         182
       TRUCANE SUGAR                                   8.77           12          15           25        5.70         9.37        4.56           17
       US SUGAR                                          89          456          81          162          60          259         135          293         104         274
       All                                               63          359          43           86          41           97          76          402          53         204
       INDEPENDENT HARVESTING                            13          359        2.22         5.25        5.86         9.43        5.29           14        2.15          11
       J&J AG PRODUCTS                                 6.22           19        3.08         7.21        3.27         6.73        6.99           31          10         191
       OKEELANTA SUGAR                                   21           27          20           24          15           32          21           26          19          24
 24-HR OSCEOLA FARMS                                     17           23          15           17        8.73           16          17           20          11          23
       SUGARCANE GROWERS COOP OF FLORIDA                 33           58          14           17          10           13          24           33          18          34
       SUGARLAND HARVESTING                              29          215          25           72          13           86          18          399          16          61
       TRUCANE SUGAR                                   2.92         3.84        5.07         8.27        2.17         3.12        1.82         5.51
       US SUGAR                                          31          184          27           54          20           86          45           98          35          91
       All                                             4.31         5.78        4.50         5.63        3.64         4.31        5.11         6.72        4.71        5.89
       INDEPENDENT HARVESTING                          0.17         1.26        0.02         0.04        0.04         0.07        0.08         0.11        0.02        0.05
       J&J AG PRODUCTS                                 0.09         0.18        0.07         0.13        0.04         0.08        0.13         0.28        0.26        0.78
       OKEELANTA SUGAR                                 0.49         0.62        0.65         0.80        0.37         0.44        0.43         0.60        0.64        0.72
ANNUAL OSCEOLA FARMS                                   0.41         0.46        0.43         0.52        0.41         0.50        0.56         0.64        0.50        0.64
       SUGARCANE GROWERS COOP OF FLORIDA               0.50         0.66        0.61         0.72        0.65         0.71        0.76         0.91        0.66        0.76
       SUGARLAND HARVESTING                            0.83         1.80        0.68         1.09        0.60         1.26        0.52         2.21        0.41        0.63
       TRUCANE SUGAR                                   0.02         0.03        0.07         0.09        0.02         0.03        0.01         0.03
       US SUGAR                                        1.48         2.18        1.70         2.49        1.27         1.92        2.22         2.93        2.03        2.73
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 31 of 77
Table B-27: Maximum SOx Concentrations at Clewiston
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              226        1,619         207          476         116          731         245        1,115        143         1,013
       INDEPENDENT HARVESTING                            49        1,619          17           48          39           59          29           65          11           46
       J&J AG PRODUCTS                                   41          131          18           32          24           50          32           96          29        1,013
       OKEELANTA SUGAR                                   79          109          69          122          67          108          57          197          56          118
 1-HR  OSCEOLA FARMS                                     75          100          58           64          26           35         136          166          47          157
       SUGARCANE GROWERS COOP OF FLORIDA                111          155          37           47          36           55         169          210          71           89
       SUGARLAND HARVESTING                             168          628          90          317          59          731         141        1,115          59          145
       TRUCANE SUGAR                                     15           18          20           28          11           19        6.75           50
       US SUGAR                                         106          309         133          476          83          176         217          490         117         727
       All                                              122          754          75          154          78          194         102          513          89         426
       INDEPENDENT HARVESTING                            25          754        5.06           12          12           21        7.89           18        4.30          15
       J&J AG PRODUCTS                                   13           39        5.74           13        6.07           12          14           44          16         426
       OKEELANTA SUGAR                                   39           52          35           41          32           51          33           52          39          52
 4-HR  OSCEOLA FARMS                                     38           51          29           31          14           25          34           42          18          41
       SUGARCANE GROWERS COOP OF FLORIDA                 69          108          23           25          22           24          44           72          40          77
       SUGARLAND HARVESTING                              52          304          32          129          19          183          35          513          31          90
       TRUCANE SUGAR                                   6.66         8.68        7.46           13        3.91         6.97        2.88           13
       US SUGAR                                          46          208          49          120          38          111          72          188          65         206
       All                                               73          408          49           88          46          111          86          257          61         213
       INDEPENDENT HARVESTING                            13          408        2.53         5.98        6.68           11        3.94           13        2.45          12
       J&J AG PRODUCTS                                 7.09           19        3.51         8.21        3.72         7.66        7.63           34          12         213
       OKEELANTA SUGAR                                   24           30          21           25          17           36          24           30          20          27
 8-HR  OSCEOLA FARMS                                     21           29          18           19        9.94           19          20           22          12          27
       SUGARCANE GROWERS COOP OF FLORIDA                 40           55          16           20          11           14          27           37          20          38
       SUGARLAND HARVESTING                              33          245          21           82          12           98          18          257          19          69
       TRUCANE SUGAR                                   3.33         4.37        5.77         9.42        2.16         3.56        1.73         6.28
       US SUGAR                                          34          173          31           61          23           98          51          111          40         104
       All                                               24          136          16           33          15           37          29          153          20          77
       INDEPENDENT HARVESTING                          4.89          136        0.84         1.99        2.23         3.58        2.01         5.37        0.82        4.06
       J&J AG PRODUCTS                                 2.36         7.04        1.17         2.74        1.24         2.55        2.65           12        3.90          73
       OKEELANTA SUGAR                                 7.88           10        7.46         8.97        5.80           12        7.87         9.97        7.28        9.09
 24-HR OSCEOLA FARMS                                   6.44         8.84        5.86         6.49        3.31         6.22        6.63         7.77        4.23        8.85
       SUGARCANE GROWERS COOP OF FLORIDA                 13           22        5.28         6.56        3.87         4.79        9.09           12        6.68          13
       SUGARLAND HARVESTING                              11           82        9.51           27        4.88           33        6.96          152        6.26          23
       TRUCANE SUGAR                                   1.11         1.46        1.92         3.14        0.82         1.19        0.69         2.09
       US SUGAR                                          12           70          10           21        7.63           33          17           37          13          35
       All                                             1.64         2.20        1.71         2.14        1.38         1.64        1.94         2.55        1.79        2.24
       INDEPENDENT HARVESTING                          0.06         0.48        0.01         0.02        0.01         0.03        0.03         0.04        0.01        0.02
       J&J AG PRODUCTS                                 0.04         0.07        0.03         0.05        0.02         0.03        0.05         0.11        0.10        0.30
       OKEELANTA SUGAR                                 0.19         0.23        0.25         0.31        0.14         0.17        0.16         0.23        0.24        0.27
ANNUAL OSCEOLA FARMS                                   0.15         0.17        0.16         0.20        0.15         0.19        0.21         0.24        0.19        0.24
       SUGARCANE GROWERS COOP OF FLORIDA               0.19         0.25        0.23         0.27        0.25         0.27        0.29         0.34        0.25        0.29
       SUGARLAND HARVESTING                            0.31         0.68        0.26         0.41        0.23         0.48        0.20         0.84        0.16        0.24
       TRUCANE SUGAR                                   0.01         0.01        0.03         0.03        0.01         0.01        0.00         0.01
       US SUGAR                                        0.56         0.83        0.65         0.94        0.48         0.73        0.84         1.11        0.77        1.04
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 32 of 77
Table B-30: Maximum TSP Concentrations at Clewiston
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                            1,372        9,811       1,255        2,884         702        4,430       1,486        6,757        864         6,137
       INDEPENDENT HARVESTING                           296        9,811         101          290         237          356         176          397          65          280
       J&J AG PRODUCTS                                  251          791         111          194         147          302         193          585        173         6,137
       OKEELANTA SUGAR                                  480          661         415          741         403          656         347        1,193        336           716
 1-HR  OSCEOLA FARMS                                    452          603         349          385         156          211         823        1,007        285           954
       SUGARCANE GROWERS COOP OF FLORIDA                673          937         227          283         219          334       1,023        1,271        433           541
       SUGARLAND HARVESTING                           1,015        3,808         545        1,920         359        4,430         854        6,757        359           880
       TRUCANE SUGAR                                     89          109         119          169          64          116          41          304
       US SUGAR                                         641        1,872         806        2,884         504        1,069       1,313        2,973        708        4,406
       All                                              737        4,569         456          931         470        1,176         619        3,112        540        2,584
       INDEPENDENT HARVESTING                           151        4,569          31           73          72          130          48          111         26           92
       J&J AG PRODUCTS                                   79          235          35           76          37           76          83          268         99        2,584
       OKEELANTA SUGAR                                  237          316         214          251         192          312         197          316        237          312
 4-HR  OSCEOLA FARMS                                    232          308         176          189          84          151         206          252        110          246
       SUGARCANE GROWERS COOP OF FLORIDA                419          656         141          149         130          146         267          434        243          465
       SUGARLAND HARVESTING                             312        1,843         191          781         116        1,108         214        3,111        187          546
       TRUCANE SUGAR                                     40           53          45           77          24           42          17           76
       US SUGAR                                         280        1,258         296          725         228          670         437        1,140        392        1,251
       All                                              443        2,476         298          533         280          670         523        1,556        369        1,292
       INDEPENDENT HARVESTING                            76        2,476          15           36          40           65          24           77         15           71
       J&J AG PRODUCTS                                   43          117          21           50          23           46          46          205         71        1,292
       OKEELANTA SUGAR                                  143          180         124          150         105          219         143          181        118          165
 8-HR  OSCEOLA FARMS                                    128          176         107          118          60          113         120          131         75          161
       SUGARCANE GROWERS COOP OF FLORIDA                240          335          96          119          67           87         165          224        121          233
       SUGARLAND HARVESTING                             200        1,485         126          495          70          594         109        1,555        114          419
       TRUCANE SUGAR                                     20           27          35           57          13           22          10           38
       US SUGAR                                         204        1,050         187          372         139          595         310          675         240         631
       All                                              144          825          99          197          93          223         174          924         123         470
       INDEPENDENT HARVESTING                            30          825        5.12           12          13           22          12           33        4.94          25
       J&J AG PRODUCTS                                   14           43        7.09           17        7.52           15          16           71          24         440
       OKEELANTA SUGAR                                   48           63          45           54          35           73          48           60          44          55
 24-HR OSCEOLA FARMS                                     39           54          36           39          20           38          40           47          26          54
       SUGARCANE GROWERS COOP OF FLORIDA                 77          133          32           40          23           29          55           75          40          78
       SUGARLAND HARVESTING                              68          495          58          165          30          198          42          919          38         140
       TRUCANE SUGAR                                   6.73         8.83          12           19        4.99         7.19        4.19           13
       US SUGAR                                          71          423          62          125          46          198         104          225          80         210
       All                                             9.92           13          10           13        8.37         9.93          12           15          11          14
       INDEPENDENT HARVESTING                          0.38         2.89        0.04         0.10        0.09         0.16        0.17         0.24        0.05        0.12
       J&J AG PRODUCTS                                 0.22         0.41        0.17         0.29        0.10         0.19        0.30         0.65        0.60        1.81
       OKEELANTA SUGAR                                 1.13         1.42        1.49         1.85        0.85         1.01        0.99         1.37        1.47        1.66
ANNUAL OSCEOLA FARMS                                   0.94         1.05        0.99         1.20        0.94         1.15        1.29         1.47        1.16        1.47
       SUGARCANE GROWERS COOP OF FLORIDA               1.15         1.51        1.41         1.66        1.49         1.64        1.75         2.09        1.52        1.75
       SUGARLAND HARVESTING                            1.91         4.14        1.56         2.51        1.38         2.91        1.19         5.09        0.95        1.44
       TRUCANE SUGAR                                   0.05         0.08        0.15         0.21        0.06         0.07        0.03         0.06
       US SUGAR                                        3.40         5.03        3.91         5.73        2.92         4.43        5.10         6.73        4.67        6.28
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 33 of 77
Table B-33: Maximum VOCs Concentrations at Clewiston
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              892        6,377         816        1,874         456        2,880         966        4,392        562         3,989
       INDEPENDENT HARVESTING                           193        6,377          65          188         154          231         114          258          42          182
       J&J AG PRODUCTS                                  163          514          72          126          96          197         125          380        113         3,989
       OKEELANTA SUGAR                                  312          429         270          482         262          427         226          775        219           465
 1-HR  OSCEOLA FARMS                                    294          392         227          250         101          137         535          655        186           620
       SUGARCANE GROWERS COOP OF FLORIDA                437          609         148          184         143          217         665          826        281           351
       SUGARLAND HARVESTING                             660        2,475         354        1,248         233        2,880         555        4,392        233           572
       TRUCANE SUGAR                                     58           71          78          110          41           75          27          198
       US SUGAR                                         417        1,217         524        1,874         328          695         853        1,932        460        2,864
       All                                              479        2,970         297          605         305          764         403        2,023        351        1,680
       INDEPENDENT HARVESTING                            98        2,970          20           47          47           85          31           72         17           60
       J&J AG PRODUCTS                                   51          153          23           49          24           49          54          174         64        1,680
       OKEELANTA SUGAR                                  154          205         139          163         125          203         128          205        154          203
 4-HR  OSCEOLA FARMS                                    151          200         114          123          55           98         134          164         71          160
       SUGARCANE GROWERS COOP OF FLORIDA                273          427          91           97          85           95         174          282        158          302
       SUGARLAND HARVESTING                             203        1,198         124          507          76          720         139        2,022        121          355
       TRUCANE SUGAR                                     26           34          29           50          15           27          11           49
       US SUGAR                                         182          817         193          471         149          436         284          741         255         813
       All                                              288        1,609         194          347         182          435         340        1,011         240         840
       INDEPENDENT HARVESTING                            49        1,609        9.98           24          26           42          16           50        9.64          46
       J&J AG PRODUCTS                                   28           76          14           32          15           30          30          133          46         840
       OKEELANTA SUGAR                                   93          117          81           97          69          142          93          118          77         107
 8-HR  OSCEOLA FARMS                                     83          114          69           77          39           74          78           85          49         105
       SUGARCANE GROWERS COOP OF FLORIDA                156          217          62           77          44           57         107          146          79         151
       SUGARLAND HARVESTING                             130          965          82          322          46          386          71        1,011          74         272
       TRUCANE SUGAR                                     13           17          23           37        8.53           14        6.81           25
       US SUGAR                                         133          683         121          242          90          387         202          439         156         410
       All                                               94          536          65          128          61          145         113          601          80         305
       INDEPENDENT HARVESTING                            19          536        3.33         7.85        8.77           14        7.91           21        3.21          16
       J&J AG PRODUCTS                                 9.31           28        4.61           11        4.89           10          10           46          15         286
       OKEELANTA SUGAR                                   31           41          29           35          23           47          31           39          29          36
 24-HR OSCEOLA FARMS                                     25           35          23           26          13           25          26           31          17          35
       SUGARCANE GROWERS COOP OF FLORIDA                 50           87          21           26          15           19          36           49          26          50
       SUGARLAND HARVESTING                              44          322          37          107          19          129          27          597          25          91
       TRUCANE SUGAR                                   4.37         5.74        7.58           12        3.24         4.67        2.73         8.24
       US SUGAR                                          46          275          40           81          30          129          68          146          52         137
       All                                             6.44         8.65        6.73         8.43        5.44         6.45        7.65           10        7.04        8.82
       INDEPENDENT HARVESTING                          0.25         1.88        0.03         0.06        0.06         0.11        0.11         0.16        0.03        0.08
       J&J AG PRODUCTS                                 0.14         0.27        0.11         0.19        0.06         0.12        0.19         0.42        0.39        1.17
       OKEELANTA SUGAR                                 0.74         0.93        0.97         1.20        0.55         0.66        0.65         0.89        0.95        1.08
ANNUAL OSCEOLA FARMS                                   0.61         0.68        0.64         0.78        0.61         0.75        0.84         0.95        0.75        0.96
       SUGARCANE GROWERS COOP OF FLORIDA               0.75         0.98        0.92         1.08        0.97         1.07        1.14         1.36        0.99        1.14
       SUGARLAND HARVESTING                            1.24         2.69        1.02         1.63        0.90         1.89        0.78         3.31        0.62        0.94
       TRUCANE SUGAR                                   0.03         0.05        0.10         0.13        0.04         0.04        0.02         0.04
       US SUGAR                                        2.21         3.27        2.54         3.72        1.90         2.88        3.32         4.38        3.03        4.08
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 34 of 77
Table B-4: Maximum CO Concentrations at Indiantown
                                                             2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                    Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                               8,047       24,729       3,647       22,622       4,288       10,113       8,924       19,640       4,638        8,376
       INDEPENDENT HARVESTING                              296          401         273          347         530          619         410          560         117          190
       J&J AG PRODUCTS                                     302          793         458          550         378          618         995        3,028       1,066        1,348
       OKEELANTA SUGAR                                   1,501        1,674       1,257        1,997       1,880        3,898       1,533        2,020       1,192        1,546
 1-HR  OSCEOLA FARMS                                     4,042       24,729       1,604        3,756       2,493       10,113       5,482       13,187       2,930        8,376
       SUGARCANE GROWERS COOP OF FLORIDA                 2,081       11,963       3,376       22,622       2,333        6,228       4,077       14,392       2,714        6,568
       SUGARLAND HARVESTING                              1,915        2,803       1,637        2,625         581          720       2,347        3,211         964        1,160
       TRUCANE SUGAR                                      8.74          722         507        1,183        0.00         0.00         975        4,578
       US SUGAR                                          3,329        9,032       2,491        3,932       1,219        2,172       5,470       10,954       3,840       5,356
       All                                               3,397       12,642       1,771       11,179       2,119        4,069       4,871        7,244       1,870       4,713
       INDEPENDENT HARVESTING                               74          116          69           93         167          283         168          199          35          70
       J&J AG PRODUCTS                                      76          198         152          193          94          157         467        1,133         414         501
       OKEELANTA SUGAR                                     437          494         360          523         470          975         574          665         609         709
 4-HR  OSCEOLA FARMS                                     1,012       12,642         479        2,594       1,448        4,069       1,942        4,492       1,127       2,094
       SUGARCANE GROWERS COOP OF FLORIDA                   977       10,923       1,383       11,179       1,245        3,327       1,425        4,043       1,028       4,210
       SUGARLAND HARVESTING                                907        1,102         409          656         382          417         863        1,026         410         441
       TRUCANE SUGAR                                      2.19          181         189          296        0.00         0.00         367        1,272
       US SUGAR                                          1,446        2,260         775        1,113         516          686       1,796        2,863       1,497       2,046
       All                                               1,969        8,418       1,104        5,590       1,249        3,414       2,610        4,495       1,206       3,950
       INDEPENDENT HARVESTING                               37           58          34           46          96          147          84          100          19          46
       J&J AG PRODUCTS                                      38           99         101          136          47           79         291          796         229         267
       OKEELANTA SUGAR                                     260          292         180          289         235          487         376          615         321         439
 8-HR  OSCEOLA FARMS                                       675        8,418         324        1,297         855        3,414       1,593        3,881         563       1,379
       SUGARCANE GROWERS COOP OF FLORIDA                   669        5,461         692        5,590         623        1,770       1,048        2,573         579       3,555
       SUGARLAND HARVESTING                                389          551         205          328         191          209         458          523         244         252
       TRUCANE SUGAR                                      1.09           90          98          148        0.00         0.00         184          657
       US SUGAR                                            772        1,130         431          572         353          481       1,232        2,093         911       1,286
       All                                                 656        2,806         404        1,863         449        1,138         870        1,498         414       1,605
       INDEPENDENT HARVESTING                               12           19          11           16          32           49          29           33        8.57          15
       J&J AG PRODUCTS                                      13           33          34           45          16           26          97          265          76          89
       OKEELANTA SUGAR                                      87           97          60           96          78          162         125          205         107         146
 24-HR OSCEOLA FARMS                                       225        2,806         112          432         415        1,138         531        1,294         316         542
       SUGARCANE GROWERS COOP OF FLORIDA                   223        1,820         231        1,863         208          590         349          858         230       1,459
       SUGARLAND HARVESTING                                118          184          68          109          64           70         153          174          81          84
       TRUCANE SUGAR                                      0.36           30          33           49        0.00         0.00          61          219
       US SUGAR                                            274          377         144          191         118          160         411          698         304         429
       All                                                  20           30          17           23          13           18          33           42          23          27
       INDEPENDENT HARVESTING                             0.18         0.20        0.10         0.17        0.24         0.28        0.16         0.18        0.04        0.06
       J&J AG PRODUCTS                                    0.14         0.18        0.31         0.35        0.24         0.27        0.77         2.06        0.70        0.82
       OKEELANTA SUGAR                                    1.00         1.13        0.84         1.14        0.55         0.74        1.77         1.96        1.30        1.54
ANNUAL OSCEOLA FARMS                                      3.13           13        1.94         4.09        2.45         7.92        8.47           14        3.99        8.28
       SUGARCANE GROWERS COOP OF FLORIDA                  2.26         7.22        4.81           10        3.36         7.42        5.46         8.59        6.05        8.80
       SUGARLAND HARVESTING                               2.40         2.50        1.42         1.47        1.14         1.35        2.43         2.90        1.61        1.93
       TRUCANE SUGAR                                      0.00         0.09        0.28         0.39        0.00         0.00        0.45         0.98
       US SUGAR                                           6.00         7.18        5.92         6.82        2.41         2.90          11           14        7.17        7.94
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 35 of 77
Table B-8: Maximum EC Concentrations at Indiantown
                                                             2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                    Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                                 275          845         125          773         147          346         305          671         159          286
       INDEPENDENT HARVESTING                               10           14        9.33           12          18           21          14           19        4.01         6.49
       J&J AG PRODUCTS                                      10           27          16           19          13           21          34          104          36           46
       OKEELANTA SUGAR                                      51           57          43           68          64          133          52           69          41           53
 1-HR  OSCEOLA FARMS                                       138          845          55          128          85          346         187          451         100          286
       SUGARCANE GROWERS COOP OF FLORIDA                    71          409         115          773          80          213         139          492          93          225
       SUGARLAND HARVESTING                                 65           96          56           90          20           25          80          110          33           40
       TRUCANE SUGAR                                      0.30           25          17           40        0.00         0.00          33          157
       US SUGAR                                            114          309          85          134          42           74         187          375         131         183
       All                                                 116          432          61          382          72          139         167          248          64         161
       INDEPENDENT HARVESTING                             2.53         3.97        2.35         3.18        5.69         9.67        5.73         6.81        1.21        2.39
       J&J AG PRODUCTS                                    2.58         6.78        5.19         6.59        3.23         5.38          16           39          14          17
       OKEELANTA SUGAR                                      15           17          12           18          16           33          20           23          21          24
 4-HR  OSCEOLA FARMS                                        35          432          16           89          50          139          66          154          39          72
       SUGARCANE GROWERS COOP OF FLORIDA                    33          373          47          382          43          114          49          138          35         144
       SUGARLAND HARVESTING                                 31           38          14           22          13           14          30           35          14          15
       TRUCANE SUGAR                                      0.07         6.17        6.47           10        0.00         0.00          13           43
       US SUGAR                                             49           77          27           38          18           23          61           98          51          70
       All                                                  67          288          38          191          43          117          89          154          41         135
       INDEPENDENT HARVESTING                             1.26         1.98        1.17         1.59        3.28         5.02        2.87         3.40        0.67        1.59
       J&J AG PRODUCTS                                    1.31         3.39        3.46         4.64        1.61         2.69        9.96           27        7.84        9.14
       OKEELANTA SUGAR                                    8.90         9.99        6.15         9.87        8.04           17          13           21          11          15
 8-HR  OSCEOLA FARMS                                        23          288          11           44          29          117          54          133          19          47
       SUGARCANE GROWERS COOP OF FLORIDA                    23          187          24          191          21           61          36           88          20         122
       SUGARLAND HARVESTING                                 13           19        7.00           11        6.53         7.14          16           18        8.33        8.63
       TRUCANE SUGAR                                      0.04         3.09        3.35         5.05        0.00         0.00        6.27           22
       US SUGAR                                             26           39          15           20          12           16          42           72          31          44
       All                                                  22           96          14           64          15           39          30           51          14          55
       INDEPENDENT HARVESTING                             0.42         0.66        0.39         0.53        1.09         1.67        0.99         1.13        0.29        0.53
       J&J AG PRODUCTS                                    0.44         1.13        1.15         1.55        0.54         0.90        3.32         9.07        2.61        3.05
       OKEELANTA SUGAR                                    2.97         3.33        2.05         3.29        2.68         5.55        4.28         7.01        3.66        5.01
 24-HR OSCEOLA FARMS                                      7.69           96        3.81           15          14           39          18           44          11          19
       SUGARCANE GROWERS COOP OF FLORIDA                  7.63           62        7.88           64        7.10           20          12           29        7.87          50
       SUGARLAND HARVESTING                               4.04         6.28        2.33         3.74        2.18         2.38        5.22         5.96        2.78        2.88
       TRUCANE SUGAR                                      0.01         1.03        1.12         1.68        0.00         0.00        2.09         7.49
       US SUGAR                                           9.37           13        4.91         6.51        4.02         5.48          14           24          10          15
       All                                                0.70         1.01        0.58         0.77        0.46         0.63        1.13         1.43        0.78        0.94
       INDEPENDENT HARVESTING                             0.01         0.01        0.00         0.01        0.01         0.01        0.01         0.01        0.00        0.00
       J&J AG PRODUCTS                                    0.00         0.01        0.01         0.01        0.01         0.01        0.03         0.07        0.02        0.03
       OKEELANTA SUGAR                                    0.03         0.04        0.03         0.04        0.02         0.03        0.06         0.07        0.04        0.05
ANNUAL OSCEOLA FARMS                                      0.11         0.44        0.07         0.14        0.08         0.27        0.29         0.46        0.14        0.28
       SUGARCANE GROWERS COOP OF FLORIDA                  0.08         0.25        0.16         0.35        0.11         0.25        0.19         0.29        0.21        0.30
       SUGARLAND HARVESTING                               0.08         0.09        0.05         0.05        0.04         0.05        0.08         0.10        0.06        0.07
       TRUCANE SUGAR                                      0.00         0.00        0.01         0.01        0.00         0.00        0.02         0.03
       US SUGAR                                           0.21         0.25        0.20         0.23        0.08         0.10        0.39         0.47        0.25        0.27
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 36 of 77
Table B-12: Maximum NH3 Concentrations at Indiantown
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                            2,958        9,088       1,341        8,314       1,576        3,717       3,280        7,218       1,704        3,078
       INDEPENDENT HARVESTING                           109          147         100          127         195          228         151          206          43           70
       J&J AG PRODUCTS                                  111          291         168          202         139          227         366        1,113         392          495
       OKEELANTA SUGAR                                  552          615         462          734         691        1,433         563          742         438          568
 1-HR  OSCEOLA FARMS                                  1,485        9,088         590        1,380         916        3,717       2,015        4,846       1,077        3,078
       SUGARCANE GROWERS COOP OF FLORIDA                765        4,397       1,241        8,314         857        2,289       1,499        5,289         998        2,414
       SUGARLAND HARVESTING                             704        1,030         602          965         214          264         862        1,180         354          426
       TRUCANE SUGAR                                   3.21          266         186          435        0.00         0.00         358        1,683
       US SUGAR                                       1,224        3,319         916        1,445         448          798       2,011        4,026       1,411       1,968
       All                                            1,249        4,646         651        4,109         779        1,496       1,790        2,662         687       1,732
       INDEPENDENT HARVESTING                            27           43          25           34          61          104          62           73          13          26
       J&J AG PRODUCTS                                   28           73          56           71          35           58         172          416         152         184
       OKEELANTA SUGAR                                  160          181         132          192         173          358         211          244         224         261
 4-HR  OSCEOLA FARMS                                    372        4,646         176          953         532        1,496         714        1,651         414         770
       SUGARCANE GROWERS COOP OF FLORIDA                359        4,014         508        4,109         458        1,223         524        1,486         378       1,547
       SUGARLAND HARVESTING                             333          405         150          241         140          153         317          377         151         162
       TRUCANE SUGAR                                   0.80           66          70          109        0.00         0.00         135          467
       US SUGAR                                         531          831         285          409         190          252         660        1,052         550         752
       All                                              724        3,094         406        2,054         459        1,255         959        1,652         443       1,452
       INDEPENDENT HARVESTING                            14           21          13           17          35           54          31           37        7.16          17
       J&J AG PRODUCTS                                   14           36          37           50          17           29         107          293          84          98
       OKEELANTA SUGAR                                   96          107          66          106          86          179         138          226         118         161
 8-HR  OSCEOLA FARMS                                    248        3,094         119          477         314        1,255         586        1,426         207         507
       SUGARCANE GROWERS COOP OF FLORIDA                246        2,007         254        2,054         229          651         385          945         213       1,307
       SUGARLAND HARVESTING                             143          203          75          121          70           77         168          192          90          93
       TRUCANE SUGAR                                   0.40           33          36           54        0.00         0.00          67          242
       US SUGAR                                         284          415         158          210         130          177         453          769         335         473
       All                                              241        1,031         149          685         165          418         320          551         152         590
       INDEPENDENT HARVESTING                          4.53         7.11        4.21         5.69          12           18          11           12        3.15        5.68
       J&J AG PRODUCTS                                 4.68           12          12           17        5.79         9.63          36           98          28          33
       OKEELANTA SUGAR                                   32           36          22           35          29           60          46           75          39          54
 24-HR OSCEOLA FARMS                                     83        1,031          41          159         152          418         195          475         116         199
       SUGARCANE GROWERS COOP OF FLORIDA                 82          669          85          685          76          217         128          315          85         536
       SUGARLAND HARVESTING                              43           68          25           40          23           26          56           64          30          31
       TRUCANE SUGAR                                   0.13           11          12           18        0.00         0.00          22           81
       US SUGAR                                         101          138          53           70          43           59         151          256         112         158
       All                                             7.47           11        6.26         8.30        4.90         6.79          12           15        8.41          10
       INDEPENDENT HARVESTING                          0.07         0.07        0.04         0.06        0.09         0.10        0.06         0.07        0.02        0.02
       J&J AG PRODUCTS                                 0.05         0.06        0.11         0.13        0.09         0.10        0.28         0.76        0.26        0.30
       OKEELANTA SUGAR                                 0.37         0.41        0.31         0.42        0.20         0.27        0.65         0.72        0.48        0.57
ANNUAL OSCEOLA FARMS                                   1.15         4.75        0.71         1.50        0.90         2.91        3.11         4.98        1.47        3.04
       SUGARCANE GROWERS COOP OF FLORIDA               0.83         2.65        1.77         3.75        1.24         2.73        2.01         3.16        2.22        3.23
       SUGARLAND HARVESTING                            0.88         0.92        0.52         0.54        0.42         0.49        0.89         1.07        0.59        0.71
       TRUCANE SUGAR                                   0.00         0.03        0.10         0.14        0.00         0.00        0.16         0.36
       US SUGAR                                        2.20         2.64        2.18         2.51        0.89         1.07        4.22         5.01        2.64        2.92
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 37 of 77
Table B-16: Maximum NOx Concentrations at Indiantown
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                            4,196       12,893       1,902       11,794       2,236        5,273       4,652       10,240       2,418        4,367
       INDEPENDENT HARVESTING                           154          209         142          181         276          323         214          292          61           99
       J&J AG PRODUCTS                                  158          413         239          287         197          322         519        1,579         556          703
       OKEELANTA SUGAR                                  782          873         655        1,041         980        2,032         799        1,053         622          806
 1-HR  OSCEOLA FARMS                                  2,107       12,893         836        1,958       1,300        5,273       2,858        6,875       1,528        4,367
       SUGARCANE GROWERS COOP OF FLORIDA              1,085        6,237       1,760       11,794       1,216        3,247       2,126        7,503       1,415        3,425
       SUGARLAND HARVESTING                             998        1,462         854        1,369         303          375       1,223        1,674         503          605
       TRUCANE SUGAR                                   4.56          377         265          617        0.00         0.00         508        2,387
       US SUGAR                                       1,736        4,709       1,299        2,050         636        1,133       2,852        5,711       2,002       2,792
       All                                            1,771        6,591         923        5,829       1,105        2,122       2,540        3,777         975       2,457
       INDEPENDENT HARVESTING                            39           61          36           48          87          147          87          104          18          37
       J&J AG PRODUCTS                                   39          103          79          100          49           82         244          591         216         261
       OKEELANTA SUGAR                                  228          257         188          273         245          508         299          347         318         370
 4-HR  OSCEOLA FARMS                                    527        6,591         250        1,353         755        2,122       1,012        2,342         587       1,092
       SUGARCANE GROWERS COOP OF FLORIDA                509        5,695         721        5,829         649        1,735         743        2,108         536       2,195
       SUGARLAND HARVESTING                             473          575         213          342         199          218         450          535         214         230
       TRUCANE SUGAR                                   1.14           94          99          154        0.00         0.00         191          663
       US SUGAR                                         754        1,178         404          580         269          357         936        1,492        780        1,067
       All                                            1,026        4,389         576        2,914         651        1,780       1,361        2,344        629        2,059
       INDEPENDENT HARVESTING                            19           30          18           24          50           77          44           52         10           24
       J&J AG PRODUCTS                                   20           52          53           71          25           41         152          415        119          139
       OKEELANTA SUGAR                                  136          152          94          150         123          254         196          321        167          229
 8-HR  OSCEOLA FARMS                                    352        4,389         169          676         446        1,780         831        2,024        294          719
       SUGARCANE GROWERS COOP OF FLORIDA                349        2,847         361        2,914         325          923         547        1,341        302        1,854
       SUGARLAND HARVESTING                             203          287         107          171         100          109         239          272        127          132
       TRUCANE SUGAR                                   0.57           47          51           77        0.00         0.00          96          343
       US SUGAR                                         402          589         225          298         184          251         642        1,091         475         670
       All                                              342        1,463         211          971         234          593         454          781         216         837
       INDEPENDENT HARVESTING                          6.42           10        5.97         8.08          17           26          15           17        4.47        8.06
       J&J AG PRODUCTS                                 6.64           17          18           24        8.21           14          51          138          40          46
       OKEELANTA SUGAR                                   45           51          31           50          41           85          65          107          56          76
 24-HR OSCEOLA FARMS                                    117        1,463          58          225         216          593         277          675         165         282
       SUGARCANE GROWERS COOP OF FLORIDA                116          949         120          971         108          308         182          447         120         761
       SUGARLAND HARVESTING                              62           96          36           57          33           36          80           91          42          44
       TRUCANE SUGAR                                   0.19           16          17           26        0.00         0.00          32          114
       US SUGAR                                         143          196          75           99          61           84         214          364         158         223
       All                                               11           15        8.88           12        6.95         9.64          17           22          12          14
       INDEPENDENT HARVESTING                          0.10         0.10        0.05         0.09        0.13         0.14        0.08         0.09        0.02        0.03
       J&J AG PRODUCTS                                 0.07         0.09        0.16         0.18        0.13         0.14        0.40         1.07        0.37        0.43
       OKEELANTA SUGAR                                 0.52         0.59        0.44         0.60        0.28         0.39        0.92         1.02        0.68        0.80
ANNUAL OSCEOLA FARMS                                   1.63         6.74        1.01         2.13        1.28         4.13        4.41         7.07        2.08        4.32
       SUGARCANE GROWERS COOP OF FLORIDA               1.18         3.77        2.51         5.32        1.75         3.87        2.85         4.48        3.15        4.59
       SUGARLAND HARVESTING                            1.25         1.30        0.74         0.77        0.60         0.70        1.27         1.51        0.84        1.01
       TRUCANE SUGAR                                   0.00         0.05        0.15         0.20        0.00         0.00        0.23         0.51
       US SUGAR                                        3.13         3.75        3.09         3.56        1.26         1.51        5.99         7.10        3.74        4.14
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 38 of 77
Table B-20: Maximum OC Concentrations at Indiantown
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              275          845         125          773         147          346         305          671         159          286
       INDEPENDENT HARVESTING                            10           14        9.33           12          18           21          14           19        4.01         6.49
       J&J AG PRODUCTS                                   10           27          16           19          13           21          34          104          36           46
       OKEELANTA SUGAR                                   51           57          43           68          64          133          52           69          41           53
 1-HR  OSCEOLA FARMS                                    138          845          55          128          85          346         187          451         100          286
       SUGARCANE GROWERS COOP OF FLORIDA                 71          409         115          773          80          213         139          492          93          225
       SUGARLAND HARVESTING                              65           96          56           90          20           25          80          110          33           40
       TRUCANE SUGAR                                   0.30           25          17           40        0.00         0.00          33          157
       US SUGAR                                         114          309          85          134          42           74         187          375         131         183
       All                                              116          432          61          382          72          139         167          248          64         161
       INDEPENDENT HARVESTING                          2.53         3.97        2.35         3.18        5.69         9.67        5.73         6.81        1.21        2.39
       J&J AG PRODUCTS                                 2.58         6.78        5.19         6.59        3.23         5.38          16           39          14          17
       OKEELANTA SUGAR                                   15           17          12           18          16           33          20           23          21          24
 4-HR  OSCEOLA FARMS                                     35          432          16           89          50          139          66          154          39          72
       SUGARCANE GROWERS COOP OF FLORIDA                 33          373          47          382          43          114          49          138          35         144
       SUGARLAND HARVESTING                              31           38          14           22          13           14          30           35          14          15
       TRUCANE SUGAR                                   0.07         6.17        6.47           10        0.00         0.00          13           43
       US SUGAR                                          49           77          27           38          18           23          61           98          51          70
       All                                               67          288          38          191          43          117          89          154          41         135
       INDEPENDENT HARVESTING                          1.26         1.98        1.17         1.59        3.28         5.02        2.87         3.40        0.67        1.59
       J&J AG PRODUCTS                                 1.31         3.39        3.46         4.64        1.61         2.69        9.96           27        7.84        9.14
       OKEELANTA SUGAR                                 8.90         9.99        6.15         9.87        8.04           17          13           21          11          15
 8-HR  OSCEOLA FARMS                                     23          288          11           44          29          117          54          133          19          47
       SUGARCANE GROWERS COOP OF FLORIDA                 23          187          24          191          21           61          36           88          20         122
       SUGARLAND HARVESTING                              13           19        7.00           11        6.53         7.14          16           18        8.33        8.63
       TRUCANE SUGAR                                   0.04         3.09        3.35         5.05        0.00         0.00        6.27           22
       US SUGAR                                          26           39          15           20          12           16          42           72          31          44
       All                                               22           96          14           64          15           39          30           51          14          55
       INDEPENDENT HARVESTING                          0.42         0.66        0.39         0.53        1.09         1.67        0.99         1.13        0.29        0.53
       J&J AG PRODUCTS                                 0.44         1.13        1.15         1.55        0.54         0.90        3.32         9.07        2.61        3.05
       OKEELANTA SUGAR                                 2.97         3.33        2.05         3.29        2.68         5.55        4.28         7.01        3.66        5.01
 24-HR OSCEOLA FARMS                                   7.69           96        3.81           15          14           39          18           44          11          19
       SUGARCANE GROWERS COOP OF FLORIDA               7.63           62        7.88           64        7.10           20          12           29        7.87          50
       SUGARLAND HARVESTING                            4.04         6.28        2.33         3.74        2.18         2.38        5.22         5.96        2.78        2.88
       TRUCANE SUGAR                                   0.01         1.03        1.12         1.68        0.00         0.00        2.09         7.49
       US SUGAR                                        9.37           13        4.91         6.51        4.02         5.48          14           24          10          15
       All                                             0.70         1.01        0.58         0.77        0.46         0.63        1.13         1.43        0.78        0.94
       INDEPENDENT HARVESTING                          0.01         0.01        0.00         0.01        0.01         0.01        0.01         0.01        0.00        0.00
       J&J AG PRODUCTS                                 0.00         0.01        0.01         0.01        0.01         0.01        0.03         0.07        0.02        0.03
       OKEELANTA SUGAR                                 0.03         0.04        0.03         0.04        0.02         0.03        0.06         0.07        0.04        0.05
ANNUAL OSCEOLA FARMS                                   0.11         0.44        0.07         0.14        0.08         0.27        0.29         0.46        0.14        0.28
       SUGARCANE GROWERS COOP OF FLORIDA               0.08         0.25        0.16         0.35        0.11         0.25        0.19         0.29        0.21        0.30
       SUGARLAND HARVESTING                            0.08         0.09        0.05         0.05        0.04         0.05        0.08         0.10        0.06        0.07
       TRUCANE SUGAR                                   0.00         0.00        0.01         0.01        0.00         0.00        0.02         0.03
       US SUGAR                                        0.21         0.25        0.20         0.23        0.08         0.10        0.39         0.47        0.25        0.27
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 39 of 77
Table B-24: Maximum PAHs Concentrations at Indiantown
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             1.13         3.46        0.51         3.16        0.60         1.41        1.25         2.75        0.65         1.17
       INDEPENDENT HARVESTING                          0.04         0.06        0.04         0.05        0.07         0.09        0.06         0.08        0.02         0.03
       J&J AG PRODUCTS                                 0.04         0.11        0.06         0.08        0.05         0.09        0.14         0.42        0.15         0.19
       OKEELANTA SUGAR                                 0.21         0.23        0.18         0.28        0.26         0.55        0.21         0.28        0.17         0.22
 1-HR  OSCEOLA FARMS                                   0.57         3.46        0.22         0.53        0.35         1.41        0.77         1.84        0.41         1.17
       SUGARCANE GROWERS COOP OF FLORIDA               0.29         1.67        0.47         3.16        0.33         0.87        0.57         2.01        0.38         0.92
       SUGARLAND HARVESTING                            0.27         0.39        0.23         0.37        0.08         0.10        0.33         0.45        0.13         0.16
       TRUCANE SUGAR                                   0.00         0.10        0.07         0.17        0.00         0.00        0.14         0.64
       US SUGAR                                        0.47         1.26        0.35         0.55        0.17         0.30        0.76         1.53        0.54        0.75
       All                                             0.48         1.77        0.25         1.56        0.30         0.57        0.68         1.01        0.26        0.66
       INDEPENDENT HARVESTING                          0.01         0.02        0.01         0.01        0.02         0.04        0.02         0.03        0.00        0.01
       J&J AG PRODUCTS                                 0.01         0.03        0.02         0.03        0.01         0.02        0.07         0.16        0.06        0.07
       OKEELANTA SUGAR                                 0.06         0.07        0.05         0.07        0.07         0.14        0.08         0.09        0.09        0.10
 4-HR  OSCEOLA FARMS                                   0.14         1.77        0.07         0.36        0.20         0.57        0.27         0.63        0.16        0.29
       SUGARCANE GROWERS COOP OF FLORIDA               0.14         1.53        0.19         1.56        0.17         0.47        0.20         0.57        0.14        0.59
       SUGARLAND HARVESTING                            0.13         0.15        0.06         0.09        0.05         0.06        0.12         0.14        0.06        0.06
       TRUCANE SUGAR                                   0.00         0.03        0.03         0.04        0.00         0.00        0.05         0.18
       US SUGAR                                        0.20         0.32        0.11         0.16        0.07         0.10        0.25         0.40        0.21        0.29
       All                                             0.28         1.18        0.15         0.78        0.17         0.48        0.36         0.63        0.17        0.55
       INDEPENDENT HARVESTING                          0.01         0.01        0.00         0.01        0.01         0.02        0.01         0.01        0.00        0.01
       J&J AG PRODUCTS                                 0.01         0.01        0.01         0.02        0.01         0.01        0.04         0.11        0.03        0.04
       OKEELANTA SUGAR                                 0.04         0.04        0.03         0.04        0.03         0.07        0.05         0.09        0.04        0.06
 8-HR  OSCEOLA FARMS                                   0.09         1.18        0.05         0.18        0.12         0.48        0.22         0.54        0.08        0.19
       SUGARCANE GROWERS COOP OF FLORIDA               0.09         0.76        0.10         0.78        0.09         0.25        0.15         0.36        0.08        0.50
       SUGARLAND HARVESTING                            0.05         0.08        0.03         0.05        0.03         0.03        0.06         0.07        0.03        0.04
       TRUCANE SUGAR                                   0.00         0.01        0.01         0.02        0.00         0.00        0.03         0.09
       US SUGAR                                        0.11         0.16        0.06         0.08        0.05         0.07        0.17         0.29        0.13        0.18
       All                                             0.09         0.39        0.06         0.26        0.06         0.16        0.12         0.21        0.06        0.22
       INDEPENDENT HARVESTING                          0.00         0.00        0.00         0.00        0.00         0.01        0.00         0.00        0.00        0.00
       J&J AG PRODUCTS                                 0.00         0.00        0.00         0.01        0.00         0.00        0.01         0.04        0.01        0.01
       OKEELANTA SUGAR                                 0.01         0.01        0.01         0.01        0.01         0.02        0.02         0.03        0.01        0.02
 24-HR OSCEOLA FARMS                                   0.03         0.39        0.02         0.06        0.06         0.16        0.07         0.18        0.04        0.08
       SUGARCANE GROWERS COOP OF FLORIDA               0.03         0.25        0.03         0.26        0.03         0.08        0.05         0.12        0.03        0.20
       SUGARLAND HARVESTING                            0.02         0.03        0.01         0.02        0.01         0.01        0.02         0.02        0.01        0.01
       TRUCANE SUGAR                                   0.00         0.00        0.00         0.01        0.00         0.00        0.01         0.03
       US SUGAR                                        0.04         0.05        0.02         0.03        0.02         0.02        0.06         0.10        0.04        0.06
       All                                             0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.01        0.00        0.00
       INDEPENDENT HARVESTING                          0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       J&J AG PRODUCTS                                 0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       OKEELANTA SUGAR                                 0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
ANNUAL OSCEOLA FARMS                                   0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       SUGARCANE GROWERS COOP OF FLORIDA               0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       SUGARLAND HARVESTING                            0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       TRUCANE SUGAR                                   0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00
       US SUGAR                                        0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 40 of 77
Table B-28: Maximum PM10 Concentrations at Indiantown
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              688        2,114         312        1,934         367          864         763        1,679        396          716
       INDEPENDENT HARVESTING                            25           34          23           30          45           53          35           48          10           16
       J&J AG PRODUCTS                                   26           68          39           47          32           53          85          259          91         115
       OKEELANTA SUGAR                                  128          143         107          171         161          333         131          173        102          132
 1-HR  OSCEOLA FARMS                                    345        2,114         137          321         213          864         469        1,127        250          716
       SUGARCANE GROWERS COOP OF FLORIDA                178        1,022         289        1,934         199          532         348        1,230        232          561
       SUGARLAND HARVESTING                             164          240         140          224          50           62         201          274          82           99
       TRUCANE SUGAR                                   0.75           62          43          101        0.00         0.00          83          391
       US SUGAR                                         285          772         213          336         104          186         468          936         328         458
       All                                              290        1,081         151          956         181          348         416          619         160         403
       INDEPENDENT HARVESTING                          6.32         9.92        5.87         7.94          14           24          14           17        3.02        5.98
       J&J AG PRODUCTS                                 6.46           17          13           16        8.07           13          40           97          35          43
       OKEELANTA SUGAR                                   37           42          31           45          40           83          49           57          52          61
 4-HR  OSCEOLA FARMS                                     86        1,081          41          222         124          348         166          384          96         179
       SUGARCANE GROWERS COOP OF FLORIDA                 84          934         118          956         106          284         122          346          88         360
       SUGARLAND HARVESTING                              78           94          35           56          33           36          74           88          35          38
       TRUCANE SUGAR                                   0.19           15          16           25        0.00         0.00          31          109
       US SUGAR                                         124          193          66           95          44           59         153          245         128         175
       All                                              168          720          94          478         107          292         223          384         103         338
       INDEPENDENT HARVESTING                          3.16         4.96        2.94         3.97        8.19           13        7.17         8.51        1.67        3.97
       J&J AG PRODUCTS                                 3.26         8.47        8.66           12        4.04         6.72          25           68          20          23
       OKEELANTA SUGAR                                   22           25          15           25          20           42          32           53          27          38
 8-HR  OSCEOLA FARMS                                     58          720          28          111          73          292         136          332          48         118
       SUGARCANE GROWERS COOP OF FLORIDA                 57          467          59          478          53          151          90          220          49         304
       SUGARLAND HARVESTING                              33           47          17           28          16           18          39           45          21          22
       TRUCANE SUGAR                                   0.09         7.72        8.37           13        0.00         0.00          16           56
       US SUGAR                                          66           97          37           49          30           41         105          179          78         110
       All                                               56          240          35          159          38           97          74          128          35         137
       INDEPENDENT HARVESTING                          1.05         1.65        0.98         1.32        2.73         4.19        2.48         2.84        0.73        1.32
       J&J AG PRODUCTS                                 1.09         2.82        2.89         3.87        1.35         2.24        8.30           23        6.53        7.61
       OKEELANTA SUGAR                                 7.41         8.32        5.12         8.22        6.70           14          11           18        9.14          13
 24-HR OSCEOLA FARMS                                     19          240        9.54           37          35           97          45          111          27          46
       SUGARCANE GROWERS COOP OF FLORIDA                 19          156          20          159          18           50          30           73          20         125
       SUGARLAND HARVESTING                              10           16        5.83         9.35        5.44         5.95          13           15        6.94        7.19
       TRUCANE SUGAR                                   0.03         2.57        2.81         4.21        0.00         0.00        5.23           19
       US SUGAR                                          23           32          12           16          10           14          35           60          26          37
       All                                             1.74         2.53        1.46         1.93        1.14         1.58        2.81         3.58        1.96        2.34
       INDEPENDENT HARVESTING                          0.02         0.02        0.01         0.01        0.02         0.02        0.01         0.02        0.00        0.00
       J&J AG PRODUCTS                                 0.01         0.02        0.03         0.03        0.02         0.02        0.07         0.18        0.06        0.07
       OKEELANTA SUGAR                                 0.09         0.10        0.07         0.10        0.05         0.06        0.15         0.17        0.11        0.13
ANNUAL OSCEOLA FARMS                                   0.27         1.11        0.17         0.35        0.21         0.68        0.72         1.16        0.34        0.71
       SUGARCANE GROWERS COOP OF FLORIDA               0.19         0.62        0.41         0.87        0.29         0.63        0.47         0.73        0.52        0.75
       SUGARLAND HARVESTING                            0.21         0.21        0.12         0.13        0.10         0.11        0.21         0.25        0.14        0.17
       TRUCANE SUGAR                                   0.00         0.01        0.02         0.03        0.00         0.00        0.04         0.08
       US SUGAR                                        0.51         0.61        0.51         0.58        0.21         0.25        0.98         1.16        0.61        0.68
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 41 of 77
Table B-32: Maximum PM2.5 Concentrations at Indiantown
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              598        1,837         271        1,680         319          751         663        1,459         344         622
       INDEPENDENT HARVESTING                            22           30          20           26          39           46          30           42        8.71           14
       J&J AG PRODUCTS                                   22           59          34           41          28           46          74          225          79         100
       OKEELANTA SUGAR                                  111          124          93          148         140          290         114          150          89         115
 1-HR  OSCEOLA FARMS                                    300        1,837         119          279         185          751         407          979         218         622
       SUGARCANE GROWERS COOP OF FLORIDA                155          889         251        1,680         173          463         303        1,069         202         488
       SUGARLAND HARVESTING                             142          208         122          195          43           53         174          238          72           86
       TRUCANE SUGAR                                   0.65           54          38           88        0.00         0.00          72          340
       US SUGAR                                         247          671         185          292          91          161         406          814         285         398
       All                                              252          939         132          830         157          302         362          538         139         350
       INDEPENDENT HARVESTING                          5.49         8.62        5.10         6.90          12           21          12           15        2.63        5.20
       J&J AG PRODUCTS                                 5.61           15          11           14        7.02           12          35           84          31          37
       OKEELANTA SUGAR                                   32           37          27           39          35           72          43           49          45          53
 4-HR  OSCEOLA FARMS                                     75          939          36          193         108          302         144          334          84         156
       SUGARCANE GROWERS COOP OF FLORIDA                 73          811         103          830          92          247         106          300          76         313
       SUGARLAND HARVESTING                              67           82          30           49          28           31          64           76          30          33
       TRUCANE SUGAR                                   0.16           13          14           22        0.00         0.00          27           94
       US SUGAR                                         107          168          58           83          38           51         133          213         111         152
       All                                              146          625          82          415          93          254         194          334          90         293
       INDEPENDENT HARVESTING                          2.74         4.31        2.55         3.45        7.12           11        6.23         7.40        1.45        3.45
       J&J AG PRODUCTS                                 2.84         7.36        7.52           10        3.51         5.84          22           59          17          20
       OKEELANTA SUGAR                                   19           22          13           21          17           36          28           46          24          33
 8-HR  OSCEOLA FARMS                                     50          625          24           96          63          254         118          288          42         102
       SUGARCANE GROWERS COOP OF FLORIDA                 50          406          51          415          46          132          78          191          43         264
       SUGARLAND HARVESTING                              29           41          15           24          14           16          34           39          18          19
       TRUCANE SUGAR                                   0.08         6.71        7.27           11        0.00         0.00          14           49
       US SUGAR                                          57           84          32           42          26           36          91          155          68          96
       All                                               49          208          30          138          33           85          65          111          31         119
       INDEPENDENT HARVESTING                          0.91         1.44        0.85         1.15        2.37         3.64        2.16         2.47        0.64        1.15
       J&J AG PRODUCTS                                 0.95         2.45        2.51         3.36        1.17         1.95        7.22           20        5.67        6.62
       OKEELANTA SUGAR                                 6.44         7.23        4.45         7.15        5.82           12        9.30           15        7.94          11
 24-HR OSCEOLA FARMS                                     17          208        8.29           32          31           85          39           96          23          40
       SUGARCANE GROWERS COOP OF FLORIDA                 17          135          17          138          15           44          26           64          17         108
       SUGARLAND HARVESTING                            8.78           14        5.07         8.12        4.73         5.17          11           13        6.03        6.25
       TRUCANE SUGAR                                   0.03         2.24        2.44         3.66        0.00         0.00        4.54           16
       US SUGAR                                          20           28          11           14        8.74           12          30           52          23          32
       All                                             1.51         2.20        1.27         1.68        0.99         1.37        2.44         3.11        1.70        2.03
       INDEPENDENT HARVESTING                          0.01         0.01        0.01         0.01        0.02         0.02        0.01         0.01        0.00        0.00
       J&J AG PRODUCTS                                 0.01         0.01        0.02         0.03        0.02         0.02        0.06         0.15        0.05        0.06
       OKEELANTA SUGAR                                 0.07         0.08        0.06         0.08        0.04         0.05        0.13         0.15        0.10        0.11
ANNUAL OSCEOLA FARMS                                   0.23         0.96        0.14         0.30        0.18         0.59        0.63         1.01        0.30        0.62
       SUGARCANE GROWERS COOP OF FLORIDA               0.17         0.54        0.36         0.76        0.25         0.55        0.41         0.64        0.45        0.65
       SUGARLAND HARVESTING                            0.18         0.19        0.11         0.11        0.08         0.10        0.18         0.22        0.12        0.14
       TRUCANE SUGAR                                   0.00         0.01        0.02         0.03        0.00         0.00        0.03         0.07
       US SUGAR                                        0.45         0.53        0.44         0.51        0.18         0.22        0.85         1.01        0.53        0.59
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 42 of 77
Table B-36: Maximum SOx Concentrations at Indiantown
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              227          697         103          638         121          285         252          554         131          236
       INDEPENDENT HARVESTING                          8.34           11        7.70         9.78          15           17          12           16        3.31         5.35
       J&J AG PRODUCTS                                 8.52           22          13           16          11           17          28           85          30           38
       OKEELANTA SUGAR                                   42           47          35           56          53          110          43           57          34           44
 1-HR  OSCEOLA FARMS                                    114          697          45          106          70          285         155          372          83          236
       SUGARCANE GROWERS COOP OF FLORIDA                 59          337          95          638          66          176         115          406          77          185
       SUGARLAND HARVESTING                              54           79          46           74          16           20          66           91          27           33
       TRUCANE SUGAR                                   0.25           20          14           33        0.00         0.00          27          129
       US SUGAR                                          94          255          70          111          34           61         154          309         108         151
       All                                               96          357          50          315          60          115         137          204          53         133
       INDEPENDENT HARVESTING                          2.08         3.27        1.94         2.62        4.70         7.98        4.73         5.62        1.00        1.98
       J&J AG PRODUCTS                                 2.13         5.59        4.28         5.43        2.66         4.44          13           32          12          14
       OKEELANTA SUGAR                                   12           14          10           15          13           27          16           19          17          20
 4-HR  OSCEOLA FARMS                                     29          357          14           73          41          115          55          127          32          59
       SUGARCANE GROWERS COOP OF FLORIDA                 28          308          39          315          35           94          40          114          29         119
       SUGARLAND HARVESTING                              26           31          12           19          11           12          24           29          12          12
       TRUCANE SUGAR                                   0.06         5.09        5.34         8.34        0.00         0.00          10           36
       US SUGAR                                          41           64          22           31          15           19          51           81          42          58
       All                                               56          237          31          158          35           96          74          127          34         111
       INDEPENDENT HARVESTING                          1.04         1.64        0.97         1.31        2.70         4.15        2.37         2.81        0.55        1.31
       J&J AG PRODUCTS                                 1.08         2.80        2.86         3.83        1.33         2.22        8.22           22        6.46        7.54
       OKEELANTA SUGAR                                 7.34         8.24        5.07         8.14        6.63           14          11           17        9.05          12
 8-HR  OSCEOLA FARMS                                     19          237        9.15           37          24           96          45          109          16          39
       SUGARCANE GROWERS COOP OF FLORIDA                 19          154          20          158          18           50          30           73          16         100
       SUGARLAND HARVESTING                              11           16        5.77         9.26        5.39         5.89          13           15        6.87        7.12
       TRUCANE SUGAR                                   0.03         2.55        2.76         4.17        0.00         0.00        5.18           19
       US SUGAR                                          22           32          12           16        9.96           14          35           59          26          36
       All                                               19           79          11           53          13           32          25           42          12          45
       INDEPENDENT HARVESTING                          0.35         0.55        0.32         0.44        0.90         1.38        0.82         0.94        0.24        0.44
       J&J AG PRODUCTS                                 0.36         0.93        0.95         1.28        0.44         0.74        2.74         7.49        2.15        2.51
       OKEELANTA SUGAR                                 2.45         2.75        1.69         2.71        2.21         4.58        3.53         5.78        3.02        4.13
 24-HR OSCEOLA FARMS                                   6.35           79        3.15           12          12           32          15           36        8.91          15
       SUGARCANE GROWERS COOP OF FLORIDA               6.29           51        6.50           53        5.86           17        9.85           24        6.49          41
       SUGARLAND HARVESTING                            3.34         5.18        1.92         3.09        1.80         1.96        4.30         4.91        2.29        2.37
       TRUCANE SUGAR                                   0.01         0.85        0.93         1.39        0.00         0.00        1.73         6.18
       US SUGAR                                        7.73           11        4.05         5.37        3.32         4.52          12           20        8.56          12
       All                                             0.57         0.84        0.48         0.64        0.38         0.52        0.93         1.18        0.65        0.77
       INDEPENDENT HARVESTING                          0.01         0.01        0.00         0.00        0.01         0.01        0.00         0.00        0.00        0.00
       J&J AG PRODUCTS                                 0.00         0.00        0.01         0.01        0.01         0.01        0.02         0.06        0.02        0.02
       OKEELANTA SUGAR                                 0.03         0.03        0.02         0.03        0.02         0.02        0.05         0.06        0.04        0.04
ANNUAL OSCEOLA FARMS                                   0.09         0.36        0.05         0.12        0.07         0.22        0.24         0.38        0.11        0.23
       SUGARCANE GROWERS COOP OF FLORIDA               0.06         0.20        0.14         0.29        0.09         0.21        0.15         0.24        0.17        0.25
       SUGARLAND HARVESTING                            0.07         0.07        0.04         0.04        0.03         0.04        0.07         0.08        0.05        0.05
       TRUCANE SUGAR                                   0.00         0.00        0.01         0.01        0.00         0.00        0.01         0.03
       US SUGAR                                        0.17         0.20        0.17         0.19        0.07         0.08        0.32         0.38        0.20        0.22
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 43 of 77
Table B-40: Maximum TSP Concentrations at Indiantown
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                            1,376        4,227         623        3,867         733        1,729       1,525        3,357        793         1,432
       INDEPENDENT HARVESTING                            51           69          47           59          91          106          70           96          20           32
       J&J AG PRODUCTS                                   52          136          78           94          65          106         170          518        182           230
       OKEELANTA SUGAR                                  257          286         215          341         321          666         262          345        204           264
 1-HR  OSCEOLA FARMS                                    691        4,227         274          642         426        1,729         937        2,254        501         1,432
       SUGARCANE GROWERS COOP OF FLORIDA                356        2,045         577        3,867         399        1,065         697        2,460        464         1,123
       SUGARLAND HARVESTING                             327          479         280          449          99          123         401          549        165           198
       TRUCANE SUGAR                                   1.49          124          87          202        0.00         0.00         167          783
       US SUGAR                                         569        1,544         426          672         208          371         935        1,872         656         916
       All                                              581        2,161         303        1,911         362          696         833        1,238         320         806
       INDEPENDENT HARVESTING                            13           20          12           16          28           48          29           34        6.05          12
       J&J AG PRODUCTS                                   13           34          26           33          16           27          80          194          71          86
       OKEELANTA SUGAR                                   75           84          61           89          80          167          98          114         104         121
 4-HR  OSCEOLA FARMS                                    173        2,161          82          443         248          696         332          768         193         358
       SUGARCANE GROWERS COOP OF FLORIDA                167        1,867         236        1,911         213          569         244          691         176         720
       SUGARLAND HARVESTING                             155          188          70          112          65           71         148          175          70          75
       TRUCANE SUGAR                                   0.37           31          32           51        0.00         0.00          63          217
       US SUGAR                                         247          386         133          190          88          117         307          489         256         350
       All                                              337        1,439         189          956         213          584         446          768         206         675
       INDEPENDENT HARVESTING                          6.32         9.92        5.87         7.94          16           25          14           17        3.33        7.93
       J&J AG PRODUCTS                                 6.53           17          17           23        8.07           13          50          136          39          46
       OKEELANTA SUGAR                                   44           50          31           49          40           83          64          105          55          75
 8-HR  OSCEOLA FARMS                                    115        1,439          55          222         146          584         272          663          96         236
       SUGARCANE GROWERS COOP OF FLORIDA                114          934         118          956         106          303         179          440          99         608
       SUGARLAND HARVESTING                              66           94          35           56          33           36          78           89          42          43
       TRUCANE SUGAR                                   0.19           15          17           25        0.00         0.00          31          112
       US SUGAR                                         132          193          74           98          60           82         211          358         156         220
       All                                              112          480          69          319          77          195         149          256          71         274
       INDEPENDENT HARVESTING                          2.11         3.31        1.96         2.65        5.46         8.37        4.97         5.67        1.46        2.64
       J&J AG PRODUCTS                                 2.18         5.65        5.77         7.74        2.69         4.48          17           45          13          15
       OKEELANTA SUGAR                                   15           17          10           16          13           28          21           35          18          25
 24-HR OSCEOLA FARMS                                     38          480          19           74          71          195          91          221          54          93
       SUGARCANE GROWERS COOP OF FLORIDA                 38          311          39          319          36          101          60          147          39         249
       SUGARLAND HARVESTING                              20           31          12           19          11           12          26           30          14          14
       TRUCANE SUGAR                                   0.06         5.15        5.62         8.42        0.00         0.00          10           37
       US SUGAR                                          47           64          25           33          20           27          70          119          52          73
       All                                             3.48         5.07        2.91         3.86        2.28         3.16        5.63         7.16        3.91        4.68
       INDEPENDENT HARVESTING                          0.03         0.03        0.02         0.03        0.04         0.05        0.03         0.03        0.01        0.01
       J&J AG PRODUCTS                                 0.02         0.03        0.05         0.06        0.04         0.05        0.13         0.35        0.12        0.14
       OKEELANTA SUGAR                                 0.17         0.19        0.14         0.20        0.09         0.13        0.30         0.33        0.22        0.26
ANNUAL OSCEOLA FARMS                                   0.53         2.21        0.33         0.70        0.42         1.35        1.45         2.32        0.68        1.42
       SUGARCANE GROWERS COOP OF FLORIDA               0.39         1.23        0.82         1.74        0.57         1.27        0.93         1.47        1.03        1.50
       SUGARLAND HARVESTING                            0.41         0.43        0.24         0.25        0.20         0.23        0.42         0.50        0.28        0.33
       TRUCANE SUGAR                                   0.00         0.02        0.05         0.07        0.00         0.00        0.08         0.17
       US SUGAR                                        1.03         1.23        1.01         1.17        0.41         0.50        1.96         2.33        1.23        1.36
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 44 of 77
Table B-44: Maximum VOCs Concentrations at Indiantown
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              894        2,748         405        2,514         476        1,124         992        2,182        515          931
       INDEPENDENT HARVESTING                            33           45          30           39          59           69          46           62          13           21
       J&J AG PRODUCTS                                   34           88          51           61          42           69         111          336        118          150
       OKEELANTA SUGAR                                  167          186         140          222         209          433         170          224        132          172
 1-HR  OSCEOLA FARMS                                    449        2,748         178          417         277        1,124         609        1,465        326          931
       SUGARCANE GROWERS COOP OF FLORIDA                231        1,329         375        2,514         259          692         453        1,599        302          730
       SUGARLAND HARVESTING                             213          311         182          292          65           80         261          357        107          129
       TRUCANE SUGAR                                   0.97           80          56          131        0.00         0.00         108          509
       US SUGAR                                         370        1,004         277          437         135          241         608        1,217         427         595
       All                                              377        1,405         197        1,242         236          452         541          805         208         524
       INDEPENDENT HARVESTING                          8.21           13        7.63           10          19           31          19           22        3.93        7.78
       J&J AG PRODUCTS                                 8.40           22          17           21          11           17          52          126          46          56
       OKEELANTA SUGAR                                   49           55          40           58          52          108          64           74          68          79
 4-HR  OSCEOLA FARMS                                    112        1,405          53          288         161          452         216          499         125         233
       SUGARCANE GROWERS COOP OF FLORIDA                109        1,214         154        1,242         138          370         158          449         114         468
       SUGARLAND HARVESTING                             101          122          45           73          42           46          96          114          46          49
       TRUCANE SUGAR                                   0.24           20          21           33        0.00         0.00          41          141
       US SUGAR                                         161          251          86          124          57           76         200          318         166         227
       All                                              219          935         123          621         139          379         290          499         134         439
       INDEPENDENT HARVESTING                          4.11         6.45        3.82         5.16          11           16        9.32           11        2.17        5.16
       J&J AG PRODUCTS                                 4.24           11          11           15        5.25         8.74          32           88          25          30
       OKEELANTA SUGAR                                   29           32          20           32          26           54          42           68          36          49
 8-HR  OSCEOLA FARMS                                     75          935          36          144          95          379         177          431          63         153
       SUGARCANE GROWERS COOP OF FLORIDA                 74          607          77          621          69          197         116          286          64         395
       SUGARLAND HARVESTING                              43           61          23           36          21           23          51           58          27          28
       TRUCANE SUGAR                                   0.12           10          11           16        0.00         0.00          20           73
       US SUGAR                                          86          126          48           64          39           53         137          233         101         143
       All                                               73          312          45          207          50          126          97          166          46         178
       INDEPENDENT HARVESTING                          1.37         2.15        1.27         1.72        3.55         5.44        3.23         3.69        0.95        1.72
       J&J AG PRODUCTS                                 1.41         3.67        3.75         5.03        1.75         2.91          11           29        8.49        9.90
       OKEELANTA SUGAR                                 9.64           11        6.66           11        8.71           18          14           23          12          16
 24-HR OSCEOLA FARMS                                     25          312          12           48          46          126          59          144          35          60
       SUGARCANE GROWERS COOP OF FLORIDA                 25          202          26          207          23           66          39           95          26         162
       SUGARLAND HARVESTING                              13           20        7.58           12        7.07         7.73          17           19        9.03        9.35
       TRUCANE SUGAR                                   0.04         3.34        3.65         5.47        0.00         0.00        6.80           24
       US SUGAR                                          30           42          16           21          13           18          46           78          34          48
       All                                             2.26         3.29        1.89         2.51        1.48         2.05        3.66         4.66        2.54        3.04
       INDEPENDENT HARVESTING                          0.02         0.02        0.01         0.02        0.03         0.03        0.02         0.02        0.00        0.01
       J&J AG PRODUCTS                                 0.02         0.02        0.03         0.04        0.03         0.03        0.09         0.23        0.08        0.09
       OKEELANTA SUGAR                                 0.11         0.13        0.09         0.13        0.06         0.08        0.20         0.22        0.14        0.17
ANNUAL OSCEOLA FARMS                                   0.35         1.44        0.22         0.45        0.27         0.88        0.94         1.51        0.44        0.92
       SUGARCANE GROWERS COOP OF FLORIDA               0.25         0.80        0.53         1.13        0.37         0.82        0.61         0.95        0.67        0.98
       SUGARLAND HARVESTING                            0.27         0.28        0.16         0.16        0.13         0.15        0.27         0.32        0.18        0.21
       TRUCANE SUGAR                                   0.00         0.01        0.03         0.04        0.00         0.00        0.05         0.11
       US SUGAR                                        0.67         0.80        0.66         0.76        0.27         0.32        1.28         1.51        0.80        0.88
                    Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 45 of 77
Table B-5: Maximum CO Concentrations at Moore Haven
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                          15,680       42,151       8,858       84,606       9,388       81,178      15,355       54,693       6,477       83,469
       INDEPENDENT HARVESTING                        8,954       41,370       4,528       84,606       1,973       25,255      12,593       54,190       3,594       10,941
       J&J AG PRODUCTS                               1,249        1,810       1,262        1,443         832        1,546       1,527        1,776       1,053        1,138
       OKEELANTA SUGAR                               2,931        3,081       1,828        1,948       1,806        2,593       1,760        3,079       1,738        1,786
 1-HR  OSCEOLA FARMS                                 3,356        3,771       1,064        1,238       1,153        1,299       2,463        2,868       2,065        2,408
       SUGARCANE GROWERS COOP OF FLORIDA             4,516        4,708       1,142        1,279       1,073        1,554       5,760        6,552       2,352        3,141
       SUGARLAND HARVESTING                         15,680       33,746       5,760       20,426       3,904       80,581       5,288       13,423       5,734       83,469
       TRUCANE SUGAR                                   786          841         584          644         268          299         352          388
       US SUGAR                                      4,576        6,008       2,665        3,378       2,767        2,899      11,120       25,551       2,682       5,430
       All                                           4,124       29,955       3,827       41,360       4,123       42,396       6,247       26,853       3,259      32,561
       INDEPENDENT HARVESTING                        2,271       29,619       1,156       41,360         494       10,235       4,766       26,562       1,302       2,876
       J&J AG PRODUCTS                                 490        1,158         541          688         345          440         453          513         667         785
       OKEELANTA SUGAR                               1,807        1,863       1,129        1,159       1,173        1,350       1,160        1,244       1,089       1,158
 4-HR  OSCEOLA FARMS                                 1,824        1,896         560          590         538          599         712          773         570         858
       SUGARCANE GROWERS COOP OF FLORIDA             2,254        2,512         705          717         627          638       1,872        1,921         829       1,069
       SUGARLAND HARVESTING                          4,124        8,437       2,333        8,343       1,294       42,134       1,829        4,751       2,208      32,561
       TRUCANE SUGAR                                   299          363         228          314         121          144          88           97
       US SUGAR                                      1,672        1,954       1,361        1,466       1,230        1,469       3,657       18,399       1,473       2,157
       All                                           2,429       29,682       2,818       20,680       2,257       23,079       6,009       24,353       2,684      24,240
       INDEPENDENT HARVESTING                        1,322       29,288         579       20,680         248        7,668       4,387       24,082         695       1,864
       J&J AG PRODUCTS                                 245          585         303          396         190          280         341          411         489         651
       OKEELANTA SUGAR                               1,209        1,250         699          722         715          871         669          771         545         579
 8-HR  OSCEOLA FARMS                                 1,042        1,084         287          303         269          299         490          530         410         429
       SUGARCANE GROWERS COOP OF FLORIDA             1,130        1,260         431          486         335          355       1,369        1,391         434         633
       SUGARLAND HARVESTING                          2,100        4,218       1,520        6,361         866       22,865       1,438        3,935       1,714      23,421
       TRUCANE SUGAR                                   171          208         171          220          63           78          46           54
       US SUGAR                                      1,044        1,171         944        1,096         862        1,037       3,197       10,301        814        1,104
       All                                             914        9,894         939        6,893         996        7,693       2,003        8,118        895        8,080
       INDEPENDENT HARVESTING                          456        9,763         193        6,893          83        2,749       1,462        8,027        232          621
       J&J AG PRODUCTS                                  82          195         101          132          63           93         114          137        163          217
       OKEELANTA SUGAR                                 403          417         235          241         238          290         223          257        212          236
 24-HR OSCEOLA FARMS                                   317          330          96          101          90          100         163          177        139          147
       SUGARCANE GROWERS COOP OF FLORIDA               499          519         144          162         116          123         456          464        145          211
       SUGARLAND HARVESTING                            783        1,542         507        2,120         289        7,622         479        1,312        571        7,807
       TRUCANE SUGAR                                    52           63          57           73          21           26          15           18
       US SUGAR                                        348          390         315          365         287          346       1,066        3,434         327         444
       All                                              61           88          66           87          47          105          75           99          73         115
       INDEPENDENT HARVESTING                         5.70           29        3.36           22        0.99         9.79        6.85           30        2.61        4.89
       J&J AG PRODUCTS                                1.43         1.67        2.31         2.94        1.03         1.13        1.96         2.11        3.93        4.08
       OKEELANTA SUGAR                                4.36         4.82        8.62         8.93        4.15         4.45        5.60         5.87        6.83        7.33
ANNUAL OSCEOLA FARMS                                  3.89         4.10        3.47         3.62        3.47         3.56        5.47         5.63        5.91        6.18
       SUGARCANE GROWERS COOP OF FLORIDA              4.43         4.75        6.11         6.24        6.21         6.58        6.87         7.00        6.26        6.37
       SUGARLAND HARVESTING                             25           29          23           33          17           77          15           21          20          64
       TRUCANE SUGAR                                  0.42         0.43        0.62         0.65        0.15         0.17        0.11         0.13
       US SUGAR                                         14           15          15           15          11           12          29           39          24          27
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 46 of 77
Table B-10: Maximum EC Concentrations at Moore Haven
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             536        1,441         303        2,893         321        2,775         525        1,870        221         2,854
       INDEPENDENT HARVESTING                          306        1,414         155        2,893          67          863         431        1,853        123           374
       J&J AG PRODUCTS                                  43           62          43           49          28           53          52           61          36           39
       OKEELANTA SUGAR                                 100          105          63           67          62           89          60          105          59           61
 1-HR  OSCEOLA FARMS                                   115          129          36           42          39           44          84           98          71           82
       SUGARCANE GROWERS COOP OF FLORIDA               154          161          39           44          37           53         197          224          80          107
       SUGARLAND HARVESTING                            536        1,154         197          698         133        2,755         181          459        196         2,854
       TRUCANE SUGAR                                    27           29          20           22        9.17           10          12           13
       US SUGAR                                        156          205          91          115          95           99         380          874         92          186
       All                                             141        1,024         131        1,414         141        1,449         214          918        111        1,113
       INDEPENDENT HARVESTING                           78        1,013          40        1,414          17          350         163          908         45           98
       J&J AG PRODUCTS                                  17           40          19           24          12           15          15           18         23           27
       OKEELANTA SUGAR                                  62           64          39           40          40           46          40           43         37           40
 4-HR  OSCEOLA FARMS                                    62           65          19           20          18           20          24           26         19           29
       SUGARCANE GROWERS COOP OF FLORIDA                77           86          24           25          21           22          64           66         28           37
       SUGARLAND HARVESTING                            141          288          80          285          44        1,440          63          162         76        1,113
       TRUCANE SUGAR                                    10           12        7.78           11        4.12         4.92        3.01         3.32
       US SUGAR                                         57           67          47           50          42           50         125          629          50          74
       All                                              83        1,015          96          707          77          789         205          833          92         829
       INDEPENDENT HARVESTING                           45        1,001          20          707        8.47          262         150          823          24          64
       J&J AG PRODUCTS                                8.38           20          10           14        6.51         9.58          12           14          17          22
       OKEELANTA SUGAR                                  41           43          24           25          24           30          23           26          19          20
 8-HR  OSCEOLA FARMS                                    36           37        9.81           10        9.19           10          17           18          14          15
       SUGARCANE GROWERS COOP OF FLORIDA                39           43          15           17          11           12          47           48          15          22
       SUGARLAND HARVESTING                             72          144          52          217          30          782          49          135          59         801
       TRUCANE SUGAR                                  5.85         7.10        5.83         7.51        2.17         2.67        1.59         1.85
       US SUGAR                                         36           40          32           37          29           35         109          352          28          38
       All                                              31          338          32          236          34          263          68          278          31         276
       INDEPENDENT HARVESTING                           16          334        6.60          236        2.82           94          50          274        7.92          21
       J&J AG PRODUCTS                                2.79         6.67        3.46         4.51        2.17         3.19        3.88         4.69        5.57        7.42
       OKEELANTA SUGAR                                  14           14        8.02         8.23        8.15         9.93        7.63         8.79        7.25        8.07
 24-HR OSCEOLA FARMS                                    11           11        3.27         3.45        3.06         3.41        5.59         6.04        4.77        5.02
       SUGARCANE GROWERS COOP OF FLORIDA                17           18        4.91         5.54        3.95         4.21          16           16        4.94        7.22
       SUGARLAND HARVESTING                             27           53          17           72        9.88          261          16           45          20         267
       TRUCANE SUGAR                                  1.78         2.16        1.94         2.50        0.72         0.89        0.53         0.62
       US SUGAR                                         12           13          11           12        9.83           12          36          117          11          15
       All                                            2.08         3.01        2.25         2.96        1.62         3.61        2.58         3.39        2.49        3.92
       INDEPENDENT HARVESTING                         0.19         1.00        0.11         0.75        0.03         0.33        0.23         1.03        0.09        0.17
       J&J AG PRODUCTS                                0.05         0.06        0.08         0.10        0.04         0.04        0.07         0.07        0.13        0.14
       OKEELANTA SUGAR                                0.15         0.16        0.29         0.31        0.14         0.15        0.19         0.20        0.23        0.25
ANNUAL OSCEOLA FARMS                                  0.13         0.14        0.12         0.12        0.12         0.12        0.19         0.19        0.20        0.21
       SUGARCANE GROWERS COOP OF FLORIDA              0.15         0.16        0.21         0.21        0.21         0.22        0.23         0.24        0.21        0.22
       SUGARLAND HARVESTING                           0.85         0.98        0.78         1.13        0.60         2.65        0.52         0.71        0.69        2.17
       TRUCANE SUGAR                                  0.01         0.01        0.02         0.02        0.01         0.01        0.00         0.00
       US SUGAR                                       0.49         0.51        0.51         0.53        0.39         0.41        0.99         1.34        0.82        0.92
                    Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 47 of 77
Table B-15: Maximum NH3 Concentrations at Moore Haven
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                           5,763       15,491       3,256       31,094       3,450       29,835       5,643       20,101       2,380       30,677
       INDEPENDENT HARVESTING                        3,291       15,204       1,664       31,094         725        9,282       4,628       19,916       1,321        4,021
       J&J AG PRODUCTS                                 459          665         464          530         306          568         561          653         387          418
       OKEELANTA SUGAR                               1,077        1,133         672          716         664          953         647        1,131         639          656
 1-HR  OSCEOLA FARMS                                 1,233        1,386         391          455         424          477         905        1,054         759          885
       SUGARCANE GROWERS COOP OF FLORIDA             1,660        1,730         420          470         394          571       2,117        2,408         864        1,154
       SUGARLAND HARVESTING                          5,763       12,402       2,117        7,507       1,435       29,615       1,944        4,933       2,107       30,677
       TRUCANE SUGAR                                   289          309         215          237          99          110         130          143
       US SUGAR                                      1,682        2,208         979        1,241       1,017        1,065       4,087        9,391         986       1,996
       All                                           1,516       11,009       1,407       15,201       1,515       15,581       2,296        9,869       1,198      11,967
       INDEPENDENT HARVESTING                          834       10,886         425       15,201         181        3,762       1,752        9,762         478       1,057
       J&J AG PRODUCTS                                 180          425         199          253         127          162         166          188         245         288
       OKEELANTA SUGAR                                 664          685         415          426         431          496         426          457         400         426
 4-HR  OSCEOLA FARMS                                   670          697         206          217         198          220         262          284         210         315
       SUGARCANE GROWERS COOP OF FLORIDA               829          923         259          264         230          234         688          706         305         393
       SUGARLAND HARVESTING                          1,516        3,101         857        3,066         476       15,485         672        1,746         812      11,967
       TRUCANE SUGAR                                   110          134          84          116          44           53          32           36
       US SUGAR                                        615          718         500          539         452          540       1,344        6,762        541          793
       All                                             893       10,909       1,036        7,600         830        8,482       2,209        8,950        986        8,909
       INDEPENDENT HARVESTING                          486       10,764         213        7,600          91        2,818       1,612        8,851        255          685
       J&J AG PRODUCTS                                  90          215         111          145          70          103         125          151        180          239
       OKEELANTA SUGAR                                 444          460         257          265         263          320         246          283        200          213
 8-HR  OSCEOLA FARMS                                   383          398         105          111          99          110         180          195        151          158
       SUGARCANE GROWERS COOP OF FLORIDA               415          463         159          179         123          131         503          511        159          233
       SUGARLAND HARVESTING                            772        1,550         559        2,338         318        8,403         528        1,446        630        8,608
       TRUCANE SUGAR                                    63           76          63           81          23           29          17           20
       US SUGAR                                        384          430         347          403         317          381       1,175        3,786        299          406
       All                                             336        3,636         345        2,533         366        2,827         736        2,983        329        2,970
       INDEPENDENT HARVESTING                          168        3,588          71        2,533          30        1,010         537        2,950         85          228
       J&J AG PRODUCTS                                  30           72          37           48          23           34          42           50         60           80
       OKEELANTA SUGAR                                 148          153          86           88          88          107          82           94         78           87
 24-HR OSCEOLA FARMS                                   117          121          35           37          33           37          60           65         51           54
       SUGARCANE GROWERS COOP OF FLORIDA               183          191          53           60          42           45         168          170         53           78
       SUGARLAND HARVESTING                            288          567         186          779         106        2,801         176          482        210        2,869
       TRUCANE SUGAR                                    19           23          21           27        7.78         9.57        5.69         6.63
       US SUGAR                                        128          143         116          134         106          127         392        1,262         120         163
       All                                              22           32          24           32          17           39          28           36          27          42
       INDEPENDENT HARVESTING                         2.10           11        1.24         8.07        0.37         3.60        2.52           11        0.96        1.80
       J&J AG PRODUCTS                                0.52         0.61        0.85         1.08        0.38         0.42        0.72         0.77        1.44        1.50
       OKEELANTA SUGAR                                1.60         1.77        3.17         3.28        1.53         1.64        2.06         2.16        2.51        2.69
ANNUAL OSCEOLA FARMS                                  1.43         1.51        1.27         1.33        1.28         1.31        2.01         2.07        2.17        2.27
       SUGARCANE GROWERS COOP OF FLORIDA              1.63         1.75        2.25         2.29        2.28         2.42        2.52         2.57        2.30        2.34
       SUGARLAND HARVESTING                           9.19           11        8.37           12        6.41           28        5.62         7.63        7.47          23
       TRUCANE SUGAR                                  0.16         0.16        0.23         0.24        0.05         0.06        0.04         0.05
       US SUGAR                                       5.22         5.47        5.46         5.67        4.17         4.36          11           14        8.84        9.93
                    Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 48 of 77
Table B-20: Maximum NOx Concentrations at Moore Haven
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                           8,175       21,976       4,618       44,111       4,895       42,324       8,006       28,515       3,377       43,518
       INDEPENDENT HARVESTING                        4,669       21,569       2,361       44,111       1,029       13,167       6,566       28,253       1,874        5,704
       J&J AG PRODUCTS                                 651          944         658          753         434          806         796          926         549          593
       OKEELANTA SUGAR                               1,528        1,607         953        1,016         942        1,352         918        1,605         906          931
 1-HR  OSCEOLA FARMS                                 1,750        1,966         555          645         601          677       1,284        1,495       1,077        1,255
       SUGARCANE GROWERS COOP OF FLORIDA             2,355        2,455         595          667         559          810       3,003        3,416       1,226        1,638
       SUGARLAND HARVESTING                          8,175       17,594       3,003       10,650       2,036       42,012       2,757        6,998       2,989       43,518
       TRUCANE SUGAR                                   410          438         304          336         140          156         184          202
       US SUGAR                                      2,386        3,132       1,389        1,761       1,442        1,511       5,798       13,322       1,398       2,831
       All                                           2,150       15,618       1,995       21,564       2,149       22,104       3,257       14,000       1,699      16,976
       INDEPENDENT HARVESTING                        1,184       15,443         603       21,564         257        5,336       2,485       13,848         679       1,499
       J&J AG PRODUCTS                                 256          604         282          359         180          229         236          267         348         409
       OKEELANTA SUGAR                                 942          971         589          604         611          704         605          649         568         604
 4-HR  OSCEOLA FARMS                                   951          989         292          307         280          312         371          403         297         447
       SUGARCANE GROWERS COOP OF FLORIDA             1,175        1,310         367          374         327          333         976        1,002         432         557
       SUGARLAND HARVESTING                          2,150        4,399       1,216        4,350         675       21,967         954        2,477       1,151      16,976
       TRUCANE SUGAR                                   156          189         119          164          63           75          46           51
       US SUGAR                                        872        1,019         709          764         641          766       1,907        9,593         768       1,125
       All                                           1,267       15,475       1,469       10,782       1,177       12,033       3,133       12,697       1,399      12,638
       INDEPENDENT HARVESTING                          689       15,270         302       10,782         129        3,998       2,287       12,556         362         972
       J&J AG PRODUCTS                                 128          305         158          206          99          146         178          214         255         340
       OKEELANTA SUGAR                                 631          652         364          376         373          454         349          402         284         302
 8-HR  OSCEOLA FARMS                                   543          565         150          158         140          156         256          276         214         224
       SUGARCANE GROWERS COOP OF FLORIDA               589          657         225          253         175          185         714          725         226         330
       SUGARLAND HARVESTING                          1,095        2,199         793        3,316         451       11,921         750        2,051         894      12,211
       TRUCANE SUGAR                                    89          108          89          115          33           41          24           28
       US SUGAR                                        544          610         492          572         450          540       1,667        5,370        424          576
       All                                             476        5,158         490        3,594         519        4,011       1,044        4,232        466        4,213
       INDEPENDENT HARVESTING                          238        5,090         101        3,594          43        1,433         762        4,185        121          324
       J&J AG PRODUCTS                                  43          102          53           69          33           49          59           71         85          113
       OKEELANTA SUGAR                                 210          217         122          125         124          151         116          134        111          123
 24-HR OSCEOLA FARMS                                   165          172          50           53          47           52          85           92         73           77
       SUGARCANE GROWERS COOP OF FLORIDA               260          271          75           84          60           64         238          242         75          110
       SUGARLAND HARVESTING                            408          804         264        1,105         151        3,974         250          684        298        4,070
       TRUCANE SUGAR                                    27           33          30           38          11           14        8.08         9.40
       US SUGAR                                        182          203         164          191         150          180         556        1,790         170         231
       All                                              32           46          34           45          25           55          39           52          38          60
       INDEPENDENT HARVESTING                         2.97           15        1.75           11        0.52         5.11        3.57           16        1.36        2.55
       J&J AG PRODUCTS                                0.74         0.87        1.20         1.53        0.54         0.59        1.02         1.10        2.05        2.13
       OKEELANTA SUGAR                                2.27         2.51        4.50         4.65        2.17         2.32        2.92         3.06        3.56        3.82
ANNUAL OSCEOLA FARMS                                  2.03         2.14        1.81         1.89        1.81         1.86        2.85         2.93        3.08        3.22
       SUGARCANE GROWERS COOP OF FLORIDA              2.31         2.48        3.19         3.25        3.24         3.43        3.58         3.65        3.26        3.32
       SUGARLAND HARVESTING                             13           15          12           17        9.10           40        7.97           11          11          33
       TRUCANE SUGAR                                  0.22         0.23        0.33         0.34        0.08         0.09        0.06         0.07
       US SUGAR                                       7.41         7.75        7.75         8.04        5.92         6.18          15           20          13          14
                    Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 49 of 77
Table B-25: Maximum OC Concentrations at Moore Haven
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             536        1,441         303        2,893         321        2,775         525        1,870        221         2,854
       INDEPENDENT HARVESTING                          306        1,414         155        2,893          67          863         431        1,853        123           374
       J&J AG PRODUCTS                                  43           62          43           49          28           53          52           61          36           39
       OKEELANTA SUGAR                                 100          105          63           67          62           89          60          105          59           61
 1-HR  OSCEOLA FARMS                                   115          129          36           42          39           44          84           98          71           82
       SUGARCANE GROWERS COOP OF FLORIDA               154          161          39           44          37           53         197          224          80          107
       SUGARLAND HARVESTING                            536        1,154         197          698         133        2,755         181          459        196         2,854
       TRUCANE SUGAR                                    27           29          20           22        9.17           10          12           13
       US SUGAR                                        156          205          91          115          95           99         380          874         92          186
       All                                             141        1,024         131        1,414         141        1,449         214          918        111        1,113
       INDEPENDENT HARVESTING                           78        1,013          40        1,414          17          350         163          908         45           98
       J&J AG PRODUCTS                                  17           40          19           24          12           15          15           18         23           27
       OKEELANTA SUGAR                                  62           64          39           40          40           46          40           43         37           40
 4-HR  OSCEOLA FARMS                                    62           65          19           20          18           20          24           26         19           29
       SUGARCANE GROWERS COOP OF FLORIDA                77           86          24           25          21           22          64           66         28           37
       SUGARLAND HARVESTING                            141          288          80          285          44        1,440          63          162         76        1,113
       TRUCANE SUGAR                                    10           12        7.78           11        4.12         4.92        3.01         3.32
       US SUGAR                                         57           67          47           50          42           50         125          629          50          74
       All                                              83        1,015          96          707          77          789         205          833          92         829
       INDEPENDENT HARVESTING                           45        1,001          20          707        8.47          262         150          823          24          64
       J&J AG PRODUCTS                                8.38           20          10           14        6.51         9.58          12           14          17          22
       OKEELANTA SUGAR                                  41           43          24           25          24           30          23           26          19          20
 8-HR  OSCEOLA FARMS                                    36           37        9.81           10        9.19           10          17           18          14          15
       SUGARCANE GROWERS COOP OF FLORIDA                39           43          15           17          11           12          47           48          15          22
       SUGARLAND HARVESTING                             72          144          52          217          30          782          49          135          59         801
       TRUCANE SUGAR                                  5.85         7.10        5.83         7.51        2.17         2.67        1.59         1.85
       US SUGAR                                         36           40          32           37          29           35         109          352          28          38
       All                                              31          338          32          236          34          263          68          278          31         276
       INDEPENDENT HARVESTING                           16          334        6.60          236        2.82           94          50          274        7.92          21
       J&J AG PRODUCTS                                2.79         6.67        3.46         4.51        2.17         3.19        3.88         4.69        5.57        7.42
       OKEELANTA SUGAR                                  14           14        8.02         8.23        8.15         9.93        7.63         8.79        7.25        8.07
 24-HR OSCEOLA FARMS                                    11           11        3.27         3.45        3.06         3.41        5.59         6.04        4.77        5.02
       SUGARCANE GROWERS COOP OF FLORIDA                17           18        4.91         5.54        3.95         4.21          16           16        4.94        7.22
       SUGARLAND HARVESTING                             27           53          17           72        9.88          261          16           45          20         267
       TRUCANE SUGAR                                  1.78         2.16        1.94         2.50        0.72         0.89        0.53         0.62
       US SUGAR                                         12           13          11           12        9.83           12          36          117          11          15
       All                                            2.08         3.01        2.25         2.96        1.62         3.61        2.58         3.39        2.49        3.92
       INDEPENDENT HARVESTING                         0.19         1.00        0.11         0.75        0.03         0.33        0.23         1.03        0.09        0.17
       J&J AG PRODUCTS                                0.05         0.06        0.08         0.10        0.04         0.04        0.07         0.07        0.13        0.14
       OKEELANTA SUGAR                                0.15         0.16        0.29         0.31        0.14         0.15        0.19         0.20        0.23        0.25
ANNUAL OSCEOLA FARMS                                  0.13         0.14        0.12         0.12        0.12         0.12        0.19         0.19        0.20        0.21
       SUGARCANE GROWERS COOP OF FLORIDA              0.15         0.16        0.21         0.21        0.21         0.22        0.23         0.24        0.21        0.22
       SUGARLAND HARVESTING                           0.85         0.98        0.78         1.13        0.60         2.65        0.52         0.71        0.69        2.17
       TRUCANE SUGAR                                  0.01         0.01        0.02         0.02        0.01         0.01        0.00         0.00
       US SUGAR                                       0.49         0.51        0.51         0.53        0.39         0.41        0.99         1.34        0.82        0.92
                    Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 50 of 77
Table B-30: Maximum PAHs Concentrations at Moore Haven
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                            2.19         5.89        1.24           12        1.31           11        2.15         7.65        0.91           12
       INDEPENDENT HARVESTING                         1.25         5.78        0.63           12        0.28         3.53        1.76         7.58        0.50         1.53
       J&J AG PRODUCTS                                0.17         0.25        0.18         0.20        0.12         0.22        0.21         0.25        0.15         0.16
       OKEELANTA SUGAR                                0.41         0.43        0.26         0.27        0.25         0.36        0.25         0.43        0.24         0.25
 1-HR  OSCEOLA FARMS                                  0.47         0.53        0.15         0.17        0.16         0.18        0.34         0.40        0.29         0.34
       SUGARCANE GROWERS COOP OF FLORIDA              0.63         0.66        0.16         0.18        0.15         0.22        0.81         0.92        0.33         0.44
       SUGARLAND HARVESTING                           2.19         4.72        0.81         2.86        0.55           11        0.74         1.88        0.80           12
       TRUCANE SUGAR                                  0.11         0.12        0.08         0.09        0.04         0.04        0.05         0.05
       US SUGAR                                       0.64         0.84        0.37         0.47        0.39         0.41        1.55         3.57        0.38        0.76
       All                                            0.58         4.19        0.54         5.78        0.58         5.93        0.87         3.75        0.46        4.55
       INDEPENDENT HARVESTING                         0.32         4.14        0.16         5.78        0.07         1.43        0.67         3.71        0.18        0.40
       J&J AG PRODUCTS                                0.07         0.16        0.08         0.10        0.05         0.06        0.06         0.07        0.09        0.11
       OKEELANTA SUGAR                                0.25         0.26        0.16         0.16        0.16         0.19        0.16         0.17        0.15        0.16
 4-HR  OSCEOLA FARMS                                  0.26         0.27        0.08         0.08        0.08         0.08        0.10         0.11        0.08        0.12
       SUGARCANE GROWERS COOP OF FLORIDA              0.32         0.35        0.10         0.10        0.09         0.09        0.26         0.27        0.12        0.15
       SUGARLAND HARVESTING                           0.58         1.18        0.33         1.17        0.18         5.89        0.26         0.66        0.31        4.55
       TRUCANE SUGAR                                  0.04         0.05        0.03         0.04        0.02         0.02        0.01         0.01
       US SUGAR                                       0.23         0.27        0.19         0.20        0.17         0.21        0.51         2.57        0.21        0.30
       All                                            0.34         4.15        0.39         2.89        0.32         3.23        0.84         3.41        0.38        3.39
       INDEPENDENT HARVESTING                         0.18         4.10        0.08         2.89        0.03         1.07        0.61         3.37        0.10        0.26
       J&J AG PRODUCTS                                0.03         0.08        0.04         0.06        0.03         0.04        0.05         0.06        0.07        0.09
       OKEELANTA SUGAR                                0.17         0.17        0.10         0.10        0.10         0.12        0.09         0.11        0.08        0.08
 8-HR  OSCEOLA FARMS                                  0.15         0.15        0.04         0.04        0.04         0.04        0.07         0.07        0.06        0.06
       SUGARCANE GROWERS COOP OF FLORIDA              0.16         0.18        0.06         0.07        0.05         0.05        0.19         0.19        0.06        0.09
       SUGARLAND HARVESTING                           0.29         0.59        0.21         0.89        0.12         3.20        0.20         0.55        0.24        3.27
       TRUCANE SUGAR                                  0.02         0.03        0.02         0.03        0.01         0.01        0.01         0.01
       US SUGAR                                       0.15         0.16        0.13         0.15        0.12         0.14        0.45         1.44        0.11        0.15
       All                                            0.13         1.38        0.13         0.96        0.14         1.08        0.28         1.14        0.13        1.13
       INDEPENDENT HARVESTING                         0.06         1.37        0.03         0.96        0.01         0.38        0.20         1.12        0.03        0.09
       J&J AG PRODUCTS                                0.01         0.03        0.01         0.02        0.01         0.01        0.02         0.02        0.02        0.03
       OKEELANTA SUGAR                                0.06         0.06        0.03         0.03        0.03         0.04        0.03         0.04        0.03        0.03
 24-HR OSCEOLA FARMS                                  0.04         0.05        0.01         0.01        0.01         0.01        0.02         0.02        0.02        0.02
       SUGARCANE GROWERS COOP OF FLORIDA              0.07         0.07        0.02         0.02        0.02         0.02        0.06         0.06        0.02        0.03
       SUGARLAND HARVESTING                           0.11         0.22        0.07         0.30        0.04         1.07        0.07         0.18        0.08        1.09
       TRUCANE SUGAR                                  0.01         0.01        0.01         0.01        0.00         0.00        0.00         0.00
       US SUGAR                                       0.05         0.05        0.04         0.05        0.04         0.05        0.15         0.48        0.05        0.06
       All                                            0.01         0.01        0.01         0.01        0.01         0.01        0.01         0.01        0.01        0.02
       INDEPENDENT HARVESTING                         0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       J&J AG PRODUCTS                                0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       OKEELANTA SUGAR                                0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
ANNUAL OSCEOLA FARMS                                  0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       SUGARCANE GROWERS COOP OF FLORIDA              0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       SUGARLAND HARVESTING                           0.00         0.00        0.00         0.00        0.00         0.01        0.00         0.00        0.00        0.01
       TRUCANE SUGAR                                  0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00
       US SUGAR                                       0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.01        0.00        0.00
                    Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 51 of 77
Table B-35: Maximum PM10 Concentrations at Moore Haven
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                           1,340        3,603         757        7,231         802        6,938       1,312        4,675        554         7,134
       INDEPENDENT HARVESTING                          765        3,536         387        7,231         169        2,159       1,076        4,632        307           935
       J&J AG PRODUCTS                                 107          155         108          123          71          132         131          152          90           97
       OKEELANTA SUGAR                                 251          263         156          166         154          222         150          263        149           153
 1-HR  OSCEOLA FARMS                                   287          322          91          106          99          111         211          245        176           206
       SUGARCANE GROWERS COOP OF FLORIDA               386          402          98          109          92          133         492          560        201           268
       SUGARLAND HARVESTING                          1,340        2,884         492        1,746         334        6,887         452        1,147        490         7,134
       TRUCANE SUGAR                                    67           72          50           55          23           26          30           33
       US SUGAR                                        391          514         228          289         236          248         950        2,184        229          464
       All                                             353        2,560         327        3,535         352        3,624         534        2,295        279        2,783
       INDEPENDENT HARVESTING                          194        2,532          99        3,535          42          875         407        2,270        111          246
       J&J AG PRODUCTS                                  42           99          46           59          29           38          39           44         57           67
       OKEELANTA SUGAR                                 154          159          96           99         100          115          99          106         93           99
 4-HR  OSCEOLA FARMS                                   156          162          48           50          46           51          61           66         49           73
       SUGARCANE GROWERS COOP OF FLORIDA               193          215          60           61          54           55         160          164         71           91
       SUGARLAND HARVESTING                            353          721         199          713         111        3,601         156          406        189        2,783
       TRUCANE SUGAR                                    26           31          19           27          10           12        7.53         8.29
       US SUGAR                                        143          167         116          125         105          126         313        1,573        126          184
       All                                             208        2,537         241        1,768         193        1,973         514        2,081        229        2,072
       INDEPENDENT HARVESTING                          113        2,503          50        1,768          21          655         375        2,058         59          159
       J&J AG PRODUCTS                                  21           50          26           34          16           24          29           35         42           56
       OKEELANTA SUGAR                                 103          107          60           62          61           74          57           66         47           50
 8-HR  OSCEOLA FARMS                                    89           93          25           26          23           26          42           45         35           37
       SUGARCANE GROWERS COOP OF FLORIDA                97          108          37           42          29           30         117          119         37           54
       SUGARLAND HARVESTING                            180          361         130          544          74        1,954         123          336        147        2,002
       TRUCANE SUGAR                                    15           18          15           19        5.42         6.67        3.97         4.62
       US SUGAR                                         89          100          81           94          74           89         273          880          70          94
       All                                              78          846          80          589          85          658         171          694          76         691
       INDEPENDENT HARVESTING                           39          834          17          589        7.06          235         125          686          20          53
       J&J AG PRODUCTS                                6.98           17        8.64           11        5.42         7.99        9.71           12          14          19
       OKEELANTA SUGAR                                  34           36          20           21          20           25          19           22          18          20
 24-HR OSCEOLA FARMS                                    27           28        8.17         8.63        7.66         8.53          14           15          12          13
       SUGARCANE GROWERS COOP OF FLORIDA                43           44          12           14        9.88           11          39           40          12          18
       SUGARLAND HARVESTING                             67          132          43          181          25          651          41          112          49         667
       TRUCANE SUGAR                                  4.45         5.40        4.86         6.26        1.81         2.23        1.32         1.54
       US SUGAR                                         30           33          27           31          25           30          91          293          28          38
       All                                            5.19         7.52        5.63         7.41        4.04         9.01        6.44         8.49        6.24        9.81
       INDEPENDENT HARVESTING                         0.49         2.51        0.29         1.88        0.08         0.84        0.59         2.57        0.22        0.42
       J&J AG PRODUCTS                                0.12         0.14        0.20         0.25        0.09         0.10        0.17         0.18        0.34        0.35
       OKEELANTA SUGAR                                0.37         0.41        0.74         0.76        0.36         0.38        0.48         0.50        0.58        0.63
ANNUAL OSCEOLA FARMS                                  0.33         0.35        0.30         0.31        0.30         0.30        0.47         0.48        0.50        0.53
       SUGARCANE GROWERS COOP OF FLORIDA              0.38         0.41        0.52         0.53        0.53         0.56        0.59         0.60        0.53        0.54
       SUGARLAND HARVESTING                           2.14         2.45        1.95         2.83        1.49         6.62        1.31         1.77        1.74        5.43
       TRUCANE SUGAR                                  0.04         0.04        0.05         0.06        0.01         0.01        0.01         0.01
       US SUGAR                                       1.21         1.27        1.27         1.32        0.97         1.01        2.47         3.36        2.06        2.31
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 52 of 77
Table B-40: Maximum PM2.5 Concentrations at Moore Haven
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                           1,165        3,131         658        6,284         697        6,029       1,141        4,062        481         6,200
       INDEPENDENT HARVESTING                          665        3,073         336        6,284         147        1,876         935        4,025        267           813
       J&J AG PRODUCTS                                  93          134          94          107          62          115         113          132          78           85
       OKEELANTA SUGAR                                 218          229         136          145         134          193         131          229        129           133
 1-HR  OSCEOLA FARMS                                   249          280          79           92          86           96         183          213        153           179
       SUGARCANE GROWERS COOP OF FLORIDA               335          350          85           95          80          115         428          487        175           233
       SUGARLAND HARVESTING                          1,165        2,506         428        1,517         290        5,985         393          997        426         6,200
       TRUCANE SUGAR                                    58           62          43           48          20           22          26           29
       US SUGAR                                        340          446         198          251         206          215         826        1,898        199          403
       All                                             306        2,225         284        3,072         306        3,149         464        1,994        242        2,418
       INDEPENDENT HARVESTING                          169        2,200          86        3,072          37          760         354        1,973         97          214
       J&J AG PRODUCTS                                  36           86          40           51          26           33          34           38         50           58
       OKEELANTA SUGAR                                 134          138          84           86          87          100          86           92         81           86
 4-HR  OSCEOLA FARMS                                   135          141          42           44          40           44          53           57         42           64
       SUGARCANE GROWERS COOP OF FLORIDA               167          187          52           53          47           47         139          143         62           79
       SUGARLAND HARVESTING                            306          627         173          620          96        3,129         136          353        164        2,418
       TRUCANE SUGAR                                    22           27          17           23        8.96           11        6.54         7.20
       US SUGAR                                        124          145         101          109          91          109         272        1,367        109          160
       All                                             180        2,205         209        1,536         168        1,714         446        1,809        199        1,800
       INDEPENDENT HARVESTING                           98        2,175          43        1,536          18          569         326        1,789         52          138
       J&J AG PRODUCTS                                  18           43          23           29          14           21          25           31         36           48
       OKEELANTA SUGAR                                  90           93          52           54          53           65          50           57         40           43
 8-HR  OSCEOLA FARMS                                    77           80          21           22          20           22          36           39         30           32
       SUGARCANE GROWERS COOP OF FLORIDA                84           94          32           36          25           26         102          103         32           47
       SUGARLAND HARVESTING                            156          313         113          472          64        1,698         107          292        127        1,740
       TRUCANE SUGAR                                    13           15          13           16        4.71         5.80        3.45         4.02
       US SUGAR                                         78           87          70           81          64           77         237          765          60          82
       All                                              68          735          70          512          74          571         149          603          66         600
       INDEPENDENT HARVESTING                           34          725          14          512        6.13          204         109          596          17          46
       J&J AG PRODUCTS                                6.07           14        7.51         9.79        4.71         6.94        8.44           10          12          16
       OKEELANTA SUGAR                                  30           31          17           18          18           22          17           19          16          18
 24-HR OSCEOLA FARMS                                    24           24        7.10         7.50        6.66         7.41          12           13          10          11
       SUGARCANE GROWERS COOP OF FLORIDA                37           39          11           12        8.59         9.15          34           34          11          16
       SUGARLAND HARVESTING                             58          115          38          157          21          566          36           97          42         580
       TRUCANE SUGAR                                  3.87         4.69        4.22         5.44        1.57         1.93        1.15         1.34
       US SUGAR                                         26           29          23           27          21           26          79          255          24          33
       All                                            4.51         6.53        4.90         6.44        3.51         7.83        5.60         7.37        5.42        8.52
       INDEPENDENT HARVESTING                         0.42         2.18        0.25         1.63        0.07         0.73        0.51         2.23        0.19        0.36
       J&J AG PRODUCTS                                0.11         0.12        0.17         0.22        0.08         0.08        0.15         0.16        0.29        0.30
       OKEELANTA SUGAR                                0.32         0.36        0.64         0.66        0.31         0.33        0.42         0.44        0.51        0.54
ANNUAL OSCEOLA FARMS                                  0.29         0.30        0.26         0.27        0.26         0.26        0.41         0.42        0.44        0.46
       SUGARCANE GROWERS COOP OF FLORIDA              0.33         0.35        0.45         0.46        0.46         0.49        0.51         0.52        0.46        0.47
       SUGARLAND HARVESTING                           1.86         2.13        1.69         2.46        1.30         5.75        1.14         1.54        1.51        4.72
       TRUCANE SUGAR                                  0.03         0.03        0.05         0.05        0.01         0.01        0.01         0.01
       US SUGAR                                       1.06         1.10        1.10         1.15        0.84         0.88        2.15         2.92        1.79        2.01
                    Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 53 of 77
Table B-45: Maximum SOx Concentrations at Moore Haven
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             442        1,189         250        2,386         265        2,290         433        1,543        183         2,354
       INDEPENDENT HARVESTING                          253        1,167         128        2,386          56          712         355        1,528        101           309
       J&J AG PRODUCTS                                  35           51          36           41          23           44          43           50          30           32
       OKEELANTA SUGAR                                  83           87          52           55          51           73          50           87          49           50
 1-HR  OSCEOLA FARMS                                    95          106          30           35          33           37          69           81          58           68
       SUGARCANE GROWERS COOP OF FLORIDA               127          133          32           36          30           44         162          185          66           89
       SUGARLAND HARVESTING                            442          952         162          576         110        2,273         149          379        162         2,354
       TRUCANE SUGAR                                    22           24          16           18        7.57         8.42        9.94           11
       US SUGAR                                        129          169          75           95          78           82         314          721          76         153
       All                                             116          845         108        1,167         116        1,196         176          757          92         918
       INDEPENDENT HARVESTING                           64          835          33        1,167          14          289         134          749          37          81
       J&J AG PRODUCTS                                  14           33          15           19        9.73           12          13           14          19          22
       OKEELANTA SUGAR                                  51           53          32           33          33           38          33           35          31          33
 4-HR  OSCEOLA FARMS                                    51           53          16           17          15           17          20           22          16          24
       SUGARCANE GROWERS COOP OF FLORIDA                64           71          20           20          18           18          53           54          23          30
       SUGARLAND HARVESTING                            116          238          66          235          37        1,188          52          134          62         918
       TRUCANE SUGAR                                  8.45           10        6.42         8.86        3.40         4.06        2.48         2.74
       US SUGAR                                         47           55          38           41          35           41         103          519          42          61
       All                                              69          837          79          583          64          651         170          687          76         684
       INDEPENDENT HARVESTING                           37          826          16          583        6.98          216         124          679          20          53
       J&J AG PRODUCTS                                6.91           17        8.55           11        5.37         7.91        9.61           12          14          18
       OKEELANTA SUGAR                                  34           35          20           20          20           25          19           22          15          16
 8-HR  OSCEOLA FARMS                                    29           31        8.09         8.54        7.58         8.45          14           15          12          12
       SUGARCANE GROWERS COOP OF FLORIDA                32           36          12           14        9.45           10          39           39          12          18
       SUGARLAND HARVESTING                             59          119          43          179          24          645          41          111          48         661
       TRUCANE SUGAR                                  4.83         5.86        4.81         6.20        1.79         2.20        1.31         1.53
       US SUGAR                                         29           33          27           31          24           29          90          291          23          31
       All                                              26          279          26          194          28          217          57          229          25         228
       INDEPENDENT HARVESTING                           13          275        5.45          194        2.33           78          41          226        6.53          18
       J&J AG PRODUCTS                                2.30         5.50        2.85         3.72        1.79         2.64        3.20         3.87        4.59        6.12
       OKEELANTA SUGAR                                  11           12        6.62         6.79        6.72         8.19        6.29         7.25        5.98        6.66
 24-HR OSCEOLA FARMS                                  8.95         9.30        2.70         2.85        2.53         2.82        4.61         4.99        3.93        4.14
       SUGARCANE GROWERS COOP OF FLORIDA                14           15        4.05         4.57        3.26         3.48          13           13        4.08        5.95
       SUGARLAND HARVESTING                             22           44          14           60        8.15          215          14           37          16         220
       TRUCANE SUGAR                                  1.47         1.78        1.60         2.07        0.60         0.73        0.44         0.51
       US SUGAR                                       9.82           11        8.87           10        8.11         9.75          30           97        9.21          13
       All                                            1.71         2.48        1.86         2.44        1.33         2.97        2.13         2.80        2.06        3.24
       INDEPENDENT HARVESTING                         0.16         0.83        0.09         0.62        0.03         0.28        0.19         0.85        0.07        0.14
       J&J AG PRODUCTS                                0.04         0.05        0.07         0.08        0.03         0.03        0.06         0.06        0.11        0.12
       OKEELANTA SUGAR                                0.12         0.14        0.24         0.25        0.12         0.13        0.16         0.17        0.19        0.21
ANNUAL OSCEOLA FARMS                                  0.11         0.12        0.10         0.10        0.10         0.10        0.15         0.16        0.17        0.17
       SUGARCANE GROWERS COOP OF FLORIDA              0.12         0.13        0.17         0.18        0.18         0.19        0.19         0.20        0.18        0.18
       SUGARLAND HARVESTING                           0.71         0.81        0.64         0.93        0.49         2.18        0.43         0.59        0.57        1.79
       TRUCANE SUGAR                                  0.01         0.01        0.02         0.02        0.00         0.00        0.00         0.00
       US SUGAR                                       0.40         0.42        0.42         0.43        0.32         0.33        0.81         1.11        0.68        0.76
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 54 of 77
Table B-50: Maximum TSP Concentrations at Moore Haven
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                           2,680        7,205       1,514       14,463       1,605       13,877       2,625        9,349       1,107       14,268
       INDEPENDENT HARVESTING                        1,531        7,072         774       14,463         337        4,317       2,153        9,263         614        1,870
       J&J AG PRODUCTS                                 213          309         216          247         142          264         261          304         180          194
       OKEELANTA SUGAR                                 501          527         313          333         309          443         301          526         297          305
 1-HR  OSCEOLA FARMS                                   574          645         182          212         197          222         421          490         353          412
       SUGARCANE GROWERS COOP OF FLORIDA               772          805         195          219         183          266         985        1,120         402          537
       SUGARLAND HARVESTING                          2,680        5,769         985        3,492         667       13,775         904        2,295         980       14,268
       TRUCANE SUGAR                                   134          144         100          110          46           51          60           66
       US SUGAR                                        782        1,027         456          577         473          496       1,901        4,368        458          928
       All                                             705        5,121         654        7,070         705        7,247       1,068        4,590        557        5,566
       INDEPENDENT HARVESTING                          388        5,063         198        7,070          84        1,750         815        4,540        222          492
       J&J AG PRODUCTS                                  84          198          93          118          59           75          77           88        114          134
       OKEELANTA SUGAR                                 309          318         193          198         200          231         198          213        186          198
 4-HR  OSCEOLA FARMS                                   312          324          96          101          92          102         122          132         97          147
       SUGARCANE GROWERS COOP OF FLORIDA               385          429         120          123         107          109         320          328        142          183
       SUGARLAND HARVESTING                            705        1,442         399        1,426         221        7,202         313          812        378        5,566
       TRUCANE SUGAR                                    51           62          39           54          21           25          15           17
       US SUGAR                                        286          334         233          251         210          251         625        3,145        252          369
       All                                             415        5,074         482        3,535         386        3,945       1,027        4,163        459        4,144
       INDEPENDENT HARVESTING                          226        5,006          99        3,535          42        1,311         750        4,117        119          319
       J&J AG PRODUCTS                                  42          100          52           68          33           48          58           70         84          111
       OKEELANTA SUGAR                                 207          214         119          123         122          149         114          132         93           99
 8-HR  OSCEOLA FARMS                                   178          185          49           52          46           51          84           91         70           73
       SUGARCANE GROWERS COOP OF FLORIDA               193          215          74           83          57           61         234          238         74          108
       SUGARLAND HARVESTING                            359          721         260        1,087         148        3,908         246          673        293        4,004
       TRUCANE SUGAR                                    29           36          29           38          11           13        7.94         9.24
       US SUGAR                                        179          200         161          187         147          177         547        1,761        139          189
       All                                             156        1,691         161        1,178         170        1,315         342        1,388        153        1,381
       INDEPENDENT HARVESTING                           78        1,669          33        1,178          14          470         250        1,372         40          106
       J&J AG PRODUCTS                                  14           33          17           23          11           16          19           23         28           37
       OKEELANTA SUGAR                                  69           71          40           41          41           50          38           44         36           40
 24-HR OSCEOLA FARMS                                    54           56          16           17          15           17          28           30         24           25
       SUGARCANE GROWERS COOP OF FLORIDA                85           89          25           28          20           21          78           79         25           36
       SUGARLAND HARVESTING                            134          264          87          362          49        1,303          82          224         98        1,335
       TRUCANE SUGAR                                  8.90           11        9.72           13        3.62         4.45        2.65         3.08
       US SUGAR                                         60           67          54           62          49           59         182          587          56          76
       All                                              10           15          11           15        8.09           18          13           17          12          20
       INDEPENDENT HARVESTING                         0.97         5.02        0.57         3.75        0.17         1.67        1.17         5.13        0.45        0.84
       J&J AG PRODUCTS                                0.24         0.29        0.39         0.50        0.18         0.19        0.33         0.36        0.67        0.70
       OKEELANTA SUGAR                                0.75         0.82        1.47         1.53        0.71         0.76        0.96         1.00        1.17        1.25
ANNUAL OSCEOLA FARMS                                  0.66         0.70        0.59         0.62        0.59         0.61        0.93         0.96        1.01        1.06
       SUGARCANE GROWERS COOP OF FLORIDA              0.76         0.81        1.04         1.07        1.06         1.12        1.17         1.20        1.07        1.09
       SUGARLAND HARVESTING                           4.27         4.90        3.89         5.66        2.98           13        2.61         3.55        3.47          11
       TRUCANE SUGAR                                  0.07         0.07        0.11         0.11        0.03         0.03        0.02         0.02
       US SUGAR                                       2.43         2.54        2.54         2.64        1.94         2.03        4.94         6.72        4.11        4.62
                    Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 55 of 77
Table B-55: Maximum VOCs Concentrations at Moore Haven
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                           1,742        4,683         984        9,401       1,043        9,020       1,706        6,077        720         9,274
       INDEPENDENT HARVESTING                          995        4,597         503        9,401         219        2,806       1,399        6,021        399         1,216
       J&J AG PRODUCTS                                 139          201         140          160          92          172         170          197        117           126
       OKEELANTA SUGAR                                 326          342         203          216         201          288         196          342        193           198
 1-HR  OSCEOLA FARMS                                   373          419         118          138         128          144         274          319        229           268
       SUGARCANE GROWERS COOP OF FLORIDA               502          523         127          142         119          173         640          728        261           349
       SUGARLAND HARVESTING                          1,742        3,750         640        2,270         434        8,953         588        1,491        637         9,274
       TRUCANE SUGAR                                    87           93          65           72          30           33          39           43
       US SUGAR                                        508          668         296          375         307          322       1,236        2,839        298          603
       All                                             458        3,328         425        4,596         458        4,711         694        2,984        362        3,618
       INDEPENDENT HARVESTING                          252        3,291         128        4,596          55        1,137         530        2,951        145          320
       J&J AG PRODUCTS                                  54          129          60           76          38           49          50           57         74           87
       OKEELANTA SUGAR                                 201          207         125          129         130          150         129          138        121          129
 4-HR  OSCEOLA FARMS                                   203          211          62           66          60           67          79           86         63           95
       SUGARCANE GROWERS COOP OF FLORIDA               250          279          78           80          70           71         208          213         92          119
       SUGARLAND HARVESTING                            458          937         259          927         144        4,682         203          528        245        3,618
       TRUCANE SUGAR                                    33           40          25           35          13           16        9.79           11
       US SUGAR                                        186          217         151          163         137          163         406        2,044        164          240
       All                                             270        3,298         313        2,298         251        2,564         668        2,706        298        2,693
       INDEPENDENT HARVESTING                          147        3,254          64        2,298          28          852         487        2,676         77          207
       J&J AG PRODUCTS                                  27           65          34           44          21           31          38           46         54           72
       OKEELANTA SUGAR                                 134          139          78           80          79           97          74           86         61           64
 8-HR  OSCEOLA FARMS                                   116          120          32           34          30           33          54           59         46           48
       SUGARCANE GROWERS COOP OF FLORIDA               126          140          48           54          37           39         152          155         48           70
       SUGARLAND HARVESTING                            233          469         169          707          96        2,541         160          437        190        2,602
       TRUCANE SUGAR                                    19           23          19           24        7.04         8.67        5.16         6.01
       US SUGAR                                        116          130         105          122          96          115         355        1,145          90         123
       All                                             102        1,099         104          766         111          855         223          902          99         898
       INDEPENDENT HARVESTING                           51        1,085          21          766        9.17          305         162          892          26          69
       J&J AG PRODUCTS                                9.08           22          11           15        7.05           10          13           15          18          24
       OKEELANTA SUGAR                                  45           46          26           27          26           32          25           29          24          26
 24-HR OSCEOLA FARMS                                    35           37          11           11        9.96           11          18           20          15          16
       SUGARCANE GROWERS COOP OF FLORIDA                55           58          16           18          13           14          51           52          16          23
       SUGARLAND HARVESTING                             87          171          56          236          32          847          53          146          63         867
       TRUCANE SUGAR                                  5.79         7.02        6.32         8.14        2.35         2.89        1.72         2.00
       US SUGAR                                         39           43          35           41          32           38         118          382          36          49
       All                                            6.75         9.77        7.32         9.63        5.26           12        8.37           11        8.11          13
       INDEPENDENT HARVESTING                         0.63         3.26        0.37         2.44        0.11         1.09        0.76         3.34        0.29        0.54
       J&J AG PRODUCTS                                0.16         0.19        0.26         0.33        0.11         0.13        0.22         0.23        0.44        0.45
       OKEELANTA SUGAR                                0.48         0.54        0.96         0.99        0.46         0.49        0.62         0.65        0.76        0.81
ANNUAL OSCEOLA FARMS                                  0.43         0.46        0.39         0.40        0.39         0.40        0.61         0.63        0.66        0.69
       SUGARCANE GROWERS COOP OF FLORIDA              0.49         0.53        0.68         0.69        0.69         0.73        0.76         0.78        0.70        0.71
       SUGARLAND HARVESTING                           2.78         3.19        2.53         3.68        1.94         8.60        1.70         2.31        2.26        7.06
       TRUCANE SUGAR                                  0.05         0.05        0.07         0.07        0.02         0.02        0.01         0.01
       US SUGAR                                       1.58         1.65        1.65         1.71        1.26         1.32        3.21         4.37        2.67        3.00
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 56 of 77
Table B-6: Maximum CO Concentrations at Pahokee
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                           12,582      669,832       9,380      108,269      10,375      578,145      11,688      377,001       6,379      617,214
       INDEPENDENT HARVESTING                           448          558         278          397         802          852         712        1,172         303          380
       J&J AG PRODUCTS                                  967        2,193       1,290        1,356       1,112        1,374       2,347        5,861       1,584        2,279
       OKEELANTA SUGAR                                2,247        2,450       1,371        1,793       1,772        2,472       3,481        4,780       1,987        2,310
 1-HR  OSCEOLA FARMS                                  3,853        5,900       3,328        9,050       1,785        5,097       9,581       18,911       3,638       10,721
       SUGARCANE GROWERS COOP OF FLORIDA              8,808      669,656       4,102      108,269       8,963      577,921       7,573      377,001       3,365       27,646
       SUGARLAND HARVESTING                           3,713        5,550       5,236        6,322       1,737        2,393       3,162        4,382       1,536        1,875
       TRUCANE SUGAR                                  1,626        3,276       1,173        1,869         692        1,197       2,959        3,204
       US SUGAR                                       5,960       21,526       8,747       13,648       6,748       11,850       5,790       27,736       6,043     617,214
       All                                            7,956      591,068       4,110      103,911       4,631      507,563       5,895      174,716       3,007     301,191
       INDEPENDENT HARVESTING                           121          172          75          106         207          226         178          294         112         136
       J&J AG PRODUCTS                                  266          768         457          697         509          748         833        1,465         718       1,026
       OKEELANTA SUGAR                                  848          967         640          817         541          633       1,646        1,828       1,273       1,616
 4-HR  OSCEOLA FARMS                                  2,104        3,633       1,684        2,858       1,071        2,272       2,822        4,728       1,036       4,347
       SUGARCANE GROWERS COOP OF FLORIDA              4,955      590,735       2,260      103,887       4,144      507,396       3,163      174,716       1,819      12,871
       SUGARLAND HARVESTING                           1,238        1,878       1,309        1,581         491          598       1,052        1,346         761         839
       TRUCANE SUGAR                                    755        1,784         506          568         340          660         740          801
       US SUGAR                                       3,457       12,904       3,574        5,307       2,557        5,070       2,589        8,905       1,799     301,191
       All                                            6,038      443,415       2,705       52,005       2,985      302,408       3,525       90,164       2,078     274,730
       INDEPENDENT HARVESTING                           108          151          37           53         130          145         107          223          74          86
       J&J AG PRODUCTS                                  133          387         230          368         255          383         550        1,084         478         584
       OKEELANTA SUGAR                                  424          483         320          408         296          368       1,111        1,189         637         808
 8-HR  OSCEOLA FARMS                                  1,052        1,816         929        1,693         896        1,969       1,411        2,364         875       2,348
       SUGARCANE GROWERS COOP OF FLORIDA              2,996      441,718       1,690       51,944       2,127      302,408       2,205       89,155         988       8,352
       SUGARLAND HARVESTING                             619          939         655          790         285          331         643          775         412         452
       TRUCANE SUGAR                                    431        1,019         466          536         174          345         602          722
       US SUGAR                                       2,654       12,331       1,787        3,567       1,830        3,050       1,875        7,993       1,492     274,729
       All                                            2,013      161,275         930       25,982       1,330      132,399       1,371       30,055         769     100,223
       INDEPENDENT HARVESTING                            36           50          12           18          43           48          36           89          25          29
       J&J AG PRODUCTS                                   47          129          84          134          85          128         183          361         167         236
       OKEELANTA SUGAR                                  141          161         107          145          99          123         370          396         212         269
 24-HR OSCEOLA FARMS                                    365          606         310          564         299          869         470          788         318       1,083
       SUGARCANE GROWERS COOP OF FLORIDA              1,083      160,700         579       25,962       1,074      132,399         735       29,718         353       4,511
       SUGARLAND HARVESTING                             206          313         218          263          95          115         214          258         137         151
       TRUCANE SUGAR                                    131          310         164          192          65          115         201          241
       US SUGAR                                         885        4,110         621        1,189         633        1,443         625        2,852         497     100,223
       All                                               84          771          69          178          62          437          87          195          74         357
       INDEPENDENT HARVESTING                          0.46         0.52        0.07         0.10        0.32         0.43        0.54         0.77        0.13        0.15
       J&J AG PRODUCTS                                 0.82         1.06        0.97         1.14        0.75         0.97        2.41         3.20        4.23        5.14
       OKEELANTA SUGAR                                 3.32         3.67        3.41         3.91        1.86         2.19        3.85         3.97        3.26        3.91
ANNUAL OSCEOLA FARMS                                     10           12          13           14          10           12          15           17          15          18
       SUGARCANE GROWERS COOP OF FLORIDA                 25          717          14          121          21          395          16          121          15          45
       SUGARLAND HARVESTING                            4.84         5.40        3.79         3.99        2.72         2.91        3.20         3.29        1.85        2.02
       TRUCANE SUGAR                                   1.32         1.74        1.75         2.09        0.42         0.88        0.88         1.10
       US SUGAR                                          27           52          29           39          22           31          40           60          33         308
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 57 of 77
Table B-12: Maximum EC Concentrations at Pahokee
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                  Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                               430       22,900         321        3,702         355       19,766         400       12,889        218        21,101
       INDEPENDENT HARVESTING                             15           19        9.50           14          27           29          24           40          10           13
       J&J AG PRODUCTS                                    33           75          44           46          38           47          80          200          54           78
       OKEELANTA SUGAR                                    77           84          47           61          61           85         119          163          68           79
 1-HR  OSCEOLA FARMS                                     132          202         114          309          61          174         328          647        124           367
       SUGARCANE GROWERS COOP OF FLORIDA                 301       22,894         140        3,702         306       19,758         259       12,889        115           945
       SUGARLAND HARVESTING                              127          190         179          216          59           82         108          150          53           64
       TRUCANE SUGAR                                      56          112          40           64          24           41         101          110
       US SUGAR                                          204          736         299          467         231          405         198          948         207      21,101
       All                                               272       20,207         141        3,553         158       17,353         202        5,973         103      10,297
       INDEPENDENT HARVESTING                           4.13         5.87        2.55         3.64        7.08         7.74        6.09           10        3.83        4.66
       J&J AG PRODUCTS                                  9.09           26          16           24          17           26          28           50          25          35
       OKEELANTA SUGAR                                    29           33          22           28          18           22          56           62          44          55
 4-HR  OSCEOLA FARMS                                      72          124          58           98          37           78          96          162          35         149
       SUGARCANE GROWERS COOP OF FLORIDA                 169       20,196          77        3,552         142       17,347         108        5,973          62         440
       SUGARLAND HARVESTING                               42           64          45           54          17           20          36           46          26          29
       TRUCANE SUGAR                                      26           61          17           19          12           23          25           27
       US SUGAR                                          118          441         122          181          87          173          89          304          62      10,297
       All                                               206       15,159          92        1,778         102       10,339         121        3,083          71       9,392
       INDEPENDENT HARVESTING                           3.68         5.17        1.28         1.82        4.45         4.95        3.66         7.61        2.51        2.95
       J&J AG PRODUCTS                                  4.54           13        7.87           13        8.71           13          19           37          16          20
       OKEELANTA SUGAR                                    15           17          11           14          10           13          38           41          22          28
 8-HR  OSCEOLA FARMS                                      36           62          32           58          31           67          48           81          30          80
       SUGARCANE GROWERS COOP OF FLORIDA                 102       15,101          58        1,776          73       10,339          75        3,048          34         286
       SUGARLAND HARVESTING                               21           32          22           27        9.76           11          22           26          14          15
       TRUCANE SUGAR                                      15           35          16           18        5.95           12          21           25
       US SUGAR                                           91          422          61          122          63          104          64          273          51       9,392
       All                                                69        5,514          32          888          45        4,526          47        1,028          26       3,426
       INDEPENDENT HARVESTING                           1.23         1.72        0.43         0.61        1.48         1.65        1.22         3.04        0.84        0.98
       J&J AG PRODUCTS                                  1.60         4.41        2.86         4.57        2.90         4.36        6.26           12        5.71        8.05
       OKEELANTA SUGAR                                  4.83         5.51        3.65         4.97        3.38         4.19          13           14        7.26        9.21
 24-HR OSCEOLA FARMS                                      12           21          11           19          10           30          16           27          11          37
       SUGARCANE GROWERS COOP OF FLORIDA                  37        5,494          20          888          37        4,526          25        1,016          12         154
       SUGARLAND HARVESTING                             7.06           11        7.46         9.01        3.26         3.92        7.33         8.83        4.70        5.15
       TRUCANE SUGAR                                    4.49           11        5.59         6.57        2.22         3.94        6.86         8.23
       US SUGAR                                           30          141          21           41          22           49          21           98          17       3,426
       All                                              2.87           26        2.36         6.09        2.11           15        2.96         6.67        2.52          12
       INDEPENDENT HARVESTING                           0.02         0.02        0.00         0.00        0.01         0.01        0.02         0.03        0.00        0.01
       J&J AG PRODUCTS                                  0.03         0.04        0.03         0.04        0.03         0.03        0.08         0.11        0.14        0.18
       OKEELANTA SUGAR                                  0.11         0.13        0.12         0.13        0.06         0.07        0.13         0.14        0.11        0.13
ANNUAL OSCEOLA FARMS                                    0.35         0.40        0.44         0.47        0.35         0.41        0.53         0.59        0.53        0.62
       SUGARCANE GROWERS COOP OF FLORIDA                0.84           25        0.49         4.12        0.73           13        0.54         4.14        0.51        1.53
       SUGARLAND HARVESTING                             0.17         0.18        0.13         0.14        0.09         0.10        0.11         0.11        0.06        0.07
       TRUCANE SUGAR                                    0.05         0.06        0.06         0.07        0.01         0.03        0.03         0.04
       US SUGAR                                         0.92         1.78        1.00         1.33        0.76         1.08        1.38         2.05        1.12          11
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 58 of 77
Table B-18: Maximum NH3 Concentrations at Pahokee
                                                            2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                   Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                    (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              4,624      246,178       3,447       39,791       3,813      212,481       4,296      138,556       2,344      226,839
       INDEPENDENT HARVESTING                             165          205         102          146         295          313         262          431         111          140
       J&J AG PRODUCTS                                    355          806         474          498         409          505         863        2,154         582          838
       OKEELANTA SUGAR                                    826          900         504          659         651          908       1,279        1,757         730          849
 1-HR  OSCEOLA FARMS                                    1,416        2,168       1,223        3,326         656        1,873       3,521        6,950       1,337        3,940
       SUGARCANE GROWERS COOP OF FLORIDA                3,237      246,113       1,507       39,791       3,294      212,398       2,783      138,556       1,237       10,161
       SUGARLAND HARVESTING                             1,364        2,040       1,925        2,324         639          879       1,162        1,611         564          689
       TRUCANE SUGAR                                      598        1,204         431          687         254          440       1,087        1,178
       US SUGAR                                         2,190        7,911       3,215        5,016       2,480        4,355       2,128       10,193       2,221     226,839
       All                                              2,924      217,230       1,511       38,190       1,702      186,540       2,166       64,212       1,105     110,694
       INDEPENDENT HARVESTING                              44           63          27           39          76           83          65          108          41          50
       J&J AG PRODUCTS                                     98          282         168          256         187          275         306          539         264         377
       OKEELANTA SUGAR                                    312          355         235          300         199          233         605          672         468         594
 4-HR  OSCEOLA FARMS                                      773        1,335         619        1,050         393          835       1,037        1,738         381       1,598
       SUGARCANE GROWERS COOP OF FLORIDA                1,821      217,108         831       38,181       1,523      186,479       1,162       64,212         669       4,730
       SUGARLAND HARVESTING                               455          690         481          581         180          220         387          495         280         308
       TRUCANE SUGAR                                      277          656         186          209         125          242         272          294
       US SUGAR                                         1,271        4,742       1,313        1,951         940        1,863         951        3,273        661      110,694
       All                                              2,219      162,964         994       19,113       1,097      111,141       1,295       33,137        764      100,969
       INDEPENDENT HARVESTING                              40           56          14           20          48           53          39           82         27           32
       J&J AG PRODUCTS                                     49          142          85          135          94          141         202          399        176          215
       OKEELANTA SUGAR                                    156          178         118          150         109          135         408          437        234          297
 8-HR  OSCEOLA FARMS                                      387          668         341          622         329          724         519          869        322          863
       SUGARCANE GROWERS COOP OF FLORIDA                1,101      162,341         621       19,090         782      111,141         810       32,767        363        3,069
       SUGARLAND HARVESTING                               228          345         241          290         105          121         236          285        152          166
       TRUCANE SUGAR                                      158          375         171          197          64          127         221          265
       US SUGAR                                           975        4,532         657        1,311         673        1,121         689        2,938         548     100,969
       All                                                740       59,272         342        9,549         489       48,659         504       11,046         283      36,834
       INDEPENDENT HARVESTING                              13           19        4.58         6.52          16           18          13           33        9.01          11
       J&J AG PRODUCTS                                     17           47          31           49          31           47          67          133          61          87
       OKEELANTA SUGAR                                     52           59          39           53          36           45         136          146          78          99
 24-HR OSCEOLA FARMS                                      134          223         114          207         110          319         173          290         117         398
       SUGARCANE GROWERS COOP OF FLORIDA                  398       59,061         213        9,542         395       48,659         270       10,922         130       1,658
       SUGARLAND HARVESTING                                76          115          80           97          35           42          79           95          51          55
       TRUCANE SUGAR                                       48          114          60           71          24           42          74           88
       US SUGAR                                           325        1,511         228          437         233          530         230        1,048         183      36,834
       All                                                 31          283          25           65          23          161          32           72          27         131
       INDEPENDENT HARVESTING                            0.17         0.19        0.03         0.04        0.12         0.16        0.20         0.28        0.05        0.06
       J&J AG PRODUCTS                                   0.30         0.39        0.35         0.42        0.28         0.36        0.89         1.18        1.55        1.89
       OKEELANTA SUGAR                                   1.22         1.35        1.25         1.44        0.68         0.80        1.41         1.46        1.20        1.44
ANNUAL OSCEOLA FARMS                                     3.76         4.29        4.73         5.07        3.71         4.38        5.68         6.37        5.66        6.71
       SUGARCANE GROWERS COOP OF FLORIDA                 9.08          264        5.28           44        7.85          145        5.77           45        5.52          16
       SUGARLAND HARVESTING                              1.78         1.98        1.39         1.47        1.00         1.07        1.17         1.21        0.68        0.74
       TRUCANE SUGAR                                     0.49         0.64        0.64         0.77        0.15         0.32        0.32         0.41
       US SUGAR                                          9.91           19          11           14        8.15           12          15           22          12         113
                    Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 59 of 77
Table B-24: Maximum NOx Concentrations at Pahokee
                                                            2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                   Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                    (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              6,560      349,229       4,890       56,448       5,409      301,426       6,094      196,556       3,326      321,796
       INDEPENDENT HARVESTING                             234          291         145          207         418          444         371          611         158          198
       J&J AG PRODUCTS                                    504        1,143         672          707         580          716       1,224        3,056         826        1,188
       OKEELANTA SUGAR                                  1,172        1,277         715          935         924        1,289       1,815        2,492       1,036        1,204
 1-HR  OSCEOLA FARMS                                    2,009        3,076       1,735        4,719         931        2,657       4,995        9,859       1,897        5,590
       SUGARCANE GROWERS COOP OF FLORIDA                4,592      349,137       2,138       56,448       4,673      301,309       3,948      196,556       1,755       14,414
       SUGARLAND HARVESTING                             1,936        2,893       2,730        3,296         906        1,248       1,649        2,285         801          977
       TRUCANE SUGAR                                      848        1,708         612          974         361          624       1,543        1,671
       US SUGAR                                         3,107       11,223       4,560        7,116       3,518        6,178       3,019       14,461       3,151     321,796
       All                                              4,148      308,164       2,143       54,176       2,414      264,627       3,073       91,091       1,568     157,031
       INDEPENDENT HARVESTING                              63           90          39           56         108          118          93          153          58          71
       J&J AG PRODUCTS                                    139          400         239          364         265          390         434          764         374         535
       OKEELANTA SUGAR                                    442          504         334          426         282          330         858          953         664         843
 4-HR  OSCEOLA FARMS                                    1,097        1,894         878        1,490         558        1,184       1,471        2,465         540       2,266
       SUGARCANE GROWERS COOP OF FLORIDA                2,583      307,990       1,178       54,163       2,161      264,540       1,649       91,091         948       6,711
       SUGARLAND HARVESTING                               646          979         683          824         256          312         549          702         397         437
       TRUCANE SUGAR                                      393          930         264          296         177          344         386          418
       US SUGAR                                         1,803        6,727       1,863        2,767       1,333        2,643       1,350        4,643         938     157,031
       All                                              3,148      231,182       1,410       27,114       1,556      157,665       1,838       47,009       1,083     143,235
       INDEPENDENT HARVESTING                              56           79          19           28          68           75          56          116          38          45
       J&J AG PRODUCTS                                     69          202         120          192         133          200         287          565         249         304
       OKEELANTA SUGAR                                    221          252         167          213         154          192         579          620         332         421
 8-HR  OSCEOLA FARMS                                      549          947         484          883         467        1,027         736        1,232         456       1,224
       SUGARCANE GROWERS COOP OF FLORIDA                1,562      230,297         881       27,082       1,109      157,665       1,150       46,483         515       4,354
       SUGARLAND HARVESTING                               323          490         341          412         149          172         335          404         215         236
       TRUCANE SUGAR                                      225          531         243          279          91          180         314          377
       US SUGAR                                         1,384        6,429         932        1,860         954        1,590         977        4,167        778      143,235
       All                                              1,049       84,083         485       13,546         693       69,028         715       15,670        401       52,253
       INDEPENDENT HARVESTING                              19           26        6.49         9.25          23           25          19           46         13           15
       J&J AG PRODUCTS                                     24           67          44           70          44           67          96          188         87          123
       OKEELANTA SUGAR                                     74           84          56           76          51           64         193          207        111          140
 24-HR OSCEOLA FARMS                                      190          316         161          294         156          453         245          411        166          565
       SUGARCANE GROWERS COOP OF FLORIDA                  565       83,784         302       13,536         560       69,028         383       15,494        184        2,352
       SUGARLAND HARVESTING                               108          163         114          137          50           60         112          135         72           79
       TRUCANE SUGAR                                       68          162          85          100          34           60         105          126
       US SUGAR                                           461        2,143         324          620         330          752         326        1,487         259      52,253
       All                                                 44          402          36           93          32          228          45          102          39         186
       INDEPENDENT HARVESTING                            0.24         0.27        0.04         0.05        0.17         0.22        0.28         0.40        0.07        0.08
       J&J AG PRODUCTS                                   0.43         0.55        0.50         0.59        0.39         0.51        1.26         1.67        2.20        2.68
       OKEELANTA SUGAR                                   1.73         1.91        1.78         2.04        0.97         1.14        2.00         2.07        1.70        2.04
ANNUAL OSCEOLA FARMS                                     5.33         6.09        6.71         7.19        5.26         6.22        8.06         9.04        8.02        9.52
       SUGARCANE GROWERS COOP OF FLORIDA                   13          374        7.49           63          11          206        8.18           63        7.83          23
       SUGARLAND HARVESTING                              2.52         2.81        1.98         2.08        1.42         1.52        1.67         1.72        0.96        1.05
       TRUCANE SUGAR                                     0.69         0.90        0.91         1.09        0.22         0.46        0.46         0.58
       US SUGAR                                            14           27          15           20          12           16          21           31          17         160
                    Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 60 of 77
Table B-30: Maximum OC Concentrations at Pahokee
                                                           2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                  Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                   (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                               430       22,900         321        3,702         355       19,766         400       12,889        218        21,101
       INDEPENDENT HARVESTING                             15           19        9.50           14          27           29          24           40          10           13
       J&J AG PRODUCTS                                    33           75          44           46          38           47          80          200          54           78
       OKEELANTA SUGAR                                    77           84          47           61          61           85         119          163          68           79
 1-HR  OSCEOLA FARMS                                     132          202         114          309          61          174         328          647        124           367
       SUGARCANE GROWERS COOP OF FLORIDA                 301       22,894         140        3,702         306       19,758         259       12,889        115           945
       SUGARLAND HARVESTING                              127          190         179          216          59           82         108          150          53           64
       TRUCANE SUGAR                                      56          112          40           64          24           41         101          110
       US SUGAR                                          204          736         299          467         231          405         198          948         207      21,101
       All                                               272       20,207         141        3,553         158       17,353         202        5,973         103      10,297
       INDEPENDENT HARVESTING                           4.13         5.87        2.55         3.64        7.08         7.74        6.09           10        3.83        4.66
       J&J AG PRODUCTS                                  9.09           26          16           24          17           26          28           50          25          35
       OKEELANTA SUGAR                                    29           33          22           28          18           22          56           62          44          55
 4-HR  OSCEOLA FARMS                                      72          124          58           98          37           78          96          162          35         149
       SUGARCANE GROWERS COOP OF FLORIDA                 169       20,196          77        3,552         142       17,347         108        5,973          62         440
       SUGARLAND HARVESTING                               42           64          45           54          17           20          36           46          26          29
       TRUCANE SUGAR                                      26           61          17           19          12           23          25           27
       US SUGAR                                          118          441         122          181          87          173          89          304          62      10,297
       All                                               206       15,159          92        1,778         102       10,339         121        3,083          71       9,392
       INDEPENDENT HARVESTING                           3.68         5.17        1.28         1.82        4.45         4.95        3.66         7.61        2.51        2.95
       J&J AG PRODUCTS                                  4.54           13        7.87           13        8.71           13          19           37          16          20
       OKEELANTA SUGAR                                    15           17          11           14          10           13          38           41          22          28
 8-HR  OSCEOLA FARMS                                      36           62          32           58          31           67          48           81          30          80
       SUGARCANE GROWERS COOP OF FLORIDA                 102       15,101          58        1,776          73       10,339          75        3,048          34         286
       SUGARLAND HARVESTING                               21           32          22           27        9.76           11          22           26          14          15
       TRUCANE SUGAR                                      15           35          16           18        5.95           12          21           25
       US SUGAR                                           91          422          61          122          63          104          64          273          51       9,392
       All                                                69        5,514          32          888          45        4,526          47        1,028          26       3,426
       INDEPENDENT HARVESTING                           1.23         1.72        0.43         0.61        1.48         1.65        1.22         3.04        0.84        0.98
       J&J AG PRODUCTS                                  1.60         4.41        2.86         4.57        2.90         4.36        6.26           12        5.71        8.05
       OKEELANTA SUGAR                                  4.83         5.51        3.65         4.97        3.38         4.19          13           14        7.26        9.21
 24-HR OSCEOLA FARMS                                      12           21          11           19          10           30          16           27          11          37
       SUGARCANE GROWERS COOP OF FLORIDA                  37        5,494          20          888          37        4,526          25        1,016          12         154
       SUGARLAND HARVESTING                             7.06           11        7.46         9.01        3.26         3.92        7.33         8.83        4.70        5.15
       TRUCANE SUGAR                                    4.49           11        5.59         6.57        2.22         3.94        6.86         8.23
       US SUGAR                                           30          141          21           41          22           49          21           98          17       3,426
       All                                              2.87           26        2.36         6.09        2.11           15        2.96         6.67        2.52          12
       INDEPENDENT HARVESTING                           0.02         0.02        0.00         0.00        0.01         0.01        0.02         0.03        0.00        0.01
       J&J AG PRODUCTS                                  0.03         0.04        0.03         0.04        0.03         0.03        0.08         0.11        0.14        0.18
       OKEELANTA SUGAR                                  0.11         0.13        0.12         0.13        0.06         0.07        0.13         0.14        0.11        0.13
ANNUAL OSCEOLA FARMS                                    0.35         0.40        0.44         0.47        0.35         0.41        0.53         0.59        0.53        0.62
       SUGARCANE GROWERS COOP OF FLORIDA                0.84           25        0.49         4.12        0.73           13        0.54         4.14        0.51        1.53
       SUGARLAND HARVESTING                             0.17         0.18        0.13         0.14        0.09         0.10        0.11         0.11        0.06        0.07
       TRUCANE SUGAR                                    0.05         0.06        0.06         0.07        0.01         0.03        0.03         0.04
       US SUGAR                                         0.92         1.78        1.00         1.33        0.76         1.08        1.38         2.05        1.12          11
                    Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 61 of 77
Table B-36: Maximum PAHs Concentrations at Pahokee
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                            1.76           94        1.31           15        1.45           81        1.63           53        0.89           86
       INDEPENDENT HARVESTING                         0.06         0.08        0.04         0.06        0.11         0.12        0.10         0.16        0.04         0.05
       J&J AG PRODUCTS                                0.14         0.31        0.18         0.19        0.16         0.19        0.33         0.82        0.22         0.32
       OKEELANTA SUGAR                                0.31         0.34        0.19         0.25        0.25         0.35        0.49         0.67        0.28         0.32
 1-HR  OSCEOLA FARMS                                  0.54         0.82        0.47         1.27        0.25         0.71        1.34         2.64        0.51         1.50
       SUGARCANE GROWERS COOP OF FLORIDA              1.23           94        0.57           15        1.25           81        1.06           53        0.47         3.87
       SUGARLAND HARVESTING                           0.52         0.78        0.73         0.88        0.24         0.33        0.44         0.61        0.21         0.26
       TRUCANE SUGAR                                  0.23         0.46        0.16         0.26        0.10         0.17        0.41         0.45
       US SUGAR                                       0.83         3.01        1.22         1.91        0.94         1.66        0.81         3.88        0.85          86
       All                                            1.11           83        0.57           15        0.65           71        0.82           24        0.42          42
       INDEPENDENT HARVESTING                         0.02         0.02        0.01         0.01        0.03         0.03        0.02         0.04        0.02        0.02
       J&J AG PRODUCTS                                0.04         0.11        0.06         0.10        0.07         0.10        0.12         0.20        0.10        0.14
       OKEELANTA SUGAR                                0.12         0.14        0.09         0.11        0.08         0.09        0.23         0.26        0.18        0.23
 4-HR  OSCEOLA FARMS                                  0.29         0.51        0.24         0.40        0.15         0.32        0.39         0.66        0.14        0.61
       SUGARCANE GROWERS COOP OF FLORIDA              0.69           83        0.32           15        0.58           71        0.44           24        0.25        1.80
       SUGARLAND HARVESTING                           0.17         0.26        0.18         0.22        0.07         0.08        0.15         0.19        0.11        0.12
       TRUCANE SUGAR                                  0.11         0.25        0.07         0.08        0.05         0.09        0.10         0.11
       US SUGAR                                       0.48         1.80        0.50         0.74        0.36         0.71        0.36         1.25        0.25          42
       All                                            0.84           62        0.38         7.27        0.42           42        0.49           13        0.29          38
       INDEPENDENT HARVESTING                         0.02         0.02        0.01         0.01        0.02         0.02        0.01         0.03        0.01        0.01
       J&J AG PRODUCTS                                0.02         0.05        0.03         0.05        0.04         0.05        0.08         0.15        0.07        0.08
       OKEELANTA SUGAR                                0.06         0.07        0.04         0.06        0.04         0.05        0.16         0.17        0.09        0.11
 8-HR  OSCEOLA FARMS                                  0.15         0.25        0.13         0.24        0.13         0.28        0.20         0.33        0.12        0.33
       SUGARCANE GROWERS COOP OF FLORIDA              0.42           62        0.24         7.26        0.30           42        0.31           12        0.14        1.17
       SUGARLAND HARVESTING                           0.09         0.13        0.09         0.11        0.04         0.05        0.09         0.11        0.06        0.06
       TRUCANE SUGAR                                  0.06         0.14        0.07         0.07        0.02         0.05        0.08         0.10
       US SUGAR                                       0.37         1.72        0.25         0.50        0.26         0.43        0.26         1.12        0.21          38
       All                                            0.28           23        0.13         3.63        0.19           19        0.19         4.20        0.11          14
       INDEPENDENT HARVESTING                         0.01         0.01        0.00         0.00        0.01         0.01        0.00         0.01        0.00        0.00
       J&J AG PRODUCTS                                0.01         0.02        0.01         0.02        0.01         0.02        0.03         0.05        0.02        0.03
       OKEELANTA SUGAR                                0.02         0.02        0.01         0.02        0.01         0.02        0.05         0.06        0.03        0.04
 24-HR OSCEOLA FARMS                                  0.05         0.08        0.04         0.08        0.04         0.12        0.07         0.11        0.04        0.15
       SUGARCANE GROWERS COOP OF FLORIDA              0.15           22        0.08         3.63        0.15           19        0.10         4.16        0.05        0.63
       SUGARLAND HARVESTING                           0.03         0.04        0.03         0.04        0.01         0.02        0.03         0.04        0.02        0.02
       TRUCANE SUGAR                                  0.02         0.04        0.02         0.03        0.01         0.02        0.03         0.03
       US SUGAR                                       0.12         0.57        0.09         0.17        0.09         0.20        0.09         0.40        0.07          14
       All                                            0.01         0.11        0.01         0.02        0.01         0.06        0.01         0.03        0.01        0.05
       INDEPENDENT HARVESTING                         0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       J&J AG PRODUCTS                                0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       OKEELANTA SUGAR                                0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
ANNUAL OSCEOLA FARMS                                  0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       SUGARCANE GROWERS COOP OF FLORIDA              0.00         0.10        0.00         0.02        0.00         0.06        0.00         0.02        0.00        0.01
       SUGARLAND HARVESTING                           0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       TRUCANE SUGAR                                  0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00
       US SUGAR                                       0.00         0.01        0.00         0.01        0.00         0.00        0.01         0.01        0.00        0.04
                    Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 62 of 77
Table B-42: Maximum PM10 Concentrations at Pahokee
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                           1,075       57,251         802        9,254         887       49,414         999       32,222        545        52,753
       INDEPENDENT HARVESTING                           38           48          24           34          69           73          61          100          26           33
       J&J AG PRODUCTS                                  83          187         110          116          95          117         201          501        135           195
       OKEELANTA SUGAR                                 192          209         117          153         151          211         298          409        170           197
 1-HR  OSCEOLA FARMS                                   329          504         284          774         153          436         819        1,616        311           916
       SUGARCANE GROWERS COOP OF FLORIDA               753       57,236         351        9,254         766       49,395         647       32,222        288         2,363
       SUGARLAND HARVESTING                            317          474         448          540         148          205         270          375        131           160
       TRUCANE SUGAR                                   139          280         100          160          59          102         253          274
       US SUGAR                                        509        1,840         748        1,167         577        1,013         495        2,371         517      52,753
       All                                             680       50,519         351        8,881         396       43,381         504       14,933         257      25,743
       INDEPENDENT HARVESTING                           10           15        6.38         9.10          18           19          15           25        9.58          12
       J&J AG PRODUCTS                                  23           66          39           60          43           64          71          125          61          88
       OKEELANTA SUGAR                                  72           83          55           70          46           54         141          156         109         138
 4-HR  OSCEOLA FARMS                                   180          310         144          244          92          194         241          404          89         372
       SUGARCANE GROWERS COOP OF FLORIDA               423       50,490         193        8,879         354       43,367         270       14,933         155       1,100
       SUGARLAND HARVESTING                            106          161         112          135          42           51          90          115          65          72
       TRUCANE SUGAR                                    64          152          43           49          29           56          63           68
       US SUGAR                                        296        1,103         305          454         219          433         221          761         154      25,743
       All                                             516       37,899         231        4,445         255       25,847         301        7,706         178      23,481
       INDEPENDENT HARVESTING                         9.20           13        3.19         4.55          11           12        9.15           19        6.28        7.36
       J&J AG PRODUCTS                                  11           33          20           31          22           33          47           93          41          50
       OKEELANTA SUGAR                                  36           41          27           35          25           31          95          102          54          69
 8-HR  OSCEOLA FARMS                                    90          155          79          145          77          168         121          202          75         201
       SUGARCANE GROWERS COOP OF FLORIDA               256       37,754         144        4,440         182       25,847         188        7,620          84         714
       SUGARLAND HARVESTING                             53           80          56           68          24           28          55           66          35          39
       TRUCANE SUGAR                                    37           87          40           46          15           30          51           62
       US SUGAR                                        227        1,054         153          305         156          261         160          683         128      23,481
       All                                             172       13,784          79        2,221         114       11,316         117        2,569          66       8,566
       INDEPENDENT HARVESTING                         3.07         4.31        1.06         1.52        3.71         4.12        3.05         7.61        2.09        2.45
       J&J AG PRODUCTS                                3.99           11        7.15           11        7.26           11          16           31          14          20
       OKEELANTA SUGAR                                  12           14        9.12           12        8.44           10          32           34          18          23
 24-HR OSCEOLA FARMS                                    31           52          26           48          26           74          40           67          27          93
       SUGARCANE GROWERS COOP OF FLORIDA                93       13,735          49        2,219          92       11,316          63        2,540          30         386
       SUGARLAND HARVESTING                             18           27          19           23        8.16         9.80          18           22          12          13
       TRUCANE SUGAR                                    11           27          14           16        5.56         9.84          17           21
       US SUGAR                                         76          351          53          102          54          123          53          244          43       8,566
       All                                            7.18           66        5.89           15        5.27           37        7.40           17        6.31          30
       INDEPENDENT HARVESTING                         0.04         0.04        0.01         0.01        0.03         0.04        0.05         0.07        0.01        0.01
       J&J AG PRODUCTS                                0.07         0.09        0.08         0.10        0.06         0.08        0.21         0.27        0.36        0.44
       OKEELANTA SUGAR                                0.28         0.31        0.29         0.33        0.16         0.19        0.33         0.34        0.28        0.33
ANNUAL OSCEOLA FARMS                                  0.87         1.00        1.10         1.18        0.86         1.02        1.32         1.48        1.32        1.56
       SUGARCANE GROWERS COOP OF FLORIDA              2.11           61        1.23           10        1.83           34        1.34           10        1.28        3.83
       SUGARLAND HARVESTING                           0.41         0.46        0.32         0.34        0.23         0.25        0.27         0.28        0.16        0.17
       TRUCANE SUGAR                                  0.11         0.15        0.15         0.18        0.04         0.08        0.08         0.09
       US SUGAR                                       2.30         4.45        2.50         3.33        1.90         2.69        3.46         5.12        2.79          26
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 63 of 77
Table B-48: Maximum PM2.5 Concentrations at Pahokee
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              935       49,751         697        8,042         771       42,941         868       28,001        474        45,843
       INDEPENDENT HARVESTING                            33           41          21           29          60           63          53           87          22           28
       J&J AG PRODUCTS                                   72          163          96          101          83          102         174          435        118           169
       OKEELANTA SUGAR                                  167          182         102          133         132          184         259          355        148           172
 1-HR  OSCEOLA FARMS                                    286          438         247          672         133          379         712        1,405        270           796
       SUGARCANE GROWERS COOP OF FLORIDA                654       49,738         305        8,042         666       42,924         562       28,001        250         2,053
       SUGARLAND HARVESTING                             276          412         389          470         129          178         235          326        114           139
       TRUCANE SUGAR                                    121          243          87          139          51           89         220          238
       US SUGAR                                         443        1,599         650        1,014         501          880         430        2,060         449      45,843
       All                                              591       43,901         305        7,718         344       37,698         438       12,977         223      22,370
       INDEPENDENT HARVESTING                          8.97           13        5.55         7.91          15           17          13           22        8.33          10
       J&J AG PRODUCTS                                   20           57          34           52          38           56          62          109          53          76
       OKEELANTA SUGAR                                   63           72          48           61          40           47         122          136          95         120
 4-HR  OSCEOLA FARMS                                    156          270         125          212          80          169         210          351          77         323
       SUGARCANE GROWERS COOP OF FLORIDA                368       43,876         168        7,716         308       37,686         235       12,977         135         956
       SUGARLAND HARVESTING                              92          140          97          117          36           44          78          100          57          62
       TRUCANE SUGAR                                     56          132          38           42          25           49          55           60
       US SUGAR                                         257          958         265          394         190          377         192          661         134      22,370
       All                                              448       32,934         201        3,863         222       22,461         262        6,697         154      20,405
       INDEPENDENT HARVESTING                          8.00           11        2.77         3.95        9.68           11        7.95           17        5.46        6.40
       J&J AG PRODUCTS                                 9.87           29          17           27          19           28          41           81          36          43
       OKEELANTA SUGAR                                   32           36          24           30          22           27          83           88          47          60
 8-HR  OSCEOLA FARMS                                     78          135          69          126          67          146         105          176          65         174
       SUGARCANE GROWERS COOP OF FLORIDA                223       32,808         126        3,858         158       22,461         164        6,622          73         620
       SUGARLAND HARVESTING                              46           70          49           59          21           25          48           58          31          34
       TRUCANE SUGAR                                     32           76          35           40          13           26          45           54
       US SUGAR                                         197          916         133          265         136          227         139          594         111      20,405
       All                                              150       11,978          69        1,930          99        9,834         102        2,232          57       7,444
       INDEPENDENT HARVESTING                          2.67         3.75        0.92         1.32        3.23         3.58        2.65         6.61        1.82        2.13
       J&J AG PRODUCTS                                 3.47         9.59        6.22         9.93        6.31         9.48          14           27          12          18
       OKEELANTA SUGAR                                   11           12        7.92           11        7.33         9.11          28           29          16          20
 24-HR OSCEOLA FARMS                                     27           45          23           42          22           65          35           59          24          80
       SUGARCANE GROWERS COOP OF FLORIDA                 80       11,936          43        1,928          80        9,834          55        2,207          26         335
       SUGARLAND HARVESTING                              15           23          16           20        7.09         8.52          16           19          10          11
       TRUCANE SUGAR                                   9.75           23          12           14        4.83         8.55          15           18
       US SUGAR                                          66          305          46           88          47          107          46          212          37       7,444
       All                                             6.24           57        5.12           13        4.58           32        6.43           14        5.48          26
       INDEPENDENT HARVESTING                          0.03         0.04        0.01         0.01        0.02         0.03        0.04         0.06        0.01        0.01
       J&J AG PRODUCTS                                 0.06         0.08        0.07         0.08        0.06         0.07        0.18         0.24        0.31        0.38
       OKEELANTA SUGAR                                 0.25         0.27        0.25         0.29        0.14         0.16        0.29         0.29        0.24        0.29
ANNUAL OSCEOLA FARMS                                   0.76         0.87        0.96         1.02        0.75         0.89        1.15         1.29        1.14        1.36
       SUGARCANE GROWERS COOP OF FLORIDA               1.84           53        1.07         8.96        1.59           29        1.17         9.00        1.12        3.33
       SUGARLAND HARVESTING                            0.36         0.40        0.28         0.30        0.20         0.22        0.24         0.24        0.14        0.15
       TRUCANE SUGAR                                   0.10         0.13        0.13         0.15        0.03         0.07        0.07         0.08
       US SUGAR                                        2.00         3.87        2.17         2.89        1.65         2.34        3.01         4.45        2.43          23
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 64 of 77
Table B-54: Maximum SOx Concentrations at Pahokee
                                                            2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                   Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                    (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                                355       18,893         265        3,054         293       16,307         330       10,633         180       17,409
       INDEPENDENT HARVESTING                              13           16        7.84           11          23           24          20           33        8.53           11
       J&J AG PRODUCTS                                     27           62          36           38          31           39          66          165          45           64
       OKEELANTA SUGAR                                     63           69          39           51          50           70          98          135          56           65
 1-HR  OSCEOLA FARMS                                      109          166          94          255          50          144         270          533         103          302
       SUGARCANE GROWERS COOP OF FLORIDA                  248       18,888         116        3,054         253       16,300         214       10,633          95          780
       SUGARLAND HARVESTING                               105          157         148          178          49           67          89          124          43           53
       TRUCANE SUGAR                                       46           92          33           53          20           34          83           90
       US SUGAR                                           168          607         247          385         190          334         163          782         170      17,409
       All                                                224       16,671         116        2,931         131       14,316         166        4,928          85       8,495
       INDEPENDENT HARVESTING                            3.41         4.85        2.11         3.00        5.84         6.38        5.02         8.28        3.16        3.85
       J&J AG PRODUCTS                                   7.50           22          13           20          14           21          23           41          20          29
       OKEELANTA SUGAR                                     24           27          18           23          15           18          46           52          36          46
 4-HR  OSCEOLA FARMS                                       59          102          48           81          30           64          80          133          29         123
       SUGARCANE GROWERS COOP OF FLORIDA                  140       16,662          64        2,930         117       14,311          89        4,928          51         363
       SUGARLAND HARVESTING                                35           53          37           45          14           17          30           38          21          24
       TRUCANE SUGAR                                       21           50          14           16        9.60           19          21           23
       US SUGAR                                            98          364         101          150          72          143          73          251          51       8,495
       All                                                170       12,507          76        1,467          84        8,529          99        2,543          59       7,749
       INDEPENDENT HARVESTING                            3.04         4.27        1.05         1.50        3.68         4.08        3.02         6.28        2.07        2.43
       J&J AG PRODUCTS                                   3.75           11        6.49           10        7.19           11          16           31          13          16
       OKEELANTA SUGAR                                     12           14        9.02           12        8.35           10          31           34          18          23
 8-HR  OSCEOLA FARMS                                       30           51          26           48          25           56          40           67          25          66
       SUGARCANE GROWERS COOP OF FLORIDA                   85       12,459          48        1,465          60        8,529          62        2,515          28         236
       SUGARLAND HARVESTING                                17           26          18           22        8.05         9.32          18           22          12          13
       TRUCANE SUGAR                                       12           29          13           15        4.91         9.74          17           20
       US SUGAR                                            75          348          50          101          52           86          53          225          42       7,749
       All                                                 57        4,549          26          733          38        3,734          39          848          22       2,827
       INDEPENDENT HARVESTING                            1.01         1.42        0.35         0.50        1.23         1.36        1.01         2.51        0.69        0.81
       J&J AG PRODUCTS                                   1.32         3.64        2.36         3.77        2.40         3.60        5.17           10        4.71        6.64
       OKEELANTA SUGAR                                   3.99         4.55        3.01         4.10        2.78         3.46          10           11        5.99        7.60
 24-HR OSCEOLA FARMS                                       10           17        8.73           16        8.42           25          13           22        8.96          31
       SUGARCANE GROWERS COOP OF FLORIDA                   31        4,533          16          732          30        3,734          21          838        9.95         127
       SUGARLAND HARVESTING                              5.82         8.83        6.15         7.43        2.69         3.23        6.05         7.28        3.88        4.25
       TRUCANE SUGAR                                     3.70         8.75        4.61         5.42        1.83         3.25        5.66         6.79
       US SUGAR                                            25          116          18           34          18           41          18           80          14       2,827
       All                                               2.37           22        1.94         5.02        1.74           12        2.44         5.50        2.08          10
       INDEPENDENT HARVESTING                            0.01         0.01        0.00         0.00        0.01         0.01        0.02         0.02        0.00        0.00
       J&J AG PRODUCTS                                   0.02         0.03        0.03         0.03        0.02         0.03        0.07         0.09        0.12        0.15
       OKEELANTA SUGAR                                   0.09         0.10        0.10         0.11        0.05         0.06        0.11         0.11        0.09        0.11
ANNUAL OSCEOLA FARMS                                     0.29         0.33        0.36         0.39        0.28         0.34        0.44         0.49        0.43        0.52
       SUGARCANE GROWERS COOP OF FLORIDA                 0.70           20        0.41         3.40        0.60           11        0.44         3.42        0.42        1.27
       SUGARLAND HARVESTING                              0.14         0.15        0.11         0.11        0.08         0.08        0.09         0.09        0.05        0.06
       TRUCANE SUGAR                                     0.04         0.05        0.05         0.06        0.01         0.02        0.02         0.03
       US SUGAR                                          0.76         1.47        0.83         1.10        0.63         0.89        1.14         1.69        0.92        8.68
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 65 of 77
Table B-60: Maximum TSP Concentrations at Pahokee
                                                            2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                   Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                    (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              2,151      114,501       1,603       18,507       1,773       98,828       1,998       64,445       1,090      105,507
       INDEPENDENT HARVESTING                              77           95          48           68         137          146         122          200          52           65
       J&J AG PRODUCTS                                    165          375         220          232         190          235         401        1,002         271          390
       OKEELANTA SUGAR                                    384          419         234          306         303          423         595          817         340          395
 1-HR  OSCEOLA FARMS                                      659        1,009         569        1,547         305          871       1,638        3,233         622        1,833
       SUGARCANE GROWERS COOP OF FLORIDA                1,506      114,471         701       18,507       1,532       98,790       1,295       64,445         575        4,726
       SUGARLAND HARVESTING                               635          949         895        1,081         297          409         541          749         263          320
       TRUCANE SUGAR                                      278          560         201          319         118          205         506          548
       US SUGAR                                         1,019        3,680       1,495        2,333       1,154        2,026         990        4,741       1,033     105,507
       All                                              1,360      101,037         703       17,763         792       86,763       1,008       29,866         514      51,486
       INDEPENDENT HARVESTING                              21           29          13           18          35           39          30           50          19          23
       J&J AG PRODUCTS                                     45          131          78          119          87          128         142          250         123         175
       OKEELANTA SUGAR                                    145          165         109          140          92          108         281          312         218         276
 4-HR  OSCEOLA FARMS                                      360          621         288          489         183          388         482          808         177         743
       SUGARCANE GROWERS COOP OF FLORIDA                  847      100,980         386       17,759         708       86,734         541       29,866         311       2,200
       SUGARLAND HARVESTING                               212          321         224          270          84          102         180          230         130         143
       TRUCANE SUGAR                                      129          305          87           97          58          113         126          137
       US SUGAR                                           591        2,206         611          907         437          867         443        1,522        308       51,486
       All                                              1,032       75,797         462        8,890         510       51,694         603       15,413        355       46,962
       INDEPENDENT HARVESTING                              18           26        6.38         9.10          22           25          18           38         13           15
       J&J AG PRODUCTS                                     23           66          39           63          44           65          94          185         82          100
       OKEELANTA SUGAR                                     73           83          55           70          51           63         190          203        109          138
 8-HR  OSCEOLA FARMS                                      180          310         159          289         153          337         241          404        150          401
       SUGARCANE GROWERS COOP OF FLORIDA                  512       75,507         289        8,879         364       51,694         377       15,240        169        1,428
       SUGARLAND HARVESTING                               106          161         112          135          49           57         110          132         70           77
       TRUCANE SUGAR                                       74          174          80           92          30           59         103          123
       US SUGAR                                           454        2,108         305          610         313          521         320        1,366         255      46,962
       All                                                344       27,568         159        4,441         227       22,632         234        5,138         132      17,132
       INDEPENDENT HARVESTING                            6.14         8.62        2.13         3.03        7.42         8.24        6.10           15        4.19        4.91
       J&J AG PRODUCTS                                   7.99           22          14           23          15           22          31           62          29          40
       OKEELANTA SUGAR                                     24           28          18           25          17           21          63           68          36          46
 24-HR OSCEOLA FARMS                                       62          104          53           96          51          149          80          135          54         185
       SUGARCANE GROWERS COOP OF FLORIDA                  185       27,470          99        4,438         184       22,632         126        5,080          60         771
       SUGARLAND HARVESTING                                35           54          37           45          16           20          37           44          23          26
       TRUCANE SUGAR                                       22           53          28           33          11           20          34           41
       US SUGAR                                           151          703         106          203         108          247         107          488          85      17,132
       All                                                 14          132          12           30          11           75          15           33          13          61
       INDEPENDENT HARVESTING                            0.08         0.09        0.01         0.02        0.06         0.07        0.09         0.13        0.02        0.03
       J&J AG PRODUCTS                                   0.14         0.18        0.16         0.19        0.13         0.17        0.41         0.55        0.72        0.88
       OKEELANTA SUGAR                                   0.57         0.63        0.58         0.67        0.32         0.37        0.66         0.68        0.56        0.67
ANNUAL OSCEOLA FARMS                                     1.75         2.00        2.20         2.36        1.73         2.04        2.64         2.96        2.63        3.12
       SUGARCANE GROWERS COOP OF FLORIDA                 4.22          123        2.46           21        3.65           67        2.68           21        2.57        7.67
       SUGARLAND HARVESTING                              0.83         0.92        0.65         0.68        0.47         0.50        0.55         0.56        0.32        0.34
       TRUCANE SUGAR                                     0.23         0.30        0.30         0.36        0.07         0.15        0.15         0.19
       US SUGAR                                          4.61         8.90        5.01         6.66        3.79         5.38        6.92           10        5.59          53
                    Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 66 of 77
Table B-66: Maximum VOCs Concentrations at Pahokee
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                           1,398       74,426       1,042       12,030       1,153       64,238       1,299       41,889        709        68,579
       INDEPENDENT HARVESTING                           50           62          31           44          89           95          79          130          34           42
       J&J AG PRODUCTS                                 107          244         143          151         124          153         261          651        176           253
       OKEELANTA SUGAR                                 250          272         152          199         197          275         387          531        221           257
 1-HR  OSCEOLA FARMS                                   428          656         370        1,006         198          566       1,065        2,101        404         1,191
       SUGARCANE GROWERS COOP OF FLORIDA               979       74,406         456       12,030         996       64,213         841       41,889        374         3,072
       SUGARLAND HARVESTING                            413          617         582          702         193          266         351          487        171           208
       TRUCANE SUGAR                                   181          364         130          208          77          133         329          356
       US SUGAR                                        662        2,392         972        1,516         750        1,317         643        3,082        671       68,579
       All                                             884       65,674         457       11,546         515       56,396         655       19,413        334       33,466
       INDEPENDENT HARVESTING                           13           19        8.30           12          23           25          20           33         12           15
       J&J AG PRODUCTS                                  30           85          51           77          57           83          93          163         80          114
       OKEELANTA SUGAR                                  94          107          71           91          60           70         183          203        141          180
 4-HR  OSCEOLA FARMS                                   234          404         187          318         119          252         314          525        115          483
       SUGARCANE GROWERS COOP OF FLORIDA               551       65,637         251       11,543         460       56,377         351       19,413        202        1,430
       SUGARLAND HARVESTING                            138          209         145          176          55           66         117          150         85           93
       TRUCANE SUGAR                                    84          198          56           63          38           73          82           89
       US SUGAR                                        384        1,434         397          590         284          563         288          989         200      33,466
       All                                             671       49,268         301        5,778         332       33,601         392       10,018         231      30,526
       INDEPENDENT HARVESTING                           12           17        4.15         5.92          14           16          12           25        8.17        9.57
       J&J AG PRODUCTS                                  15           43          26           41          28           43          61          121          53          65
       OKEELANTA SUGAR                                  47           54          36           45          33           41         123          132          71          90
 8-HR  OSCEOLA FARMS                                   117          202         103          188         100          219         157          263          97         261
       SUGARCANE GROWERS COOP OF FLORIDA               333       49,080         188        5,772         236       33,601         245        9,906         110         928
       SUGARLAND HARVESTING                             69          104          73           88          32           37          71           86          46          50
       TRUCANE SUGAR                                    48          113          52           60          19           38          67           80
       US SUGAR                                        295        1,370         199          396         203          339         208          888         166      30,525
       All                                             224       17,919         103        2,887         148       14,711         152        3,339          86      11,136
       INDEPENDENT HARVESTING                         3.99         5.60        1.38         1.97        4.83         5.36        3.97         9.89        2.72        3.19
       J&J AG PRODUCTS                                5.19           14        9.30           15        9.44           14          20           40          19          26
       OKEELANTA SUGAR                                  16           18          12           16          11           14          41           44          24          30
 24-HR OSCEOLA FARMS                                    41           67          34           63          33           97          52           88          35         120
       SUGARCANE GROWERS COOP OF FLORIDA               120       17,856          64        2,885         119       14,711          82        3,302          39         501
       SUGARLAND HARVESTING                             23           35          24           29          11           13          24           29          15          17
       TRUCANE SUGAR                                    15           34          18           21        7.23           13          22           27
       US SUGAR                                         98          457          69          132          70          160          69          317          55      11,136
       All                                            9.34           86        7.65           20        6.85           49        9.62           22        8.21          40
       INDEPENDENT HARVESTING                         0.05         0.06        0.01         0.01        0.04         0.05        0.06         0.09        0.01        0.02
       J&J AG PRODUCTS                                0.09         0.12        0.11         0.13        0.08         0.11        0.27         0.36        0.47        0.57
       OKEELANTA SUGAR                                0.37         0.41        0.38         0.43        0.21         0.24        0.43         0.44        0.36        0.43
ANNUAL OSCEOLA FARMS                                  1.14         1.30        1.43         1.53        1.12         1.33        1.72         1.93        1.71        2.03
       SUGARCANE GROWERS COOP OF FLORIDA              2.75           80        1.60           13        2.37           44        1.74           13        1.67        4.98
       SUGARLAND HARVESTING                           0.54         0.60        0.42         0.44        0.30         0.32        0.36         0.37        0.21        0.22
       TRUCANE SUGAR                                  0.15         0.19        0.19         0.23        0.05         0.10        0.10         0.12
       US SUGAR                                       3.00         5.78        3.25         4.33        2.46         3.50        4.50         6.66        3.63          34
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 67 of 77
Table B-7: Maximum CO Concentrations at South Bay
                                                            2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                   Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                    (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                             26,251      528,903      13,482      318,268      26,143      244,382      16,018      186,739      16,435      178,214
       INDEPENDENT HARVESTING                             702        1,374         876        1,112       1,254        1,366       2,217        6,069         264        7,024
       J&J AG PRODUCTS                                  2,216        5,304       2,183        3,343       1,640        4,317       3,981        8,170       3,075        5,358
       OKEELANTA SUGAR                                  4,407        4,709       3,336       22,519       3,623      244,122       3,527        5,362       2,800        4,386
 1-HR  OSCEOLA FARMS                                    3,227       14,368       3,006       11,026       2,419        2,885       5,708        9,240       4,728        6,098
       SUGARCANE GROWERS COOP OF FLORIDA               12,179      528,903       9,401      318,268      12,186      203,757       7,573      186,457       3,068      113,169
       SUGARLAND HARVESTING                             4,426        6,982       3,427        5,482       1,402        1,498       1,688        2,454       1,619        1,917
       TRUCANE SUGAR                                      716        1,356         810        3,557         704          859       2,302        4,641
       US SUGAR                                        16,042      156,555      13,482       31,550      13,733       66,847      13,582       54,597      15,486     178,214
       All                                             17,912      454,940       9,672      260,573       9,578      173,761       5,911      128,931       7,340      66,035
       INDEPENDENT HARVESTING                             301          477         219          278         314          341         554        1,517          72       1,756
       J&J AG PRODUCTS                                    554        2,459       1,351        2,257         567        2,873         995        5,024       1,045       3,982
       OKEELANTA SUGAR                                  1,961        2,239       1,331        9,946       1,114      119,866       1,187        2,826       1,300       3,032
 4-HR  OSCEOLA FARMS                                    1,115        6,774       1,589        5,661       1,386        1,616       1,957        5,108       1,327       1,615
       SUGARCANE GROWERS COOP OF FLORIDA                7,772      454,940       2,637      260,541       3,077      173,692       4,045      128,514       2,044      65,921
       SUGARLAND HARVESTING                             2,082        2,570         861        1,398         350          375         422          614         553         606
       TRUCANE SUGAR                                      179          413         426        1,325         344          435         621        1,510
       US SUGAR                                         8,209      106,393       4,497       19,221       7,541       34,638       5,354       40,212       6,653      57,524
       All                                              8,956      227,920       5,429      132,540       8,164      154,408       4,291       96,958       3,788      55,439
       INDEPENDENT HARVESTING                             194          265         110          139         162          188         277          759          36         878
       J&J AG PRODUCTS                                    277        1,229         735        1,365         448        1,600         498        3,432         610       2,952
       OKEELANTA SUGAR                                  1,236        1,565         666        4,973         603       95,472       1,101        1,555       1,135       1,516
 8-HR  OSCEOLA FARMS                                      557        3,387         797        4,402         693          808       1,125        3,003         708         840
       SUGARCANE GROWERS COOP OF FLORIDA                4,548      227,920       1,319      132,492       1,538      154,349       2,106       96,725       1,162      55,325
       SUGARLAND HARVESTING                             1,302        1,817         504          699         298          327         233          307         437         457
       TRUCANE SUGAR                                       91          207         340        1,323         180          239         399        1,312
       US SUGAR                                         5,650       89,520       2,616       18,800       4,605       18,647       3,508       32,245       3,326      43,477
       All                                              3,834       94,538       2,135       69,236       2,724       59,961       1,466       32,360       1,263      18,480
       INDEPENDENT HARVESTING                              65           88          46           83          54           63          92          253          19         296
       J&J AG PRODUCTS                                     92          410         267          455         152          746         199        1,144         203         984
       OKEELANTA SUGAR                                    412          522         222        1,658         201       41,644         367          611         378         505
 24-HR OSCEOLA FARMS                                      186        1,129         287        1,862         231          269         413        1,170         236         280
       SUGARCANE GROWERS COOP OF FLORIDA                1,664       94,538         440       69,220         740       59,939         822       32,281         448      18,442
       SUGARLAND HARVESTING                               434          606         191          233          99          109          84          136         152         159
       TRUCANE SUGAR                                       32           69         113          441          60           80         133          437
       US SUGAR                                         1,949       29,840         872        7,581       1,573        8,325       1,169       12,399       1,109      17,390
       All                                                111          417          91          303         103          327         116          252          89         220
       INDEPENDENT HARVESTING                            1.02         1.42        0.59         0.64        0.31         0.33        0.69         1.69        0.17        0.94
       J&J AG PRODUCTS                                   1.18         2.58        2.90         3.71        1.78         3.70        4.49         7.72        3.89        8.30
       OKEELANTA SUGAR                                   8.92           12        7.53           15        3.72          208        8.69           10        7.63        9.75
ANNUAL OSCEOLA FARMS                                     7.82           12          11           19          12           13          18           22        8.66          10
       SUGARCANE GROWERS COOP OF FLORIDA                   26          325          28          239          25          196          28          123          19          72
       SUGARLAND HARVESTING                              9.04         9.84        4.72         5.08        3.20         3.31        3.25         3.51        2.55        2.73
       TRUCANE SUGAR                                     0.68         0.82        1.38         2.17        0.44         0.48        0.47         1.28
       US SUGAR                                            48          123          26           44          36           73          45           97          43         159
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 68 of 77
Table B-14: Maximum EC Concentrations at South Bay
                                                             2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                    Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                                 897       18,082         461       10,881         894        8,355         548        6,384         562        6,093
       INDEPENDENT HARVESTING                               24           47          30           38          43           47          76          207        9.01          240
       J&J AG PRODUCTS                                      76          181          75          114          56          148         136          279         105          183
       OKEELANTA SUGAR                                     151          161         114          770         124        8,346         121          183          96          150
 1-HR  OSCEOLA FARMS                                       110          491         103          377          83           99         195          316         162          208
       SUGARCANE GROWERS COOP OF FLORIDA                   416       18,082         321       10,881         417        6,966         259        6,375         105        3,869
       SUGARLAND HARVESTING                                151          239         117          187          48           51          58           84          55           66
       TRUCANE SUGAR                                        24           46          28          122          24           29          79          159
       US SUGAR                                            548        5,352         461        1,079         470        2,285         464        1,867         529       6,093
       All                                                 612       15,554         331        8,908         327        5,941         202        4,408         251       2,258
       INDEPENDENT HARVESTING                               10           16        7.49         9.50          11           12          19           52        2.47          60
       J&J AG PRODUCTS                                      19           84          46           77          19           98          34          172          36         136
       OKEELANTA SUGAR                                      67           77          46          340          38        4,098          41           97          44         104
 4-HR  OSCEOLA FARMS                                        38          232          54          194          47           55          67          175          45          55
       SUGARCANE GROWERS COOP OF FLORIDA                   266       15,554          90        8,907         105        5,938         138        4,394          70       2,254
       SUGARLAND HARVESTING                                 71           88          29           48          12           13          14           21          19          21
       TRUCANE SUGAR                                      6.12           14          15           45          12           15          21           52
       US SUGAR                                            281        3,637         154          657         258        1,184         183        1,375         227       1,967
       All                                                 306        7,792         186        4,531         279        5,279         147        3,315         130       1,895
       INDEPENDENT HARVESTING                             6.64         9.05        3.75         4.75        5.55         6.41        9.48           26        1.24          30
       J&J AG PRODUCTS                                    9.47           42          25           47          15           55          17          117          21         101
       OKEELANTA SUGAR                                      42           54          23          170          21        3,264          38           53          39          52
 8-HR  OSCEOLA FARMS                                        19          116          27          150          24           28          38          103          24          29
       SUGARCANE GROWERS COOP OF FLORIDA                   156        7,792          45        4,530          53        5,277          72        3,307          40       1,891
       SUGARLAND HARVESTING                                 45           62          17           24          10           11        7.95           10          15          16
       TRUCANE SUGAR                                      3.11         7.07          12           45        6.17         8.19          14           45
       US SUGAR                                            193        3,061          89          643         157          637         120        1,102         114       1,486
       All                                                 131        3,232          73        2,367          93        2,050          50        1,106          43         632
       INDEPENDENT HARVESTING                             2.22         3.02        1.58         2.83        1.85         2.14        3.16         8.64        0.64          10
       J&J AG PRODUCTS                                    3.16           14        9.14           16        5.21           26        6.81           39        6.95          34
       OKEELANTA SUGAR                                      14           18        7.59           57        6.87        1,424          13           21          13          17
 24-HR OSCEOLA FARMS                                      6.35           39        9.82           64        7.90         9.21          14           40        8.06        9.58
       SUGARCANE GROWERS COOP OF FLORIDA                    57        3,232          15        2,366          25        2,049          28        1,104          15         630
       SUGARLAND HARVESTING                                 15           21        6.53         7.97        3.40         3.73        2.88         4.66        5.20        5.44
       TRUCANE SUGAR                                      1.09         2.36        3.88           15        2.06         2.73        4.54           15
       US SUGAR                                             67        1,020          30          259          54          285          40          424          38         595
       All                                                3.79           14        3.12           10        3.53           11        3.97         8.61        3.05        7.52
       INDEPENDENT HARVESTING                             0.03         0.05        0.02         0.02        0.01         0.01        0.02         0.06        0.01        0.03
       J&J AG PRODUCTS                                    0.04         0.09        0.10         0.13        0.06         0.13        0.15         0.26        0.13        0.28
       OKEELANTA SUGAR                                    0.31         0.39        0.26         0.52        0.13         7.11        0.30         0.35        0.26        0.33
ANNUAL OSCEOLA FARMS                                      0.27         0.40        0.36         0.64        0.40         0.43        0.61         0.76        0.30        0.35
       SUGARCANE GROWERS COOP OF FLORIDA                  0.88           11        0.95         8.17        0.85         6.71        0.95         4.19        0.64        2.45
       SUGARLAND HARVESTING                               0.31         0.34        0.16         0.17        0.11         0.11        0.11         0.12        0.09        0.09
       TRUCANE SUGAR                                      0.02         0.03        0.05         0.07        0.02         0.02        0.02         0.04
       US SUGAR                                           1.62         4.19        0.89         1.52        1.23         2.48        1.54         3.32        1.48        5.42
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 69 of 77
Table B-21: Maximum NH3 Concentrations at South Bay
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                            9,648      194,383       4,955      116,970       9,608       89,816       5,887       68,631       6,040       65,498
       INDEPENDENT HARVESTING                           258          505         322          409         461          502         815        2,230          97        2,582
       J&J AG PRODUCTS                                  814        1,950         802        1,229         603        1,587       1,463        3,003       1,130        1,969
       OKEELANTA SUGAR                                1,620        1,731       1,226        8,276       1,332       89,720       1,296        1,971       1,029        1,612
 1-HR  OSCEOLA FARMS                                  1,186        5,281       1,105        4,052         889        1,060       2,098        3,396       1,738        2,241
       SUGARCANE GROWERS COOP OF FLORIDA              4,476      194,383       3,455      116,970       4,479       74,885       2,783       68,527       1,127       41,592
       SUGARLAND HARVESTING                           1,627        2,566       1,260        2,015         515          551         620          902         595          705
       TRUCANE SUGAR                                    263          499         298        1,307         259          316         846        1,706
       US SUGAR                                       5,896       57,537       4,955       11,595       5,047       24,568       4,992       20,066       5,692      65,498
       All                                            6,583      167,200       3,555       95,766       3,520       63,861       2,172       47,385       2,698      24,269
       INDEPENDENT HARVESTING                           111          175          81          102         115          125         204          558          27         645
       J&J AG PRODUCTS                                  204          904         497          830         208        1,056         366        1,846         384       1,463
       OKEELANTA SUGAR                                  721          823         489        3,655         409       44,053         436        1,039         478       1,114
 4-HR  OSCEOLA FARMS                                    410        2,489         584        2,080         509          594         719        1,877         488         593
       SUGARCANE GROWERS COOP OF FLORIDA              2,856      167,200         969       95,755       1,131       63,836       1,487       47,232         751      24,227
       SUGARLAND HARVESTING                             765          945         316          514         129          138         155          226         203         223
       TRUCANE SUGAR                                     66          152         157          487         126          160         228          555
       US SUGAR                                       3,017       39,102       1,653        7,064       2,771       12,730       1,968       14,779       2,445      21,141
       All                                            3,292       83,765       1,995       48,711       3,000       56,748       1,577       35,634       1,392      20,375
       INDEPENDENT HARVESTING                            71           97          40           51          60           69         102          279          13         323
       J&J AG PRODUCTS                                  102          452         270          502         165          588         183        1,261         224       1,085
       OKEELANTA SUGAR                                  454          575         245        1,828         222       35,088         405          571         417         557
 8-HR  OSCEOLA FARMS                                    205        1,245         293        1,618         255          297         413        1,104         260         309
       SUGARCANE GROWERS COOP OF FLORIDA              1,672       83,765         485       48,694         565       56,726         774       35,548         427      20,333
       SUGARLAND HARVESTING                             478          668         185          257         110          120          85          113         161         168
       TRUCANE SUGAR                                     33           76         125          486          66           88         147          482
       US SUGAR                                       2,076       32,900         962        6,909       1,692        6,853       1,289       11,851       1,223      15,979
       All                                            1,409       34,745         784       25,446       1,001       22,037         539       11,893         464       6,792
       INDEPENDENT HARVESTING                            24           32          17           30          20           23          34           93        6.85         109
       J&J AG PRODUCTS                                   34          151          98          167          56          274          73          420          75         362
       OKEELANTA SUGAR                                  151          192          82          609          74       15,305         135          224         139         186
 24-HR OSCEOLA FARMS                                     68          415         106          684          85           99         152          430          87         103
       SUGARCANE GROWERS COOP OF FLORIDA                611       34,745         162       25,440         272       22,029         302       11,864         165       6,778
       SUGARLAND HARVESTING                             159          223          70           86          37           40          31           50          56          58
       TRUCANE SUGAR                                     12           25          42          162          22           29          49          161
       US SUGAR                                         716       10,967         321        2,786         578        3,060         430        4,557         408       6,391
       All                                               41          153          34          111          38          120          43           93          33          81
       INDEPENDENT HARVESTING                          0.37         0.52        0.22         0.24        0.12         0.12        0.25         0.62        0.06        0.34
       J&J AG PRODUCTS                                 0.43         0.95        1.06         1.36        0.66         1.36        1.65         2.84        1.43        3.05
       OKEELANTA SUGAR                                 3.28         4.23        2.77         5.54        1.37           76        3.19         3.77        2.81        3.58
ANNUAL OSCEOLA FARMS                                   2.88         4.33        3.92         6.85        4.28         4.66        6.51         8.13        3.18        3.72
       SUGARCANE GROWERS COOP OF FLORIDA               9.41          120          10           88        9.09           72          10           45        6.83          26
       SUGARLAND HARVESTING                            3.32         3.62        1.73         1.87        1.18         1.22        1.20         1.29        0.94        1.00
       TRUCANE SUGAR                                   0.25         0.30        0.51         0.80        0.16         0.18        0.17         0.47
       US SUGAR                                          17           45        9.51           16          13           27          17           36          16          58
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 70 of 77
Table B-28: Maximum NOx Concentrations at South Bay
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                           13,686      275,753       7,029      165,935      13,630      127,413       8,351       97,360       8,569       92,915
       INDEPENDENT HARVESTING                           366          716         457          580         654          712       1,156        3,164         137        3,662
       J&J AG PRODUCTS                                1,155        2,766       1,138        1,743         855        2,251       2,076        4,260       1,603        2,793
       OKEELANTA SUGAR                                2,298        2,455       1,739       11,741       1,889      127,277       1,839        2,795       1,460        2,286
 1-HR  OSCEOLA FARMS                                  1,682        7,491       1,567        5,749       1,261        1,504       2,976        4,817       2,465        3,179
       SUGARCANE GROWERS COOP OF FLORIDA              6,350      275,753       4,902      165,935       6,353      106,232       3,948       97,213       1,599       59,003
       SUGARLAND HARVESTING                           2,307        3,640       1,787        2,858         731          781         880        1,280         844          999
       TRUCANE SUGAR                                    373          707         422        1,855         367          448       1,200        2,420
       US SUGAR                                       8,364       81,623       7,029       16,449       7,160       34,852       7,081       28,465       8,074      92,915
       All                                            9,339      237,191       5,043      135,854       4,994       90,593       3,082       67,220       3,827      34,429
       INDEPENDENT HARVESTING                           157          249         114          145         164          178         289          791          38         916
       J&J AG PRODUCTS                                  289        1,282         704        1,177         295        1,498         519        2,619         545       2,076
       OKEELANTA SUGAR                                1,023        1,167         694        5,185         581       62,494         619        1,473         678       1,581
 4-HR  OSCEOLA FARMS                                    581        3,532         829        2,951         723          842       1,020        2,663         692         842
       SUGARCANE GROWERS COOP OF FLORIDA              4,052      237,191       1,375      135,838       1,604       90,557       2,109       67,003       1,066      34,369
       SUGARLAND HARVESTING                           1,085        1,340         449          729         183          196         220          320         288         316
       TRUCANE SUGAR                                     93          215         222          691         179          227         324          788
       US SUGAR                                       4,280       55,470       2,344       10,021       3,932       18,059       2,791       20,965       3,469      29,991
       All                                            4,669      118,830       2,830       69,102       4,256       80,503       2,237       50,551       1,975      28,904
       INDEPENDENT HARVESTING                           101          138          57           72          85           98         145          396          19         458
       J&J AG PRODUCTS                                  144          641         383          712         233          834         259        1,789         318       1,539
       OKEELANTA SUGAR                                  645          816         347        2,593         314       49,776         574          810         592         790
 8-HR  OSCEOLA FARMS                                    291        1,766         416        2,295         361          421         586        1,566         369         438
       SUGARCANE GROWERS COOP OF FLORIDA              2,371      118,830         688       69,077         802       80,472       1,098       50,429         606      28,844
       SUGARLAND HARVESTING                             679          947         263          365         155          171         121          160         228         238
       TRUCANE SUGAR                                     47          108         177          690          94          125         208          684
       US SUGAR                                       2,946       46,673       1,364        9,801       2,401        9,722       1,829       16,811       1,734      22,668
       All                                            1,999       49,289       1,113       36,097       1,420       31,262         764       16,871         658       9,635
       INDEPENDENT HARVESTING                            34           46          24           43          28           33          48          132        9.72         154
       J&J AG PRODUCTS                                   48          214         139          237          79          389         104          596         106         513
       OKEELANTA SUGAR                                  215          272         116          864         105       21,712         191          318         197         263
 24-HR OSCEOLA FARMS                                     97          589         150          971         120          140         215          610         123         146
       SUGARCANE GROWERS COOP OF FLORIDA                867       49,289         229       36,089         386       31,250         429       16,830         234       9,615
       SUGARLAND HARVESTING                             226          316         100          122          52           57          44           71          79          83
       TRUCANE SUGAR                                     17           36          59          230          31           42          69          228
       US SUGAR                                       1,016       15,558         455        3,953         820        4,341         610        6,464         578       9,067
       All                                               58          217          48          158          54          170          61          131          46         115
       INDEPENDENT HARVESTING                          0.53         0.74        0.31         0.33        0.16         0.17        0.36         0.88        0.09        0.49
       J&J AG PRODUCTS                                 0.62         1.35        1.51         1.94        0.93         1.93        2.34         4.02        2.03        4.33
       OKEELANTA SUGAR                                 4.65         6.01        3.92         7.85        1.94          108        4.53         5.34        3.98        5.09
ANNUAL OSCEOLA FARMS                                   4.08         6.14        5.56         9.72        6.07         6.61        9.23           12        4.51        5.27
       SUGARCANE GROWERS COOP OF FLORIDA                 13          170          14          125          13          102          15           64        9.69          37
       SUGARLAND HARVESTING                            4.71         5.13        2.46         2.65        1.67         1.72        1.70         1.83        1.33        1.42
       TRUCANE SUGAR                                   0.36         0.43        0.72         1.13        0.23         0.25        0.24         0.67
       US SUGAR                                          25           64          14           23          19           38          24           51          23          83
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 71 of 77
Table B-35: Maximum OC Concentrations at South Bay
                                                             2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                    Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                                 897       18,082         461       10,881         894        8,355         548        6,384         562        6,093
       INDEPENDENT HARVESTING                               24           47          30           38          43           47          76          207        9.01          240
       J&J AG PRODUCTS                                      76          181          75          114          56          148         136          279         105          183
       OKEELANTA SUGAR                                     151          161         114          770         124        8,346         121          183          96          150
 1-HR  OSCEOLA FARMS                                       110          491         103          377          83           99         195          316         162          208
       SUGARCANE GROWERS COOP OF FLORIDA                   416       18,082         321       10,881         417        6,966         259        6,375         105        3,869
       SUGARLAND HARVESTING                                151          239         117          187          48           51          58           84          55           66
       TRUCANE SUGAR                                        24           46          28          122          24           29          79          159
       US SUGAR                                            548        5,352         461        1,079         470        2,285         464        1,867         529       6,093
       All                                                 612       15,554         331        8,908         327        5,941         202        4,408         251       2,258
       INDEPENDENT HARVESTING                               10           16        7.49         9.50          11           12          19           52        2.47          60
       J&J AG PRODUCTS                                      19           84          46           77          19           98          34          172          36         136
       OKEELANTA SUGAR                                      67           77          46          340          38        4,098          41           97          44         104
 4-HR  OSCEOLA FARMS                                        38          232          54          194          47           55          67          175          45          55
       SUGARCANE GROWERS COOP OF FLORIDA                   266       15,554          90        8,907         105        5,938         138        4,394          70       2,254
       SUGARLAND HARVESTING                                 71           88          29           48          12           13          14           21          19          21
       TRUCANE SUGAR                                      6.12           14          15           45          12           15          21           52
       US SUGAR                                            281        3,637         154          657         258        1,184         183        1,375         227       1,967
       All                                                 306        7,792         186        4,531         279        5,279         147        3,315         130       1,895
       INDEPENDENT HARVESTING                             6.64         9.05        3.75         4.75        5.55         6.41        9.48           26        1.24          30
       J&J AG PRODUCTS                                    9.47           42          25           47          15           55          17          117          21         101
       OKEELANTA SUGAR                                      42           54          23          170          21        3,264          38           53          39          52
 8-HR  OSCEOLA FARMS                                        19          116          27          150          24           28          38          103          24          29
       SUGARCANE GROWERS COOP OF FLORIDA                   156        7,792          45        4,530          53        5,277          72        3,307          40       1,891
       SUGARLAND HARVESTING                                 45           62          17           24          10           11        7.95           10          15          16
       TRUCANE SUGAR                                      3.11         7.07          12           45        6.17         8.19          14           45
       US SUGAR                                            193        3,061          89          643         157          637         120        1,102         114       1,486
       All                                                 131        3,232          73        2,367          93        2,050          50        1,106          43         632
       INDEPENDENT HARVESTING                             2.22         3.02        1.58         2.83        1.85         2.14        3.16         8.64        0.64          10
       J&J AG PRODUCTS                                    3.16           14        9.14           16        5.21           26        6.81           39        6.95          34
       OKEELANTA SUGAR                                      14           18        7.59           57        6.87        1,424          13           21          13          17
 24-HR OSCEOLA FARMS                                      6.35           39        9.82           64        7.90         9.21          14           40        8.06        9.58
       SUGARCANE GROWERS COOP OF FLORIDA                    57        3,232          15        2,366          25        2,049          28        1,104          15         630
       SUGARLAND HARVESTING                                 15           21        6.53         7.97        3.40         3.73        2.88         4.66        5.20        5.44
       TRUCANE SUGAR                                      1.09         2.36        3.88           15        2.06         2.73        4.54           15
       US SUGAR                                             67        1,020          30          259          54          285          40          424          38         595
       All                                                3.79           14        3.12           10        3.53           11        3.97         8.61        3.05        7.52
       INDEPENDENT HARVESTING                             0.03         0.05        0.02         0.02        0.01         0.01        0.02         0.06        0.01        0.03
       J&J AG PRODUCTS                                    0.04         0.09        0.10         0.13        0.06         0.13        0.15         0.26        0.13        0.28
       OKEELANTA SUGAR                                    0.31         0.39        0.26         0.52        0.13         7.11        0.30         0.35        0.26        0.33
ANNUAL OSCEOLA FARMS                                      0.27         0.40        0.36         0.64        0.40         0.43        0.61         0.76        0.30        0.35
       SUGARCANE GROWERS COOP OF FLORIDA                  0.88           11        0.95         8.17        0.85         6.71        0.95         4.19        0.64        2.45
       SUGARLAND HARVESTING                               0.31         0.34        0.16         0.17        0.11         0.11        0.11         0.12        0.09        0.09
       TRUCANE SUGAR                                      0.02         0.03        0.05         0.07        0.02         0.02        0.02         0.04
       US SUGAR                                           1.62         4.19        0.89         1.52        1.23         2.48        1.54         3.32        1.48        5.42
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 72 of 77
Table B-42: Maximum PAHs Concentrations at South Bay
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                            3.67           74        1.89           45        3.66           34        2.24           26        2.30           25
       INDEPENDENT HARVESTING                         0.10         0.19        0.12         0.16        0.18         0.19        0.31         0.85        0.04         0.98
       J&J AG PRODUCTS                                0.31         0.74        0.31         0.47        0.23         0.60        0.56         1.14        0.43         0.75
       OKEELANTA SUGAR                                0.62         0.66        0.47         3.15        0.51           34        0.49         0.75        0.39         0.61
 1-HR  OSCEOLA FARMS                                  0.45         2.01        0.42         1.54        0.34         0.40        0.80         1.29        0.66         0.85
       SUGARCANE GROWERS COOP OF FLORIDA              1.70           74        1.31           45        1.70           28        1.06           26        0.43           16
       SUGARLAND HARVESTING                           0.62         0.98        0.48         0.77        0.20         0.21        0.24         0.34        0.23         0.27
       TRUCANE SUGAR                                  0.10         0.19        0.11         0.50        0.10         0.12        0.32         0.65
       US SUGAR                                       2.24           22        1.89         4.41        1.92         9.35        1.90         7.63        2.17          25
       All                                            2.50           64        1.35           36        1.34           24        0.83           18        1.03        9.23
       INDEPENDENT HARVESTING                         0.04         0.07        0.03         0.04        0.04         0.05        0.08         0.21        0.01        0.25
       J&J AG PRODUCTS                                0.08         0.34        0.19         0.32        0.08         0.40        0.14         0.70        0.15        0.56
       OKEELANTA SUGAR                                0.27         0.31        0.19         1.39        0.16           17        0.17         0.40        0.18        0.42
 4-HR  OSCEOLA FARMS                                  0.16         0.95        0.22         0.79        0.19         0.23        0.27         0.71        0.19        0.23
       SUGARCANE GROWERS COOP OF FLORIDA              1.09           64        0.37           36        0.43           24        0.57           18        0.29        9.22
       SUGARLAND HARVESTING                           0.29         0.36        0.12         0.20        0.05         0.05        0.06         0.09        0.08        0.08
       TRUCANE SUGAR                                  0.03         0.06        0.06         0.19        0.05         0.06        0.09         0.21
       US SUGAR                                       1.15           15        0.63         2.69        1.05         4.84        0.75         5.62        0.93        8.04
       All                                            1.25           32        0.76           19        1.14           22        0.60           14        0.53        7.75
       INDEPENDENT HARVESTING                         0.03         0.04        0.02         0.02        0.02         0.03        0.04         0.11        0.01        0.12
       J&J AG PRODUCTS                                0.04         0.17        0.10         0.19        0.06         0.22        0.07         0.48        0.09        0.41
       OKEELANTA SUGAR                                0.17         0.22        0.09         0.70        0.08           13        0.15         0.22        0.16        0.21
 8-HR  OSCEOLA FARMS                                  0.08         0.47        0.11         0.62        0.10         0.11        0.16         0.42        0.10        0.12
       SUGARCANE GROWERS COOP OF FLORIDA              0.64           32        0.18           19        0.22           22        0.29           14        0.16        7.74
       SUGARLAND HARVESTING                           0.18         0.25        0.07         0.10        0.04         0.05        0.03         0.04        0.06        0.06
       TRUCANE SUGAR                                  0.01         0.03        0.05         0.19        0.03         0.03        0.06         0.18
       US SUGAR                                       0.79           13        0.37         2.63        0.64         2.61        0.49         4.51        0.47        6.08
       All                                            0.54           13        0.30         9.68        0.38         8.38        0.21         4.52        0.18        2.58
       INDEPENDENT HARVESTING                         0.01         0.01        0.01         0.01        0.01         0.01        0.01         0.04        0.00        0.04
       J&J AG PRODUCTS                                0.01         0.06        0.04         0.06        0.02         0.10        0.03         0.16        0.03        0.14
       OKEELANTA SUGAR                                0.06         0.07        0.03         0.23        0.03         5.82        0.05         0.09        0.05        0.07
 24-HR OSCEOLA FARMS                                  0.03         0.16        0.04         0.26        0.03         0.04        0.06         0.16        0.03        0.04
       SUGARCANE GROWERS COOP OF FLORIDA              0.23           13        0.06         9.68        0.10         8.38        0.11         4.51        0.06        2.58
       SUGARLAND HARVESTING                           0.06         0.08        0.03         0.03        0.01         0.02        0.01         0.02        0.02        0.02
       TRUCANE SUGAR                                  0.00         0.01        0.02         0.06        0.01         0.01        0.02         0.06
       US SUGAR                                       0.27         4.17        0.12         1.06        0.22         1.16        0.16         1.73        0.16        2.43
       All                                            0.02         0.06        0.01         0.04        0.01         0.05        0.02         0.04        0.01        0.03
       INDEPENDENT HARVESTING                         0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       J&J AG PRODUCTS                                0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       OKEELANTA SUGAR                                0.00         0.00        0.00         0.00        0.00         0.03        0.00         0.00        0.00        0.00
ANNUAL OSCEOLA FARMS                                  0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       SUGARCANE GROWERS COOP OF FLORIDA              0.00         0.05        0.00         0.03        0.00         0.03        0.00         0.02        0.00        0.01
       SUGARLAND HARVESTING                           0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00        0.00        0.00
       TRUCANE SUGAR                                  0.00         0.00        0.00         0.00        0.00         0.00        0.00         0.00
       US SUGAR                                       0.01         0.02        0.00         0.01        0.01         0.01        0.01         0.01        0.01        0.02
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 73 of 77
Table B-49: Maximum PM10 Concentrations at South Bay
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                            2,244       45,205       1,152       27,202       2,234       20,887       1,369       15,961       1,405       15,232
       INDEPENDENT HARVESTING                            60          117          75           95         107          117         190          519          23          600
       J&J AG PRODUCTS                                  189          453         187          286         140          369         340          698         263          458
       OKEELANTA SUGAR                                  377          402         285        1,925         310       20,865         301          458         239          375
 1-HR  OSCEOLA FARMS                                    276        1,228         257          942         207          247         488          790         404          521
       SUGARCANE GROWERS COOP OF FLORIDA              1,041       45,205         804       27,202       1,042       17,415         647       15,936         262        9,673
       SUGARLAND HARVESTING                             378          597         293          469         120          128         144          210         138          164
       TRUCANE SUGAR                                     61          116          69          304          60           73         197          397
       US SUGAR                                       1,371       13,381       1,152        2,697       1,174        5,713       1,161        4,666       1,324      15,232
       All                                            1,531       38,884         827       22,271         819       14,851         505       11,020         627       5,644
       INDEPENDENT HARVESTING                            26           41          19           24          27           29          47          130        6.19         150
       J&J AG PRODUCTS                                   47          210         115          193          48          246          85          429          89         340
       OKEELANTA SUGAR                                  168          191         114          850          95       10,245         101          242         111         259
 4-HR  OSCEOLA FARMS                                     95          579         136          484         118          138         167          437         113         138
       SUGARCANE GROWERS COOP OF FLORIDA                664       38,884         225       22,268         263       14,845         346       10,984         175       5,634
       SUGARLAND HARVESTING                             178          220          74          120          30           32          36           52          47          52
       TRUCANE SUGAR                                     15           35          36          113          29           37          53          129
       US SUGAR                                         702        9,093         384        1,643         645        2,960         458        3,437         569       4,917
       All                                              765       19,480         464       11,328         698       13,197         367        8,287         324       4,738
       INDEPENDENT HARVESTING                            17           23        9.36           12          14           16          24           65        3.09          75
       J&J AG PRODUCTS                                   24          105          63          117          38          137          43          293          52         252
       OKEELANTA SUGAR                                  106          134          57          425          52        8,160          94          133          97         130
 8-HR  OSCEOLA FARMS                                     48          289          68          376          59           69          96          257          60          72
       SUGARCANE GROWERS COOP OF FLORIDA                389       19,480         113       11,324         131       13,192         180        8,267          99       4,729
       SUGARLAND HARVESTING                             111          155          43           60          25           28          20           26          37          39
       TRUCANE SUGAR                                   7.78           18          29          113          15           20          34          112
       US SUGAR                                         483        7,651         224        1,607         394        1,594         300        2,756         284       3,716
       All                                              328        8,080         182        5,918         233        5,125         125        2,766         108       1,579
       INDEPENDENT HARVESTING                          5.55         7.54        3.96         7.07        4.63         5.34        7.90           22        1.59          25
       J&J AG PRODUCTS                                 7.89           35          23           39          13           64          17           98          17          84
       OKEELANTA SUGAR                                   35           45          19          142          17        3,559          31           52          32          43
 24-HR OSCEOLA FARMS                                     16           96          25          159          20           23          35          100          20          24
       SUGARCANE GROWERS COOP OF FLORIDA                142        8,080          38        5,916          63        5,123          70        2,759          38       1,576
       SUGARLAND HARVESTING                              37           52          16           20        8.49         9.32        7.20           12          13          14
       TRUCANE SUGAR                                   2.73         5.89        9.69           38        5.14         6.82          11           37
       US SUGAR                                         167        2,550          75          648         134          712         100        1,060          95       1,486
       All                                             9.48           36        7.81           26        8.83           28        9.92           22        7.62          19
       INDEPENDENT HARVESTING                          0.09         0.12        0.05         0.05        0.03         0.03        0.06         0.14        0.01        0.08
       J&J AG PRODUCTS                                 0.10         0.22        0.25         0.32        0.15         0.32        0.38         0.66        0.33        0.71
       OKEELANTA SUGAR                                 0.76         0.98        0.64         1.29        0.32           18        0.74         0.88        0.65        0.83
ANNUAL OSCEOLA FARMS                                   0.67         1.01        0.91         1.59        1.00         1.08        1.51         1.89        0.74        0.86
       SUGARCANE GROWERS COOP OF FLORIDA               2.19           28        2.37           20        2.11           17        2.38           10        1.59        6.12
       SUGARLAND HARVESTING                            0.77         0.84        0.40         0.43        0.27         0.28        0.28         0.30        0.22        0.23
       TRUCANE SUGAR                                   0.06         0.07        0.12         0.19        0.04         0.04        0.04         0.11
       US SUGAR                                        4.06           10        2.21         3.80        3.07         6.20        3.86         8.31        3.69          14
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 74 of 77
Table B-56: Maximum PM2.5 Concentrations at South Bay
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                            1,950       39,284       1,001       23,639       1,942       18,151       1,190       13,870       1,221       13,237
       INDEPENDENT HARVESTING                            52          102          65           83          93          101         165          451          20          522
       J&J AG PRODUCTS                                  165          394         162          248         122          321         296          607         228          398
       OKEELANTA SUGAR                                  327          350         248        1,673         269       18,132         262          398         208          326
 1-HR  OSCEOLA FARMS                                    240        1,067         223          819         180          214         424          686         351          453
       SUGARCANE GROWERS COOP OF FLORIDA                905       39,284         698       23,639         905       15,134         562       13,849         228        8,405
       SUGARLAND HARVESTING                             329          519         255          407         104          111         125          182         120          142
       TRUCANE SUGAR                                     53          101          60          264          52           64         171          345
       US SUGAR                                       1,192       11,628       1,001        2,343       1,020        4,965       1,009        4,055       1,150      13,237
       All                                            1,330       33,790         718       19,354         711       12,906         439        9,576         545       4,905
       INDEPENDENT HARVESTING                            22           35          16           21          23           25          41          113        5.38         130
       J&J AG PRODUCTS                                   41          183         100          168          42          213          74          373          78         296
       OKEELANTA SUGAR                                  146          166          99          739          83        8,903          88          210          97         225
 4-HR  OSCEOLA FARMS                                     83          503         118          420         103          120         145          379          99         120
       SUGARCANE GROWERS COOP OF FLORIDA                577       33,790         196       19,351         229       12,901         300        9,545         152       4,896
       SUGARLAND HARVESTING                             155          191          64          104          26           28          31           46          41          45
       TRUCANE SUGAR                                     13           31          32           98          26           32          46          112
       US SUGAR                                         610        7,902         334        1,428         560        2,573         398        2,987         494       4,273
       All                                              665       16,928         403        9,844         606       11,468         319        7,201         281       4,118
       INDEPENDENT HARVESTING                            14           20        8.14           10          12           14          21           56        2.69          65
       J&J AG PRODUCTS                                   21           91          55          101          33          119          37          255          45         219
       OKEELANTA SUGAR                                   92          116          49          369          45        7,091          82          115          84         113
 8-HR  OSCEOLA FARMS                                     41          252          59          327          51           60          84          223          53          62
       SUGARCANE GROWERS COOP OF FLORIDA                338       16,928          98        9,841         114       11,464         156        7,184          86       4,109
       SUGARLAND HARVESTING                              97          135          37           52          22           24          17           23          32          34
       TRUCANE SUGAR                                   6.76           15          25           98          13           18          30           97
       US SUGAR                                         420        6,649         194        1,396         342        1,385         261        2,395         247       3,229
       All                                              285        7,022         159        5,142         202        4,454         109        2,403          94       1,373
       INDEPENDENT HARVESTING                          4.83         6.55        3.44         6.15        4.02         4.64        6.86           19        1.39          22
       J&J AG PRODUCTS                                 6.86           30          20           34          11           55          15           85          15          73
       OKEELANTA SUGAR                                   31           39          16          123          15        3,093          27           45          28          38
 24-HR OSCEOLA FARMS                                     14           84          21          138          17           20          31           87          18          21
       SUGARCANE GROWERS COOP OF FLORIDA                124        7,022          33        5,141          55        4,452          61        2,398          33       1,370
       SUGARLAND HARVESTING                              32           45          14           17        7.38         8.10        6.26           10          11          12
       TRUCANE SUGAR                                   2.37         5.12        8.42           33        4.46         5.93        9.87           32
       US SUGAR                                         145        2,216          65          563         117          618          87          921          82       1,292
       All                                             8.24           31        6.79           23        7.68           24        8.62           19        6.62          16
       INDEPENDENT HARVESTING                          0.08         0.11        0.04         0.05        0.02         0.02        0.05         0.13        0.01        0.07
       J&J AG PRODUCTS                                 0.09         0.19        0.22         0.28        0.13         0.27        0.33         0.57        0.29        0.62
       OKEELANTA SUGAR                                 0.66         0.86        0.56         1.12        0.28           15        0.65         0.76        0.57        0.72
ANNUAL OSCEOLA FARMS                                   0.58         0.87        0.79         1.38        0.87         0.94        1.32         1.64        0.64        0.75
       SUGARCANE GROWERS COOP OF FLORIDA               1.90           24        2.06           18        1.84           15        2.07         9.10        1.38        5.32
       SUGARLAND HARVESTING                            0.67         0.73        0.35         0.38        0.24         0.25        0.24         0.26        0.19        0.20
       TRUCANE SUGAR                                   0.05         0.06        0.10         0.16        0.03         0.04        0.03         0.10
       US SUGAR                                        3.53         9.11        1.92         3.30        2.67         5.39        3.36         7.22        3.21          12
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 75 of 77
Table B-63: Maximum SOx Concentrations at South Bay
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                              740       14,918         380        8,977         737        6,893         452        5,267         464        5,027
       INDEPENDENT HARVESTING                            20           39          25           31          35           39          63          171        7.43          198
       J&J AG PRODUCTS                                   63          150          62           94          46          122         112          230          87          151
       OKEELANTA SUGAR                                  124          133          94          635         102        6,886          99          151          79          124
 1-HR  OSCEOLA FARMS                                     91          405          85          311          68           81         161          261         133          172
       SUGARCANE GROWERS COOP OF FLORIDA                344       14,918         265        8,977         344        5,747         214        5,259          87        3,192
       SUGARLAND HARVESTING                             125          197          97          155          40           42          48           69          46           54
       TRUCANE SUGAR                                     20           38          23          100          20           24          65          131
       US SUGAR                                         452        4,416         380          890         387        1,885         383        1,540         437       5,027
       All                                              505       12,832         273        7,349         270        4,901         167        3,637         207       1,863
       INDEPENDENT HARVESTING                          8.49           13        6.18         7.84        8.85         9.63          16           43        2.04          50
       J&J AG PRODUCTS                                   16           69          38           64          16           81          28          142          29         112
       OKEELANTA SUGAR                                   55           63          38          281          31        3,381          33           80          37          86
 4-HR  OSCEOLA FARMS                                     31          191          45          160          39           46          55          144          37          46
       SUGARCANE GROWERS COOP OF FLORIDA                219       12,832          74        7,349          87        4,899         114        3,625          58       1,859
       SUGARLAND HARVESTING                              59           72          24           39        9.88           11          12           17          16          17
       TRUCANE SUGAR                                   5.05           12          12           37        9.70           12          18           43
       US SUGAR                                         232        3,001         127          542         213          977         151        1,134         188       1,622
       All                                              253        6,429         153        3,738         230        4,355         121        2,735         107       1,564
       INDEPENDENT HARVESTING                          5.48         7.47        3.09         3.92        4.58         5.29        7.82           21        1.02          25
       J&J AG PRODUCTS                                 7.81           35          21           39          13           45          14           97          17          83
       OKEELANTA SUGAR                                   35           44          19          140          17        2,693          31           44          32          43
 8-HR  OSCEOLA FARMS                                     16           96          22          124          20           23          32           85          20          24
       SUGARCANE GROWERS COOP OF FLORIDA                128        6,429          37        3,737          43        4,353          59        2,728          33       1,560
       SUGARLAND HARVESTING                              37           51          14           20        8.41         9.23        6.56         8.65          12          13
       TRUCANE SUGAR                                   2.57         5.83        9.60           37        5.09         6.75          11           37
       US SUGAR                                         159        2,525          74          530         130          526          99          909          94       1,226
       All                                              108        2,666          60        1,953          77        1,691          41          913          36         521
       INDEPENDENT HARVESTING                          1.83         2.49        1.31         2.33        1.53         1.76        2.61         7.13        0.53        8.34
       J&J AG PRODUCTS                                 2.60           12        7.54           13        4.30           21        5.61           32        5.73          28
       OKEELANTA SUGAR                                   12           15        6.26           47        5.67        1,175          10           17          11          14
 24-HR OSCEOLA FARMS                                   5.24           32        8.10           53        6.52         7.59          12           33        6.65        7.90
       SUGARCANE GROWERS COOP OF FLORIDA                 47        2,666          12        1,952          21        1,691          23          911          13         520
       SUGARLAND HARVESTING                              12           17        5.38         6.57        2.80         3.08        2.38         3.85        4.29        4.48
       TRUCANE SUGAR                                   0.90         1.94        3.20           12        1.70         2.25        3.75           12
       US SUGAR                                          55          842          25          214          44          235          33          350          31         491
       All                                             3.13           12        2.58         8.55        2.92         9.22        3.27         7.10        2.51        6.20
       INDEPENDENT HARVESTING                          0.03         0.04        0.02         0.02        0.01         0.01        0.02         0.05        0.00        0.03
       J&J AG PRODUCTS                                 0.03         0.07        0.08         0.10        0.05         0.10        0.13         0.22        0.11        0.23
       OKEELANTA SUGAR                                 0.25         0.32        0.21         0.42        0.11         5.87        0.25         0.29        0.22        0.28
ANNUAL OSCEOLA FARMS                                   0.22         0.33        0.30         0.53        0.33         0.36        0.50         0.62        0.24        0.29
       SUGARCANE GROWERS COOP OF FLORIDA               0.72         9.17        0.78         6.74        0.70         5.53        0.79         3.46        0.52        2.02
       SUGARLAND HARVESTING                            0.26         0.28        0.13         0.14        0.09         0.09        0.09         0.10        0.07        0.08
       TRUCANE SUGAR                                   0.02         0.02        0.04         0.06        0.01         0.01        0.01         0.04
       US SUGAR                                        1.34         3.46        0.73         1.25        1.01         2.05        1.27         2.74        1.22        4.47
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 76 of 77
Table B-70: Maximum TSP Concentrations at South Bay
                                                          2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                 Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                  (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                            4,487       90,411       2,305       54,405       4,469       41,775       2,738       31,921       2,809       30,464
       INDEPENDENT HARVESTING                           120          235         150          190         214          233         379        1,037          45        1,201
       J&J AG PRODUCTS                                  379          907         373          571         280          738         681        1,397         526          916
       OKEELANTA SUGAR                                  753          805         570        3,849         619       41,730         603          917         479          750
 1-HR  OSCEOLA FARMS                                    552        2,456         514        1,885         414          493         976        1,579         808        1,042
       SUGARCANE GROWERS COOP OF FLORIDA              2,082       90,411       1,607       54,405       2,083       34,830       1,294       31,873         524       19,345
       SUGARLAND HARVESTING                             757        1,194         586          937         240          256         288          420         277          328
       TRUCANE SUGAR                                    122          232         138          608         120          147         393          793
       US SUGAR                                       2,742       26,762       2,305        5,393       2,348       11,427       2,322        9,333       2,647      30,464
       All                                            3,062       77,768       1,653       44,542       1,637       29,703       1,010       22,039       1,255      11,288
       INDEPENDENT HARVESTING                            51           82          37           48          54           58          95          259          12         300
       J&J AG PRODUCTS                                   95          420         231          386          97          491         170          859         179         681
       OKEELANTA SUGAR                                  335          383         228        1,700         190       20,490         203          483         222         518
 4-HR  OSCEOLA FARMS                                    191        1,158         272          968         237          276         335          873         227         276
       SUGARCANE GROWERS COOP OF FLORIDA              1,329       77,768         451       44,537         526       29,691         692       21,968         349      11,268
       SUGARLAND HARVESTING                             356          439         147          239          60           64          72          105          95         104
       TRUCANE SUGAR                                     31           71          73          227          59           74         106          258
       US SUGAR                                       1,403       18,187         769        3,286       1,289        5,921         915        6,874       1,137       9,833
       All                                            1,531       38,961         928       22,656       1,396       26,395         734       16,574         648       9,477
       INDEPENDENT HARVESTING                            33           45          19           24          28           32          47          130        6.19         150
       J&J AG PRODUCTS                                   47          210         126          233          77          273          85          587         104         505
       OKEELANTA SUGAR                                  211          268         114          850         103       16,320         188          266         194         259
 8-HR  OSCEOLA FARMS                                     95          579         136          752         118          138         192          513         121         144
       SUGARCANE GROWERS COOP OF FLORIDA                778       38,961         225       22,648         263       26,384         360       16,534         199       9,457
       SUGARLAND HARVESTING                             222          311          86          120          51           56          40           52          75          78
       TRUCANE SUGAR                                     16           35          58          226          31           41          68          224
       US SUGAR                                         966       15,302         447        3,214         787        3,187         600        5,512         569       7,432
       All                                              655       16,160         365       11,835         466       10,250         251        5,532         216       3,159
       INDEPENDENT HARVESTING                            11           15        7.92           14        9.25           11          16           43        3.19          51
       J&J AG PRODUCTS                                   16           70          46           78          26          128          34          196          35         168
       OKEELANTA SUGAR                                   70           89          38          283          34        7,119          63          104          65          86
 24-HR OSCEOLA FARMS                                     32          193          49          318          39           46          71          200          40          48
       SUGARCANE GROWERS COOP OF FLORIDA                284       16,160          75       11,832         127       10,246         141        5,518          77       3,152
       SUGARLAND HARVESTING                              74          104          33           40          17           19          14           23          26          27
       TRUCANE SUGAR                                   5.46           12          19           75          10           14          23           75
       US SUGAR                                         333        5,101         149        1,296         269        1,423         200        2,119         190       2,973
       All                                               19           71          16           52          18           56          20           43          15          38
       INDEPENDENT HARVESTING                          0.17         0.24        0.10         0.11        0.05         0.06        0.12         0.29        0.03        0.16
       J&J AG PRODUCTS                                 0.20         0.44        0.49         0.63        0.30         0.63        0.77         1.32        0.66        1.42
       OKEELANTA SUGAR                                 1.53         1.97        1.29         2.58        0.64           36        1.49         1.75        1.30        1.67
ANNUAL OSCEOLA FARMS                                   1.34         2.01        1.82         3.19        1.99         2.17        3.03         3.78        1.48        1.73
       SUGARCANE GROWERS COOP OF FLORIDA               4.38           56        4.74           41        4.23           34        4.77           21        3.18          12
       SUGARLAND HARVESTING                            1.55         1.68        0.81         0.87        0.55         0.57        0.56         0.60        0.44        0.47
       TRUCANE SUGAR                                   0.12         0.14        0.24         0.37        0.08         0.08        0.08         0.22
       US SUGAR                                        8.12           21        4.43         7.59        6.14           12        7.72           17        7.38          27
                     Case 9:19-cv-80730-RS Document 129-2 Entered on FLSD Docket 06/22/2020 Page 77 of 77
Table B-77: Maximum VOCs Concentrations at South Bay
                                                         2014                     2015                     2016                     2017                     2018
Averaging
                       Landowners                Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest      Lowest      Highest
  Time
                                                 (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)     (µg/m³)      (µg/m³)
       All                                           2,917       58,767       1,498       35,363       2,905       27,154       1,780       20,749       1,826       19,802
       INDEPENDENT HARVESTING                           78          153          97          124         139          152         246          674          29          780
       J&J AG PRODUCTS                                 246          589         243          371         182          480         442          908         342          595
       OKEELANTA SUGAR                                 490          523         371        2,502         403       27,125         392          596         311          487
 1-HR  OSCEOLA FARMS                                   359        1,596         334        1,225         269          321         634        1,027         525          678
       SUGARCANE GROWERS COOP OF FLORIDA             1,353       58,767       1,045       35,363       1,354       22,640         841       20,717         341       12,574
       SUGARLAND HARVESTING                            492          776         381          609         156          166         188          273         180          213
       TRUCANE SUGAR                                    80          151          90          395          78           95         256          516
       US SUGAR                                      1,782       17,395       1,498        3,506       1,526        7,427       1,509        6,066       1,721      19,802
       All                                           1,990       50,549       1,075       28,953       1,064       19,307         657       14,326         816       7,337
       INDEPENDENT HARVESTING                           33           53          24           31          35           38          62          169        8.04         195
       J&J AG PRODUCTS                                  62          273         150          251          63          319         111          558         116         442
       OKEELANTA SUGAR                                 218          249         148        1,105         124       13,318         132          314         144         337
 4-HR  OSCEOLA FARMS                                   124          753         177          629         154          180         217          568         147         179
       SUGARCANE GROWERS COOP OF FLORIDA               864       50,549         293       28,949         342       19,299         449       14,279         227       7,325
       SUGARLAND HARVESTING                            231          286          96          155          39           42          47           68          61          67
       TRUCANE SUGAR                                    20           46          47          147          38           48          69          168
       US SUGAR                                        912       11,821         500        2,136         838        3,849         595        4,468         739       6,392
       All                                             995       25,324         603       14,727         907       17,156         477       10,773         421       6,160
       INDEPENDENT HARVESTING                           22           29          12           15          18           21          31           84        4.02          98
       J&J AG PRODUCTS                                  31          137          82          152          50          178          55          381          68         328
       OKEELANTA SUGAR                                 137          174          74          553          67       10,608         122          173         126         168
 8-HR  OSCEOLA FARMS                                    62          376          89          489          77           90         125          334          79          93
       SUGARCANE GROWERS COOP OF FLORIDA               505       25,324         147       14,721         171       17,150         234       10,747         129       6,147
       SUGARLAND HARVESTING                            145          202          56           78          33           36          26           34          49          51
       TRUCANE SUGAR                                    10           23          38          147          20           27          44          146
       US SUGAR                                        628        9,947         291        2,089         512        2,072         390        3,583         370       4,831
       All                                             426       10,504         237        7,693         303        6,662         163        3,596         140       2,053
       INDEPENDENT HARVESTING                         7.22         9.80        5.15         9.19        6.02         6.95          10           28        2.07          33
       J&J AG PRODUCTS                                  10           46          30           51          17           83          22          127          23         109
       OKEELANTA SUGAR                                  46           58          25          184          22        4,627          41           68          42          56
 24-HR OSCEOLA FARMS                                    21          125          32          207          26           30          46          130          26          31
       SUGARCANE GROWERS COOP OF FLORIDA               185       10,504          49        7,691          82        6,660          91        3,587          50       2,049
       SUGARLAND HARVESTING                             48           67          21           26          11           12        9.36           15          17          18
       TRUCANE SUGAR                                  3.55         7.65          13           49        6.68         8.87          15           49
       US SUGAR                                        217        3,316          97          842         175          925         130        1,378         123       1,932
       All                                              12           46          10           34          11           36          13           28        9.90          24
       INDEPENDENT HARVESTING                         0.11         0.16        0.07         0.07        0.03         0.04        0.08         0.19        0.02        0.10
       J&J AG PRODUCTS                                0.13         0.29        0.32         0.41        0.20         0.41        0.50         0.86        0.43        0.92
       OKEELANTA SUGAR                                0.99         1.28        0.84         1.67        0.41           23        0.97         1.14        0.85        1.08
ANNUAL OSCEOLA FARMS                                  0.87         1.31        1.18         2.07        1.29         1.41        1.97         2.46        0.96        1.12
       SUGARCANE GROWERS COOP OF FLORIDA              2.84           36        3.08           27        2.75           22        3.10           14        2.06        7.96
       SUGARLAND HARVESTING                           1.00         1.09        0.52         0.56        0.36         0.37        0.36         0.39        0.28        0.30
       TRUCANE SUGAR                                  0.08         0.09        0.15         0.24        0.05         0.05        0.05         0.14
       US SUGAR                                       5.28           14        2.88         4.94        3.99         8.06        5.02           11        4.80          18
